Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 1 of 145
                                                                                  1


     1                     UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
     2                               (MIAMI)
                           CASE NO. 1:17-CR-20701-MGC-5
     3

     4     UNITED STATES OF AMERICA              Miami, Florida

     5                                           December 4, 2018
                     vs.                         Tuesday
     6

     7    LEONARDO MIGUEL GARCIA MORALES
                                             Scheduled for 9:00 a.m.
     8                                       Held 8:47 a.m. - 1:05 p.m.
          _____________________________________________________________
     9

    10                                 JURY TRIAL
                                          DAY 2
    11                                PAGES 1 - 145

    12                   BEFORE THE HONORABLE DONALD L. GRAHAM
                             UNITED STATES DISTRICT JUDGE
    13

    14    APPEARANCES:

    15    FOR THE GOVERNMENT:         IGNACIO JESUS VAZQUEZ, JR., AUSA
                                      J. MACKENZIE DUANE, AUSA
    16                                United States Attorney's Office
                                      Miami Special Prosecutions Section
    17                                99 Northeast 4th Street
                                      Room 806
    18                                Miami, Florida 33132

    19    FOR THE DEFENDANT:          DERIC ZACCA, ESQ.
                                      Deric Zacca, P.A.
    20                                110 Southeast 6th Street
                                      110 Tower - Suite 1700
    21                                Fort Lauderdale, Florida      33301

    22
          STENOGRAPHICALLY
    23    REPORTED BY:                GLENDA M. POWERS, FPR, CRR, FPR
                                      Official Federal Court Reporter
    24                                United States District Court
                                      400 North Miami Avenue
    25                                Miami, Florida 33128
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 2 of 145
                                                                                  2


     1                               I N D E X

     2
                                                                        PAGE
     3

     4    JURY PANEL SWORN                                                21

     5
          PRELIMINARY JURY INSTRUCTIONS                                   21
     6

     7    GOVERNMENT'S OPENING STATEMENT
             BY MS. DUANE                                                 34
     8
          DEFENDANT'S OPENING STATEMENT
     9       BY MR. ZACCA                                                 43

    10
                                 GOVERNMENT'S EVIDENCE
    11
          WITNESS
    12

    13    ELIZABETH MICHELI
             Direct Examination by Ms. Duane                              48
    14       (Audiotape recording played)                                 60
             Cross-Examination by Mr. Zacca                               74
    15

    16    JULIO MICHELI (THROUGH INTERPRETER)
             Direct Examination by Mr. Vazquez                           77
    17       Cross-Examination by Mr. Zacca                              90
             Redirect Examination by Mr. Vazquez                        100
    18

    19    OFFICER MICHAEL ARANDA
             Direct Examination by Mr. Vazquez                          103
    20       Cross-Examination by Mr. Zacca                             109
             Redirect Examination by Mr. Vazquez                        112
    21

    22    CRIME SCENE TECHNICIAN ASHLEY CLAY
             Direct Examination by Ms. Duane                            113
    23

    24

    25
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 3 of 145
                                                                                  3


     1                            E X H I B I T S

     2
          EXHIBIT                                                  RECEIVED
     3                                                             IN EVIDENCE

     4
                               GOVERNMENT'S EXHIBITS
     5
          Exhibit 1                                                       52
     6
          Exhibit 1A                                                    118
     7
          Exhibit 2                                                     118
     8
          Exhibit 2A                                                      54
     9
          Exhibit 7                                                       58
    10
          Exhibit 8                                                       59
    11
          Exhibit 11                                                      90
    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 4 of 145
                                                                                  4


     1               (Call to the order of the Court:)

     2               (Defendant Leonardo Garcia Morales aided by

     3    Court-Certified Spanish Interpreters.)

     4               COURTROOM DEPUTY:   All rise.

     5               United States District Court is now in session; the

     6    Honorable Donald L. Graham presiding.

     7               THE COURT:   Be seated, please.

     8               I have been advised that two or three jurors are late.

     9    A few called in and said they were running late.         One left at

    10    seven this morning, is still en route.

    11               I understand that there are some matters.       Let me just

    12    explain.    If you have matters before Court, then let me know

    13    the night before, or at least 30 minutes before in the morning,

    14    because with our limited schedule -- at 9:00, the jurors should

    15    be walking through the door, we should not be handling matters

    16    and having them late another 15 minutes.

    17               What is the matter this morning?

    18               MR. ZACCA:   Judge, we've resolved most of them.

    19               One is, one of the officers the Government was going to

    20    call was going to testify that at the moment -- he's one of the

    21    first responding officers -- when responding to the home and

    22    encountering Mr. Garcia Morales, he says that Garcia Morales

    23    says, "I'm under the influence of alcohol and cocaine."

    24               The Government's agreed not to the elicit that

    25    testimony from this officer.      And I think the Government just
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 5 of 145
                                                                                  5


     1    simply wants a moment to instruct Officer Wilson not to testify

     2    to that.    He's the only officer responding that says that.

     3               So that's number one.

     4               Number two --

     5               THE COURT:   Let's take them one at a time.

     6               MR. ZACCA:   Yes, sir.

     7               THE COURT:   So I'm not even sure why you're bringing

     8    that up.    It seems to me you would have talked to the

     9    prosecutor, you would have notified the officer of the

    10    instructions, and that would resolve it.

    11               MR. ZACCA:   Yeah.   Well, I mean, I just want to

    12    confirm, we're in agreement on this?

    13               MR. VAZQUEZ:    That's correct.

    14               THE COURT:   You're all big boys, you can confer with

    15    one another.    I haven't noticed anyone trying to misrepresent

    16    something in this case.      Other cases, yes.

    17               MR. ZACCA:   I understand, Judge.     It was a last-second

    18    agreement, for whatever it's worth.

    19               I have -- would you like me to proceed to the second

    20    issue?

    21               THE COURT:   Yes, sir.

    22               MR. ZACCA:   Yes, sir.   The second issue is, there is an

    23    exhibit -- there's a photograph of the gun that was allegedly

    24    used by the defendants in this case, the conspirators, at the

    25    moment of the robbery.
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 6 of 145
                                                                                  6


     1              THE COURT:   You said "defendant," "conspirators," which

     2    is it?

     3              MR. ZACCA:   I don't believe anyone is going to place

     4    the gun in my client's hand, but it's going to place the gun in

     5    one of the co-defendant's hands.       This gun wasn't recovered the

     6    day of the -- the night of the robbery.        This gun was recovered

     7    18 months later, quite literally, from happenstance, from

     8    another individual that is not connected with the robbery.

     9    Nevertheless, the Government is going to contact them and say

    10    that this gun is the actual gun used during the robbery.

    11              THE COURT:   Was it fired?

    12              MR. ZACCA:   No, sir.

    13              THE COURT:   Was it brandished?

    14              MR. ZACCA:   It was brandished, according to the

    15    Government's witnesses.

    16              THE COURT:   Alright.

    17              MR. ZACCA:   Now, my issue is this, I don't have an

    18    issue with the photograph of the gun, they're entitled to do

    19    that, however, as I understand the testimony that is coming up,

    20    that gun did not have any bullets in it.        It was empty.

    21              The picture of the gun that the Government's attempting

    22    to introduce includes bullets next to the gun.

    23              THE COURT:   Alright.

    24              Does the evidence support your contention that there

    25    were no bullets in the gun at the time of its initial use, in
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 7 of 145
                                                                                  7


     1    the commission --

     2               MR. ZACCA:   I believe so.

     3               THE COURT:   Well, I believe, so that sort of answers

     4    the question.    If a witness testifies there were bullets in the

     5    firearm, and there's a picture of bullets in the firearm, that

     6    would be fine.

     7               If it's misrepresented, then that would be another

     8    issue.   It may be that we can't find that out until the

     9    testimony is presented.

    10               Do you know what the witness will say about the bullets

    11    being in the gun?

    12               MR. VAZQUEZ:   Yes.

    13               THE COURT:   And what is that?

    14               MR. VAZQUEZ:   The witnesses will say that the bullets

    15    were -- it was their intention to take them out.         The bullets

    16    were taken out.

    17               THE COURT:   They were not taken out --

    18               MR. VAZQUEZ:   They were removed on the day of the

    19    robbery.

    20               THE COURT:   They were removed.

    21               MR. VAZQUEZ:   Yes.   And, Your Honor, if I may proffer

    22    relevance here.     The victim's firearm is a .40 caliber firearm.

    23    The subject firearm that was used by the defendants and

    24    co-conspirators is a .38 caliber firearm.

    25               Although this gun and ammunition were not recovered on
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 8 of 145
                                                                                  8


     1    the day of the robbery, it is relevant in our proffer to how it

     2    was recovered.    It was in this condition, it had this

     3    ammunition, and that this ammunition was not consistent with

     4    the victim's firearm.

     5              We believe that it is possible that the defense may

     6    proffer that the defendant was shot with the -- his

     7    co-conspirator's firearm.      The distinct calibers --

     8              THE COURT:   The defendant was shot with a

     9    co-conspirator's gun.     What is the victim going to say, he's

    10    the one that shot the firearm?

    11              MR. VAZQUEZ:   Yes, I imagine there would be an

    12    argument, there's a gun fight, a lot of guns being discharged,

    13    maybe that got around; is it --

    14              THE COURT:   That's the story, the victim is then going

    15    to say, As I understand the fact, the defendant was coming

    16    through the door and I was firing at least eight times.

    17              MR. VAZQUEZ:   Three times, three or four times.

    18              THE COURT:   Someone earlier said eight times striking

    19    the victim -- the defendant -- I'm sorry, how many times?

    20              MR. VAZQUEZ:   He was struck three or four times, and he

    21    had, I believe, eight entry and exit wounds total, so some went

    22    through him.

    23              THE COURT:   Are you suggesting that from the three

    24    rounds there are eight entries?

    25              MR. VAZQUEZ:   Well, I don't know exactly how the
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 9 of 145
                                                                                  9


     1    bullets might move inside the body, sometimes they ricochet off

     2    bones.   I'm not in a position to say, but the medical records

     3    show eight potential gunshot wounds.

     4              THE COURT:   Alright -- so what -- I'm not sure I'm

     5    following the point about a photograph.

     6              Do you have a photograph?

     7              MR. VAZQUEZ:   I have photographs of the --

     8              THE COURT:   The subject he's referring to?

     9              MR. VAZQUEZ:   Yes.

    10              THE COURT:   And what will the witnesses, the

    11    Government, say about the bullets in the firearm?         Will they

    12    say, There's bullets in the firearm, and this looks like the

    13    firearm that I had or this is the firearm that I had.

    14              May I use the Elmo -- or I can pass them up,

    15    Your Honor.

    16              THE COURT:   Use the Elmo.

    17              Yes?

    18              MR. VAZQUEZ:   I anticipate the witnesses will say that

    19    this firearm was used during the robbery by the defendant and

    20    co-conspirators.

    21              THE COURT:   Can we be more specific about "defendant"

    22    or "co-conspirators."

    23              Does it mean the defendant or the co-conspirators?

    24              MR. VAZQUEZ:   The defendant selected this gun from his

    25    glove box.
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 10 of 145
                                                                                  10


      1             THE COURT:    Alright.

      2             MR. VAZQUEZ:    And we understand, from the perspective

      3   of our victim, a co-defendant used it.        Raonel Valhuerdis was

      4   the person who entered the property with the firearm that's in

      5   front of you.

      6             THE COURT:    Now, you have a picture of a firearm, and a

      7   magazine and bullets; what are the witnesses going to say about

      8   those items, in addition to the firearm itself?

      9             MR. VASQUEZ:    There's a separate episode, the witnesses

     10   will say, This gun was recovered 14 months later during a

     11   probation check.     We identified this gun, we showed it to our

     12   witnesses, and they said, This is the gun we used.

     13             THE COURT:    What are the witnesses going to say about

     14   the magazine and the bullets, if anything?

     15             MR. VASQUEZ:    I don't believe they can identify

     16   specific bullets or magazine.

     17             THE COURT:    Then why show them a picture of bullets and

     18   a magazine?

     19             MR. VASQUEZ:    Oh, I'm not -- Your Honor, I'm not going

     20   to necessarily show it to our co-defendant, co-conspirator

     21   witness for that purpose.

     22             I'm showing this to the witness who recovered it, and

     23   said, On this day, 14 months later, I recovered this gun, this

     24   was the condition of the gun.

     25             THE COURT:    With the --
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 11 of 145
                                                                                  11


      1              MR. VAZQUEZ:   With the bullets.

      2              THE COURT:   Inside or outside?

      3              MR. VAZQUEZ:   Inside.    And then it was removed, for

      4   purposes of photographing it, so we could document what it

      5   looked like.

      6              THE COURT:   What does -- 14 months -- is it 14 months

      7   after --

      8              MR. VAZQUEZ:   Yes.

      9              THE COURT:   -- have to do with the use of the firearm

     10   at the time, assuming someone at the time will say -- what will

     11   they say, this looks like the firearm?

     12              MR. VASQUEZ:   "This is the gun."

     13              THE COURT:   "This is the gun."

     14              MR. VASQUEZ:   Yes.

     15              THE COURT:   And it did not have bullets or a magazine.

     16              MR. VASQUEZ:   He'll say he understood that the bullets

     17   were taken out.

     18              THE COURT:   What did he understand?      Someone told

     19   him --

     20              MR. VAZQUEZ:   He wanted the bullets to be taken out, it

     21   was his understanding that they were going to be taken out.

     22              THE COURT:   To his knowledge, they were taken out?

     23              MR. VAZQUEZ:   To the best of his knowledge, yes.

     24              THE COURT:   Why would you want to put in a picture of

     25   bullets and a magazine 14 months later?
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 12 of 145
                                                                                  12


      1             MR. VAZQUEZ:    Because this gun can't have .40 caliber

      2   rounds.

      3             THE COURT:    Because it can't have what?

      4             MR. VAZQUEZ:    .40 caliber rounds.

      5             THE COURT:    You can call in somebody to testify, if

      6   that's the point you want to make, but this doesn't become

      7   relevant unless there's some testimony that makes it relevant.

      8   And why do you want it show it won't carry .40 caliber rounds?

      9             MR. VAZQUEZ:    Because he was shot with .40 caliber

     10   round, and there was no evidence of a .38 shooting him.

     11             THE COURT:    I'm missing something, obviously.

     12             "This is the firearm used during the robbery," the

     13   witnesses will say?

     14             MR. VASQUEZ:    Again -- yes.

     15             THE COURT:    These are .40 caliber rounds.

     16             MR. VASQUEZ:    These are .38 caliber rounds.

     17             THE COURT:    .38 caliber rounds.     So what's the tie-in

     18   between the incident and .38 caliber rounds, when the witness

     19   says "I intended that there be no .38 caliber rounds, and it's

     20   my understanding they were removed."

     21             MR. VASQUEZ:    That this gun could not have shot him.

     22   Because if Mr. Zacca, for example, says --

     23             THE COURT:    It couldn't have shot him, because there

     24   were no bullets in it.

     25             MR. VASQUEZ:    I imagine Mr. Zacca may challenge that
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 13 of 145
                                                                                  13


      1   point, he may say, You're lying, you did have a loaded gun, you

      2   shot my client with a .38 caliber, and they will say, No, and

      3   we will potentially lay the groundwork.

      4             THE COURT:    What's the relationship of these bullets on

      5   the day in question?      That's what I'm missing.

      6             MR. VASQUEZ:    They show the caliber of the firearm.

      7             THE COURT:    But there were no bullets on the day in

      8   question, according to your evidence.

      9             MR. VASQUEZ:    That's correct, this gun --

     10             THE COURT:    Isn't that the point you want to establish,

     11   that there were no bullets in it, and it couldn't have fired --

     12             MR. VASQUEZ:    Yes.

     13             THE COURT:    -- that's the point, it doesn't have

     14   anything to do with the bullets.

     15             MR. VASQUEZ:    I understand, Your Honor, I just feel it

     16   was complete, this is what was picked up on the day of.

     17             THE COURT:    I know a few things, Mr. Vazquez, you seem

     18   throughout to want to over-try and interject matters into this

     19   case that you speculate about.        You can't do that.

     20             If you have some evidence, that's fine, but the witness

     21   says, I took the bullets out, maybe after they attack that

     22   point, maybe you have some rebuttal on it, but that's the way

     23   you handle that.

     24             You can't do everything in the case-in-chief if it's

     25   not relevant at the time.        That's called "overtrying the case,"
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 14 of 145
                                                                                  14


      1   which has, you know, you can create problems for your case by

      2   doing that.

      3             Why don't you try the case based on the evidence that

      4   you have.    It sounds like you have plenty of good evidence, I

      5   don't know why you have extra evidence.

      6             Let's follow that procedure.

      7             MR. VASQUEZ:    Thank you, Your Honor.

      8             THE COURT:    They come in with some point and then you

      9   want to rebut that point, and then that's the time for

     10   rebuttal.

     11             Alright.     Do we have everybody present now?

     12             COURTROOM DEPUTY:     Judge, he went in to do another

     13   count.

     14             THE COURT:    May I have the attorneys come sidebar.

     15             COURTROOM DEPUTY:     Mr. Salazar is here.

     16             (Sidebar discussion held as follows:)

     17             THE COURT:    Counsel, on yesterday afternoon at about --

     18             COURTROOM DEPUTY:     It was after 4:00.

     19             THE COURT:    -- after 4:00 p.m., Mr. "S", he called our

     20   chambers and made some reference to the fact that -- and I

     21   think from this whole discussion about violence being asked

     22   during questions -- saying something to the effect that he was

     23   concerned about the fact that he has children, and this

     24   violence issue.

     25             COURTROOM DEPUTY:     Two small children.
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 15 of 145
                                                                                  15


      1             THE COURT:    And Ms. Foster, sort of said, Well, just --

      2   there are no problems, relax, take it easy, et cetera,

      3   something similar to that.

      4               I'm sorry -- I also told him his name is not on any

      5   public records, so I'm wondering, counsel, how you suggest I

      6   handle that matter?

      7             I thought of a couple of solutions.        I could just say

      8   generally to the panel, Ladies and gentlemen, there was some

      9   reference to violent activities.       Please understand there is no

     10   indication that any juror would be subject to such, so if

     11   anyone has those concerns, they can dispel them -- unless you

     12   know otherwise?

     13             MR. VASQUEZ:    I'm not aware of anything to the

     14   contrary.

     15             THE COURT:    That's one alternative.

     16             Another one would be to have Mr. "S" in alone, and say,

     17   I understand you inquired, and this is not the kind of case

     18   that you should be concerned about, and just listen to the

     19   evidence and handle it accordingly.

     20             You may have other suggestions?

     21             MR. ZACCA:    Judge, here's my concern --

     22             THE COURT:    Let's just address this concern, I know

     23   your other concern.

     24             MR. ZACCA:    -- about Mr. "S".

     25             THE COURT:    Yes.
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 16 of 145
                                                                                  16


      1             MR. ZACCA:    What concerns me about Mr. "S" is that he

      2   did something that, you know, Judge -- I've been doing this 20

      3   years, I never had -- after jury selection -- in my years of

      4   trying cases --

      5             THE COURT:    It happens all the time.

      6             MR. ZACCA:    -- a juror call in the court chambers --

      7             THE COURT:    Yes, yes.

      8             MR. ZACCA:    -- and expressing concerns about their

      9   kids.

     10             THE COURT:    Do you have any problems, issues, when

     11   they're late in the morning, You call me.         Alright?

     12             And so now he's calling, and so we want to belie his

     13   concerns.    I don't think there's any -- this is not a Guzman

     14   case.   I don't think there's any suggestion -- looks like all

     15   of the co-defendants are cooperating, except for the defendant,

     16   who's now quadriplegic.

     17             Am I correct in understanding that --

     18             MR. VASQUEZ:    There are unindicted co-conspirators and

     19   one fugitive, so our case continues --

     20             THE COURT:    The question I'm asking is, is there

     21   anything to suggest that we should never mention a juror's name

     22   normally, when they're polled, with Mr. X or Mr. Y, or anything

     23   of that sort, based on your review and analysis referring to

     24   the case?

     25             MR. VASQUEZ:    No, no, this is conduct akin to more
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 17 of 145
                                                                                  17


      1   typical robbery cases that the Court has seen, Hobbs Act

      2   robberies, people accused of violent crimes, but no proactive

      3   measures against law enforcement and witnesses.

      4             THE COURT:    Alright.

      5             So what are you suggesting as a solution?

      6             MR. VASQUEZ:    I think this is more in the defense camp,

      7   but, Your Honor, I think that your second suggestion -- I think

      8   that's the best one, so that the rest of the jury, it doesn't

      9   compound them, this is his concern.        I think Your Honor's

     10   proposed solution, the second one, is appropriate, and I think

     11   that we should proceed.

     12             MR. ZACCA:    Judge, if I may?

     13             THE COURT:    Quickly, please.

     14             MR. ZACCA:    Yes, sir.

     15             There are other individuals that the Government's going

     16   to bring up in this case, they have photographs of other

     17   individuals that are part of this "gang" -- for lack of a

     18   better description -- that are current targets of the

     19   Government, but they're tied to this case, and they're going to

     20   elicit these.

     21             THE COURT:    So what.

     22             MR. ZACCA:    Judge, he's concerned about violence and

     23   retribution.

     24             THE COURT:    He is concerned about violence and

     25   retribution because you introduced the matter, you brought up
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 18 of 145
                                                                                  18


      1   the concern.

      2             MR. ZACCA:    The case -- Judge, it's the case.

      3             THE COURT:    What I'm concerned is, there was something

      4   that suggests that we shouldn't mention jurors' names, that we

      5   should have the Marshals take them to a location and pick them

      6   up, et cetera.     That's the point I'm trying to get to.

      7             MR. ZACCA:    No, I don't think we have to go that route,

      8   Judge.    Just for the record -- for the record, I know

      9   Your Honor's ruling, I'm just renewing my motion to strike it,

     10   that's it.

     11             THE COURT:    Your motion is renewed.      Your motion is --

     12   you were told several times, there's no backstriking, it

     13   interferes with jury selection.

     14             If I allow him to backstrike now, you want another

     15   backstrike, and then he wants to backstrike, it goes on, and on

     16   and on.    We have rules, no backstriking, and that's the rule I

     17   have to enforce.

     18             Do you concur that I should bring in Mr. "S" alone and

     19   try to belie his concern?

     20             MR. ZACCA:    Short of not granting my motion, yes,

     21   Judge.    But also, if you could probe his conviction about this

     22   concern, Judge.

     23             THE COURT:    Say that again.

     24             MR. ZACCA:    If you could just probe his concern, I'm

     25   afraid that's paralyzing his thought process.
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 19 of 145
                                                                                  19


      1             THE COURT:    His concern is violence because you brought

      2   up, There's all this violence in the case.         That's why he's

      3   concerned.    It's not violence as to jurors, it's what happened

      4   to the victim -- frankly, more so, what happened to the

      5   defendant, he's the one who got shot, he got the worst end of

      6   it.

      7             MR. ZACCA:    The worst end of the deal.      Yes.

      8             THE COURT:    So that's the violence in the case.       So I

      9   will bring Mr. "S" out and go over this and see what happens.

     10             MR. ZACCA:    Thank you, Your Honor.

     11             COURTROOM DEPUTY:     My understanding is that all jurors

     12   are here now, but Clara is going to get Mr. "S".

     13             (Sidebar concluded, the following held in open court:)

     14             (Juror "S" entered courtroom.)

     15             THE COURTROOM DEPUTY:      All rise.

     16             THE COURT:    Be seated, please.

     17             Good morning, Mr. "S".

     18             JUROR "S":    Good morning.

     19             THE COURT:    Mr. "S", I understand that you contacted

     20   Ms. Foster yesterday afternoon expressing some concern.

     21             Let me state to you plainly and clearly, there is

     22   nothing in this case which would suggest in any way that any

     23   juror has any concern or any juror has any cause to believe

     24   there should be any concern about any safety issues.

     25             So I wanted to make that clear so that you can
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 20 of 145
                                                                                  20


      1   concentrate on the facts of the case, as a juror, and not

      2   matters which have nothing to do with this case.

      3             As you were advised, there's no public information

      4   about any particular juror or et cetera.         So we just wanted to

      5   make you aware of that, so that you don't have to think about

      6   that issue, as if that might -- there probably are cases around

      7   the country where that might be an issue, and the judges

      8   usually take some extreme measures to handle that.

      9             But in this case, there's nothing whatsoever to suggest

     10   that that would be a concern.

     11             JUROR "S":    Okay.   Thank you.

     12             THE COURT:    Thank you very much, sir.

     13             You may go back to the jury deliberation room, and we

     14   will have you come out in just a few minutes.

     15             JUROR "S":    Thank you.

     16             (Juror "S" exited courtroom.)

     17             THE COURT:    Are we ready to proceed?

     18             MR. VAZQUEZ:    United States is ready, Your Honor.

     19             MR. ZACCA:    The defense is ready, Judge.

     20             THE COURT:    Mr. Garcia Morales, how are we doing this

     21   morning, are you well?      Is everything okay?

     22             THE DEFENDANT:    Yes.   Yes, for the time being.

     23             THE COURT:    Alright, very well.

     24             Let's bring the jury in, please.

     25             (Jury entered courtroom at 9:36 a.m.)
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 21 of 145
                                                                                  21


      1             THE COURT:    Please raise your right hand, ladies and

      2   gentlemen, so that you may be sworn.

      3             COURTROOM DEPUTY:     Do you solemnly swear to knowingly

      4   try the issue here and render a true verdict based on the

      5   evidence, in accordance with the jury instructions, so help you

      6   God?

      7             THE JURY (collectively):      I do.

      8             THE COURTROOM DEPUTY:      Be seated.

      9                      PRELIMINARY JURY INSTRUCTIONS

     10             THE COURT:    Good morning, ladies and gentlemen, welcome

     11   back, on day two.      Each day will get a little easier, and then,

     12   all of a sudden, it will feel just like home.         I'm looking

     13   forward to that.

     14             As you know, tomorrow, we will not be in session for

     15   the reasons we discussed, and we will resume at 9:30 -- I'm

     16   sorry, we will begin at 9:00 a.m. on Thursday morning.

     17             I think some of you recognize that there really is a

     18   lot of traffic downtown.      Some of you were not able to get here

     19   timely.    I will ask you to use this morning as a gauge so you

     20   know when you have to leave home.

     21             We have limited time per day, and so our arrangement is

     22   you all are here at 9:00, we start here on time at 9:00, and we

     23   leave at 1:00, so let's try to follow that schedule so that we

     24   can get the case resolved as expeditiously as we possibly can.

     25             Now that you have been sworn, I would like to give you
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 22 of 145
                                                                                  22


      1   some preliminary instructions to guide you in your

      2   participation in trial.

      3             It will be your duty to find from the evidence what the

      4   facts are.    You, and you alone, are responsible for determining

      5   those facts, and as you know, you have to apply the facts that

      6   you determine to the law that I present to you at the end of

      7   the case, and you also know you must follow that law whether

      8   you agree with it or not.

      9             We discussed this during the voir dire.        Nothing that I

     10   say during the course of the trial is intended to indicate to

     11   you what your verdict should be.       So if I have to admonish a

     12   witness or give a directive to a lawyer, I'm simply carrying

     13   out my responsibility as the judge of the law.         I'm not trying

     14   to give you a signal or a hint that this is something you

     15   should consider in reaching your verdict.

     16             Those are two independent functions.

     17             The evidence for which you will find the facts will

     18   consist of the testimony of witnesses, documents, and other

     19   things received into the record as exhibits, and any facts that

     20   the lawyers may agree, or as we say, "stipulate" to.          From time

     21   to time, the lawyers will read stipulations in order to save

     22   time.   So, for example, the rules of evidence may require a

     23   foundation.

     24             Hypothetically, there are some telephone records, let's

     25   assume, and in order to get those documents introduced, the
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 23 of 145
                                                                                  23


      1   Government would have to call someone from the phone company

      2   who's the custodian of the records who can state, I maintain

      3   these documents during the regular course of business, and

      4   perhaps have them explain the documents, et cetera.

      5             Sometimes the parties may stipulate to that custodian

      6   so that witness doesn't have to come in, they just agree that

      7   the records are authenticate.       It saves some time, and we get

      8   to move forward.

      9             So when there are stipulations -- and if there are

     10   stipulations -- the attorneys will announce them to you, and

     11   then you may consider the stipulations in the manner in which

     12   they are presented to you.

     13             Now, there are some items of evidence received for a

     14   very limited purpose.      We have rules of evidence that dictate

     15   what can be presented and what can't be presented, and

     16   sometimes items are introduced for a very limited purpose.

     17   When that occurs, I will give you the specific instruction

     18   telling you how you might consider the evidence that we are

     19   talking about.

     20             Certain things are not evidence, and must not be

     21   considered by you in any way.

     22             I'm going to list those for you at this time:

     23             Opening statements, which you will hear in just a few

     24   moments; closing arguments, which would be presented at the end

     25   of the case; and questions by lawyers are not evidence.
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 24 of 145
                                                                                  24


      1             At the beginning of the case, the lawyers will present

      2   an opening statement where they tell you what they believe the

      3   evidence is going to be.      This is not the evidence, so you must

      4   not consider it as such.

      5             Throughout the trial, of course, the lawyers will be

      6   asking questions of witnesses.       It's the answer to the question

      7   that's the evidence, not the question itself.

      8             So if a lawyer asks, what we call a long, rambling

      9   question, and the witness responds by saying, No, then the

     10   answer is no, it's not all of the suggestions in that long

     11   question that was asked.

     12             Now, you may not believe the witness.        That has to do

     13   with the credibility, that is believability of a witness, but

     14   keep in mind, it's the answer to the question that's the

     15   evidence, not the question in and of itself.

     16             And at the very end of the case, just before the

     17   instructions on the law are given to you, the lawyers will

     18   present their closing arguments.       They will tell you what the

     19   evidence revealed.     It's their opinion about what it revealed.

     20   You will make the final decision, because you have heard all

     21   the evidence, and you decide what the facts are in the case.

     22             Objections to questions are not evidence.

     23             The lawyers have an obligation to ensure that the

     24   evidence received is in accordance with the Federal Rules of

     25   Evidence and other case law.       So from time to time they may
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 25 of 145
                                                                                  25


      1   announce an "objection" to the opposing lawyer's question.

      2              I will have to rule on that objection, and you should

      3   not be influenced by the objection itself.

      4              If the objection is "sustained," then you should ignore

      5   the question.     It means I have determined -- by "sustaining"

      6   the objection -- that the question is not a proper one to ask,

      7   so you shouldn't have the question and there shouldn't be a

      8   forthcoming answer.

      9              Sometimes a witness will answer quickly.       The lawyer

     10   says "objection," and there's an answer before the ruling.           If

     11   that happens, I may have to tell you to ignore the answer that

     12   was presented by the witness, because the question wasn't a

     13   proper one to ask, therefore, there should be no answer to the

     14   question.

     15              If an objection to a question is "overruled," then it

     16   means I have determined that the question is a proper one, and

     17   the forthcoming answer would be proper for you to consider.

     18              So keep this in mind at all times.

     19              Sometimes if a witness answers a question, for example,

     20   that was objectionable, as stated, I may tell you to

     21   "disregard" or "exclude" the answer and not consider it in any

     22   fashion.

     23              As we discussed yesterday, anything you see or hear

     24   outside of the courtroom is not evidence.         It must not be

     25   considered by you in any way.
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 26 of 145
                                                                                  26


      1             It will be up to you to decide which witnesses to

      2   believe, which witnesses not to believe, and how much of a

      3   witness's testimony to accept or reject.

      4             This has to do with the credibility, that is,

      5   believability of a witness.       I will give you some tests during

      6   the instruction phase to gauge how to consider the credibility

      7   of a witness.

      8             I will give you 10 little tests that you can apply in

      9   deciding the extent to which you want to rely upon a witness's

     10   testimony or not.

     11             As you know, this is a criminal case, and there's some

     12   basic rules.    I'm going to review those rules.       We discussed

     13   them on yesterday.

     14             First, the defendant is presumed to be innocent until

     15   proven guilty.     The indictment against the defendant contains

     16   only accusations, nothing more.

     17             The indictment, that is, the charges, are not proof of

     18   guilt or anything else.      The defendant starts out with a clean

     19   slate.

     20             Second, the burden of proof is on the Government until

     21   the very end of the case.      The defendant has no burden to prove

     22   his innocence, or to present any evidence, or to testify.

     23             This issue came up on voir dire yesterday.

     24             Since the defendant has the right to remain silent, the

     25   law prohibits you in arriving at your verdict from considering
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 27 of 145
                                                                                  27


      1   that the defendant may not have testified.

      2             As you know, also, the Government must prove the

      3   defendant's guilty beyond a reasonable doubt.         I will define

      4   that term for you during the instruction phase of the trial.

      5             Now, a few words about your conduct as jurors.

      6             First, as I did on yesterday, I am instructing you that

      7   during the trial, you are not to discuss the case with anyone,

      8   or permit anyone to discuss it with you.

      9             So when you go home this evening, your family members,

     10   your friends, are going to be asking you, What are you doing in

     11   downtown Miami?

     12             And you're going to tell them, simply, "I have been

     13   selected to serve as a juror in a case.        I cannot discuss it

     14   any further."     And that's what you should follow.

     15             Do not discuss the case with anyone else, even on a

     16   little, small, mundane point, because here's what happens:

     17             You listen to the evidence, and then when you talk to

     18   your friends and neighbors -- you know, everybody has an

     19   opinion, no one's here, but want to have an opinion about what

     20   happened -- and then you listen to too many opinions, you're

     21   not going to remember what was the opinion and what did I

     22   actually hear during the trial.

     23             You will have plenty of time to talk to them after the

     24   case is over, but during the trial, do not discuss the case

     25   with others, do not permit anyone to discuss it with you.
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 28 of 145
                                                                                  28


      1             Now, that includes you, as jurors, as well.         You, too,

      2   will not be discussing the case with one another.          When you go

      3   in for a break, you can talk about the weather, the Miami Heat,

      4   the Miami Dolphins, whatever subject you would like, but

      5   nothing about the case.

      6             As you know, I have instructed the lawyers not to speak

      7   to you, nor any of the parties or witnesses, et cetera, until

      8   after this case is over.

      9             Do not listen or read anything which relates to this

     10   case.   We don't know if there's going to be any publicity

     11   during the trial, but if, for example, you were driving in the

     12   morning and on the radio something comes on about this case,

     13   you need to change stations immediately or turn the radio off.

     14             If there happens to be an article in the newspaper, do

     15   not read it, go to the next page.        If anyone attempts to speak

     16   to you about this case, you have to bring that to my attention

     17   at your first available opportunity.

     18             This is very, very important.

     19             Do not conduct any research or investigation on your

     20   own.    You may hear various locations referred to, resist the

     21   temptation or urge to go out and get a better look at a

     22   location that was referenced, or some other evidence that was

     23   referenced.

     24             Everything that you need to decide the case will be

     25   presented to you, here, in open court.
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 29 of 145
                                                                                  29


      1              Now, a very important issue, ladies and gentlemen,

      2   courts all over the country are having trouble with managing

      3   trials and social media.

      4              There have been examples of some jurors blogging from

      5   the deliberation room, or making comments about cases in social

      6   media posts to other persons, or contacting other jurors, or

      7   contacting friends discussing the case.

      8              These are all matters that are strictly prohibited.

      9   Remember, you're to have no contact or discuss the case in any

     10   way.     So if you're on social media discussing the case and

     11   forming opinions, that is something that is strictly

     12   prohibited.

     13              So, please, no blogging, no use of iPhones, iPads,

     14   computers, all of the social media accounts -- there's so many,

     15   I don't know half of them, but there's so many of them,

     16   Facebook, et cetera.

     17              So please, ladies and gentlemen, no social media;

     18   nothing even as basic as bringing in the definition of a term

     19   from the dictionary.

     20              Perhaps someone during deliberations -- and we actually

     21   had this in Fort Lauderdale -- there was a term.          Rather than

     22   asking the judge to define the term during the deliberations,

     23   someone brought in a dictionary and looked up terms, et cetera,

     24   and the Judge had to declare a mistrial after six weeks of

     25   trial.    Six weeks wasted because someone didn't follow the
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 30 of 145
                                                                                  30


      1   instructions.

      2             So it is very, very important that you follow the

      3   instructions in this regard.       Every Judge in every court across

      4   the country advises the jurors in the same way, and for

      5   whatever reason, in spite of warning and spending the time

      6   explaining the social media issues, someone violates the rule,

      7   and then that requires us to have to have a hearing, speak to

      8   everyone, what was said, what did you hear, who said it,

      9   et cetera, et cetera.

     10             So, please, ladies and gentlemen, help us on this point

     11   by simply not speaking to anyone, not using any form of social

     12   media, as it relates to this case.

     13             If you are unsure about whether to engage in an

     14   activity that might be prohibited by these instructions, you

     15   should not engage in that activity.        If you have a question

     16   about it, bring it to my attention at the first available

     17   opportunity, so we can respond, and you won't violate the

     18   rules.

     19             If you think it's close, there's probably a signal

     20   there that you shouldn't do it, but bring it to our attention,

     21   and let us know before doing anything in that regard.

     22             Do not form any opinions about the case until all of

     23   the evidence has been received.       So, you know, the evidence

     24   will come in in bits and pieces, sometimes at the beginning,

     25   something in the end will occur, and then something in the
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 31 of 145
                                                                                  31


      1   middle.

      2              And so then, at the end, it's the lawyers' job in their

      3   closing to tie all of this together, so you understand what

      4   their view of the case is, but you have to decide what your

      5   view is.     That's how you reach a just and fair verdict.

      6              If you would like to take notes, you may.       We have

      7   provided you with notepads and pencils.        Do not try to write

      8   down everything because you may miss some important testimony,

      9   but if there's some testimony that you think is important, feel

     10   free to write it down in your notebook as a subsequent

     11   refresher.

     12              We collect notebooks at the end of the day.        They are

     13   not read, they are just gathered and maintained.          The following

     14   day, you will be given your notebook for use, and that's the

     15   process we will follow everyday.

     16              Now, the trial is going to begin in just a moment.

     17              First, the Government will make an opening statement.

     18   They will tell you what their outline is of the case and what

     19   they believe the evidence will show.

     20              As you know, it may or may not show that.       You will

     21   have to make that decision.

     22              Next, the defendant's attorney may make an opening

     23   statement.    As we discussed yesterday, they don't have to do

     24   anything.    They don't have to make an opening statement, ask

     25   any questions, et cetera, but if they elect to make an opening
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 32 of 145
                                                                                  32


      1   statement, then you will listen to it, as you did the

      2   Government's statement, and consider it as to the evidence they

      3   expect to be revealed during the case.

      4             After the opening statements, the Government begins the

      5   case by presenting what we call its "case-in-chief."          They will

      6   call witnesses to the stand and conduct direct examination of

      7   each witness, followed by cross-examination by defense counsel,

      8   if the defense elects to cross-examine the witness.

      9             If there is a cross-examination, then the Government

     10   may conduct redirect examination, going over points brought out

     11   during the cross.     That ends the inquiry for each witness,

     12   direct, cross, redirect.      There's no re-re-cross or

     13   re-re-redirect.     There's three instances when a witness can be

     14   questioned.

     15             And then, the Government will go to the next witness,

     16   and the same process, direct, cross, redirect.         After all of

     17   the witnesses and all of the evidence has been introduced, you

     18   will hear the Assistant U.S. Attorney announce that he is

     19   "resting" his case.      That means he has no more evidence, or she

     20   has no more evidence, in their case-in-chief.

     21             Now, there are some legal issues I have to entertain

     22   outside of your presence.      Since these are legal matters and

     23   I'm the judge of the law, I handle those outside of your

     24   presence.    It doesn't normally take a lengthy time.        Sometimes

     25   I will simply have the lawyers come sidebar and handle the
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 33 of 145
                                                                                  33


      1   matters there, or I may ask you to go into the deliberation

      2   room.

      3              And if it happens to be at the end of the day, you are

      4   all able to leave now, and I will handle those matters, and we

      5   will start the following morning.        It depends on timing,

      6   essentially.

      7              So after the legal arguments are maintained, the

      8   defense may present a case-in-chief, if they elect to do so.

      9   You know that they don't have to.        And the same process:

     10              Defense counsel conducts direct examination,

     11   cross-examination by the Government, redirect examination by

     12   defense counsel, and so on, for each witness.

     13              When the defense finishes their case, they will

     14   announce "we are resting our case," you know they have no

     15   additional evidence.

     16              Occasionally, there's what called a "rebuttal case" and

     17   the Government may have another witness or two, the defense may

     18   have a rebuttal to the rebuttal, but we entertain that at the

     19   appropriate time, when we determine how the case is going to

     20   develop.

     21              Thereafter, the lawyers will present their closing

     22   arguments.    We will have had a meeting, what we call a "charge

     23   conference," where we go over the instructions and they suggest

     24   certain instructions.      I usually give them a draft.      They tell

     25   me, Take this out, put this in, add this, et cetera.
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 34 of 145
                                                                                  34


      1             Once I determine what the instructions are, we collect

      2   them and place them in a booklet, so to speak.         And we pass the

      3   instructions out to you, and we have you read the instructions

      4   as I present them orally to you.

      5             And once those instructions have been given, you will

      6   deliberate.    Now, it depends on what the lawyers request.

      7   Sometimes the instructions are given immediately before closing

      8   arguments, sometimes immediately after closing arguments, so

      9   we'll have to see what they request.

     10             I usually, if there's an agreement, I'll handle it the

     11   way they suggest, and then you will retire to deliberate the

     12   case.   Are there any requests for additional instructions?

     13             MR. VASQUEZ:    Not on behalf of the United States.

     14             MR. ZACCA:    Not through defense, Judge.

     15             THE COURT:    Alright.   Very well.

     16             At this time, ladies and gentlemen, the attorneys will

     17   present their opening statements.

     18             Government.

     19                      GOVERNMENT'S OPENING STATEMENT

     20             MS. DUANE: Good morning.       May it please the Court.

     21             On September 30th, 2012, Elizabeth Micheli was at home

     22   with her parents, Julio and Magalis Micheli, in Miramar.           It

     23   was about 11:00 at night and she was getting ready for bed.

     24   She was in the shower.      Her mother was cleaning up the kitchen,

     25   and her father was in his bedroom, when, suddenly, the lights
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 35 of 145
                                                                                  35


      1   went out.

      2             Elizabeth was in the shower.       She couldn't see

      3   anything.    And she called out for her mother to come in and

      4   help her.    Her mother brought in a candle and then went to

      5   investigate why the power had suddenly gone out in their house.

      6             The neighbor's lights were on.       They were up-to-date on

      7   their bills.    It wasn't raining.

      8             And as Elizabeth was getting ready for bed with the

      9   lights still out, her mother came back and said she had seen

     10   somebody outside the house.       She had seen a hand holding a cell

     11   phone near the garage on their property.

     12             She told Elizabeth to call 911, and then she went to

     13   get her husband.     Mr. Micheli got up and, as a precaution, he

     14   got his firearm, a Glock .40 caliber, and he went to look

     15   around the house to see what his wife was talking about, why

     16   the lights were out.

     17               And as Elizabeth was on the phone with 911, her

     18   father approached the front door.        He slowly unlocked the door

     19   to see if anybody was out there, and as he did, he heard men's

     20   voices on the other side of the door:

     21               "This is a robbery."

     22               And as he was opening that door, hands emerged on the

     23   other side, pulling that door open.        A gun appeared from the

     24   other side of that door pointed at Mr. Micheli, and as

     25   Mr. Micheli fell back he managed to get off some rounds.
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 36 of 145
                                                                                  36


      1               He fired and he struck the defendant, Leonardo Miguel

      2   Garcia Morales, and that is why the defendant is paralyzed.

      3   The defendant is paralyzed because he was shot trying to enter

      4   the Micheli's home, along with three other men, on September

      5   30th, 2012.

      6               But there's a twist.     This was never meant to be a

      7   simple home invasion.      Instead, what the defendant and those

      8   three men, his partners in this criminal endeavor -- and you'll

      9   hear about them throughout the trial -- Raonel Valhuerdis, Jean

     10   Marrero Lara, and Alfredo Kindelan Hernandez, set out to do

     11   that night was to rob a marijuana grow-house.

     12             The defendant had received information that a marijuana

     13   grow-house, ripe for the taking, was being operated at the

     14   Micheli's address.     You will hear that this information was bad

     15   information, but the defendant and his three partners that

     16   evening set out with the intent to rob a marijuana grow-house.

     17   But instead, they went to the Micheli's home.

     18             They hit the wrong house.

     19             But that's not the only thing that you're going to hear

     20   about during the course of this trial.        You are also going to

     21   hear that at the time that this grow-house -- or attempted

     22   grow-house robbery took place on September 30th, 2012, the

     23   defendant and his partners had been planning an even bigger

     24   robbery, an even bigger robbery than the grow-house robbery

     25   they had on that night.
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 37 of 145
                                                                                  37


      1             They had been planning to rob a gold courier, a gold

      2   courier coming into Miami from Bolivia with over $2,000,000

      3   worth of gold, to be delivered at a gold refinery.

      4             The defendant, before he was paralyzed, had conducted

      5   surveillance of this gold courier.        He had been part of the

      6   planning for this gold courier robbery.        And while he was not

      7   able to participate in the robbery of that gold courier, that

      8   plan went into action by the defendant's partners, Lara,

      9   Valhuerdis and Kindelan, about two weeks later, on October

     10   12th, 2012.

     11             The defendant's partners were able to rob that courier

     12   using a gun, taking by force over $2,000,000 worth of gold from

     13   that gold courier's home, as he was coming out of his apartment

     14   in Coral Gables.

     15             But the defendant's criminal endeavors didn't stop

     16   there.    They didn't stop when he was shot at the grow-house

     17   robbery, they didn't stop after the gold heist, instead, the

     18   defendant then embarked on a plan to get drugs.

     19             And approximately a year later the defendant enlisted

     20   his godson to help him purchase over a kilogram of cocaine.

     21             The defendant reached out to his godson and asked him

     22   to find a seller of cocaine, and the godson found a seller

     23   willing to sell his "padrino" -- his "godfather" -- a kilogram

     24   of cocaine.

     25             But what the defendant's godson didn't know, what the
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 38 of 145
                                                                                  38


      1   defendant didn't know, what they couldn't have known at the

      2   time, was that this seller of the cocaine was a confidential

      3   informant, working for law enforcement.

      4             And so on the day the defendant's godson brought the

      5   defendant to purchase this kilogram of cocaine, they were

      6   encountered by law enforcement.

      7             One more plan that didn't work.

      8             Over the course of this trial, you're going to hear

      9   about these three events, these three events, the attempted

     10   grow-house robbery, the gold heist, and the attempted purchase

     11   of a kilogram of cocaine.

     12             And in connection with these three events, the

     13   defendant is charged with five crimes, or counts.

     14             The defendant is charged with two counts of conspiracy.

     15             A "conspiracy" -- as the Judge has said -- is simply an

     16   agreement between two or more people to commit some criminal

     17   act.   It's a sort of criminal partnership.

     18             And that's exactly what the defendant was in.         That was

     19   exactly what the defendant was in with Valheurdis, with Lara,

     20   with Kindelan, and one of those conspiracies -- one of those

     21   "counts" -- relates to the conspiracy to commit robbery, the

     22   grow-house robbery, the gold heist.

     23             The other conspiracy relates to their plan to get

     24   drugs, to get the marijuana from the grow-house, to get

     25   cocaine, using the proceeds that they received when they sold
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 39 of 145
                                                                                  39


      1   the gold that they had wrongfully taken.         So that's two of the

      2   counts, two conspiracy counts, robbery and drugs.

      3             The other three counts relate to the substantive

      4   offenses, so to the crimes themselves.

      5             The defendant is charged in one count with Hobbs Act

      6   robbery -- and "Hobbs Act" robbery is just the technical term

      7   that we use -- and he is charged with attempted Hobbs Act

      8   robbery in connection with the grow-house.

      9             And "Hobbs Act" robbery is the taking of something by

     10   fear, by threat of injury, by force, that affects interstate or

     11   foreign commerce, and the defendant is charged with one count

     12   in relation to the attempted grow-house robbery.

     13             The defendant is also charged in one count with the use

     14   and possession of a firearm in furtherance of that robbery, the

     15   firearm that was pointed at Mr. Micheli that night, that was

     16   brandished at Mr. Micheli.

     17             And finally, the defendant is charged in the last count

     18   with the attempted possession with intent to distribute over a

     19   kilogram of cocaine, and that is in connection with his use of

     20   his godson to procure over a kilo on August 28th of 2013.

     21             Now, over the course of this trial, the Government will

     22   call witnesses and we will present evidence, witnesses and

     23   evidence that will prove to you beyond a reasonable doubt that

     24   the defendant is guilty of this offense.

     25             You will hear from Elizabeth Micheli, you will hear
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 40 of 145
                                                                                  40


      1   from Julio Micheli, they will tell you what happened to them

      2   when they were home in Miramar and the lights went out.

      3             You will listen to the 911 call that Elizabeth Micheli

      4   made that night, you will see the gun that Mr. Micheli used to

      5   fire at the defendant.      You will also hear from law

      6   enforcement, law enforcement that responded to that scene and

      7   found the defendant still there, paralyzed.

      8             You will also hear about the processing of that scene

      9   for DNA and fingerprints.

     10             You will hear about the gold heist, you will hear from

     11   the law enforcement that handled that robbery.         You're going to

     12   hear from a representative of the company "Quari Wasi," the

     13   company that that gold courier worked for, the company that

     14   lost over 2.2 million dollars when the defendant's partners

     15   robbed the gold courier.

     16             You're also going to hear this has been a long-term

     17   investigation that spanned many years, it included the joint

     18   effort of multiple law enforcement agencies, of the Miramar

     19   Police Department, of the Coral Gables Police Department, of

     20   the Federal Bureau of Investigation, among others.

     21             And you're going to hear that over the course of this

     22   investigation, law enforcement was able to do certain things.

     23             They were able to identify a witness who was present

     24   when the defendant's plan to rob the grow-house was hatched,

     25   when the defendant received the information -- the bad
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 41 of 145
                                                                                  41


      1   information -- about the location of that grow-house, you will

      2   hear from that witness.

      3             You are also going to hear that law enforcement was

      4   able to identify a firearm that was used by the defendant and

      5   his partners during the two robberies, the grow-house robbery

      6   and the gold robbery, a Colt .38.

      7             But not only will you hear from law enforcement, not

      8   only will you hear from the victims, you're also going to hear

      9   from insiders to the crimes.

     10             And as my colleague previewed to you in jury selection,

     11   you will hear from one of the defendant's partners, you will

     12   hear from Alfredo Kindelan Hernandez.        He was charged along

     13   with the defendant in this indictment, he pled guilty, and he

     14   is cooperating with the Government, and he will testify for

     15   you.

     16             You will have the opportunity to evaluate and listen to

     17   that testimony, and he will tell you about the planning for the

     18   gold heist, about the execution of the grow-house robbery,

     19   about the execution of the gold heist.        You will be able to

     20   listen to him tell you firsthand what happened.

     21             But not only will you hear from Mr. Hernandez, you will

     22   also hear from the defendant's godson.        The defendant's godson,

     23   Osvaldo Magdalena, will also be testifying.         And he will tell

     24   you that his godfather, his padrino, Leonardo Garcia Morales,

     25   enlisted his help to purchase a kilogram of cocaine.
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 42 of 145
                                                                                  42


      1              He is also incarcerated.     He has also pled guilty.

      2              And not only will you hear Mr. Magdalena, you'll also

      3   hear recordings between Mr. Magdalena and the confidential

      4   informant when he's trying to purchase cocaine for his

      5   "padrino."

      6              And I just ask you to pay attention when you're

      7   listening to those recordings -- they're in Spanish, but they

      8   have been translated -- and listen to the continual reference

      9   that Mr. Magdalena makes to his "padrino" -- his padrino, the

     10   defendant -- will be taking out money for the purchase of the

     11   cocaine, who he will be bringing to the purchase of the

     12   cocaine.     Listen to those recordings.

     13              And then you will see a photograph of the defendant on

     14   scene of that purchase of cocaine, and you will see the cocaine

     15   itself -- over a kilogram -- that the defendant tried to

     16   procure over the criminal endeavors.

     17              This is going to be a long trial, ladies and gentlemen,

     18   but after you have heard all of these witnesses, after you have

     19   seen all the evidence in the form of exhibits, the Government

     20   will stand before you again, and we will ask you to return the

     21   only verdict that is consistent with all of that evidence, with

     22   all of that testimony, that the defendant is guilty of each

     23   count beyond a reasonable doubt.

     24              Thank you.

     25              THE COURT:   Mr. Zacca.
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 43 of 145
                                                                                  43


      1             MR. ZACCA:    Yes, sir.

      2                      DEFENDANT'S OPENING STATEMENT

      3             MR. ZACCA:    Good morning, everybody.

      4             Yesterday we talked about reasonable doubt, "proof

      5   beyond a reasonable doubt."

      6             And what I want to read to you is the following -- and

      7   keep this in mind throughout this case and throughout the

      8   evidence you'll hear in this case.        At the end of this case,

      9   the Judge will read to you the following instruction:

     10               "Proof beyond a reasonable doubt is proof so

     11   convincing that you would be willing to rely and act on it

     12   without hesitation in the most important of your affairs."

     13               That you would "act on it" -- evidence that you trust

     14   so much that you would "act on it without hesitation in the

     15   most important of your affairs."

     16               Now, some of the things the Government said are

     17   absolutely accurate and they're going to be undisputed in this

     18   case.   There's three events in this case that the evidence will

     19   center around, and I want to break it down, and keep in mind

     20   the standards that the Government has to present.

     21               The third event -- I'm going to go backwards and talk

     22   about the event that occurred in 2013, this attempted purchase

     23   of cocaine.

     24             The Government didn't tell you the following:

     25             Number one, that evidence relies entirely on a person
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 44 of 145
                                                                                  44


      1   by the name of Osvaldo Magdalena Ruiz.        In order for you to

      2   convict Mr. Garcia Morales beyond a reasonable doubt, you have

      3   to reach the conclusion that, I believe the testimony of

      4   Osvaldo Magdalena Ruiz without hesitation, that it's so

      5   convincing.

      6               And I submit to you the evidence will show that he is

      7   not somebody to be trusted in the most important of your

      8   affairs.    Why?

      9               Well, he's a convicted felon doing prison, looking

     10   for a deal to reduce his sentence.        He's committed all kinds of

     11   crimes before, including drug dealing.

     12              You're not going to hear a statement of Mr. Garcia

     13   Morales negotiating the purchase of the cocaine, talking about

     14   the cocaine, talking about the quantity of cocaine.          You're not

     15   going to hear any of that.

     16               What you're going to hear is Osvaldo Magdalena Ruiz

     17   talking about it, because he's the one on the recordings, he's

     18   the one talking to the confidential informant.

     19              Yet, the Government hauls Garcia Morales into court and

     20   asks you to believe a convicted felon looking to reduce his

     21   sentence, because that's really what their case is about, you

     22   have to believe him to convict.

     23              And I say to you, that's not trustworthy evidence.

     24   It's certainly not evidence that you would act upon in the most

     25   important of your affairs.
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 45 of 145
                                                                                  45


      1               So that's the third event, and I'm going backwards in

      2   chronology.

      3               Let's talk about the second event, the gold heist.

      4   Again, just like for the third event, with regard to this gold

      5   heist, for you to convict Garcia Morales, you have to trust the

      6   word of probably -- I don't think I'm speaking ahead of myself,

      7   I don't think the Government will dispute this -- but you're

      8   going to probably have to -- not probably, you will -- you're

      9   going to have to believe the word of maybe the most despicable,

     10   evil person you have ever met in your life.

     11               The stuff you'll hear about this witness is

     12   absolutely horrifying, and yet, that's how the Government's

     13   case rests, rises and falls on the testimony, the believability

     14   of this person, who, again, is looking to reduce his sentence.

     15               He is testifying, not because all of a sudden he

     16   found religion, or he wants to be a good citizen, or he wants

     17   to do the right thing.      No, he's just looking out for himself,

     18   and he struck a bargain with the Government, and he's looking

     19   to reduce his sentence.

     20               I submit to you again, when you -- at the end of this

     21   case, you're going to have to ask yourself, is that somebody

     22   whose testimony I believe, without hesitation, that is so

     23   convincing, so convincing that I believe it without hesitation

     24   in the most important of your affairs.        I submit to you that

     25   that's not quality evidence, and it's certainly not evidence
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 46 of 145
                                                                                  46


      1   that can convict.

      2               Alright.   So, we now come down to the first event.

      3   It's undisputed between the Government and the defense that

      4   Mr. Garcia Morales is paralyzed, he has the movement of barely

      5   one arm, and that he was shot on the night in question.

      6   There's no dispute as to that.

      7               But where the dispute lies, and what the evidence has

      8   to be shown is, it's not enough for the Government to prove

      9   that he was there on the night of this -- at this house of this

     10   robbery.    It's not enough for the Government to prove that he

     11   was shot.

     12              They have to prove his state of mind, his intent as to

     13   what happened on that night.       They have to prove that -- it's

     14   not enough for him to be there, it's not enough for him to be

     15   shot -- they have to prove his state of mind.

     16              And I submit to you that when you hear the evidence

     17   from the witness stand, you're going to see how there are

     18   certain things the police could have done to find objective

     19   evidence -- "objective" -- not relying on the testimony of

     20   convicts, people, looking to strike a deal to reduce their

     21   sentence -- I'm talking about objective evidence, something

     22   that we know we can rely upon without hesitation.

     23               There are things that could have been done that were

     24   not done and puts a cloud as to intent, because that's

     25   something the Government has to prove.
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 47 of 145
                                                                                  47


      1               Each of you were selected yesterday, and I hope that

      2   you -- not only are fair to the Government, but fair to the

      3   defense, and please listen to the evidence.         I hope to point

      4   out areas in the evidence that will call into question the

      5   Government's case.

      6              I ask that you consider each and every event

      7   separately, and break it down, and ask these common sense

      8   questions to yourself, as to whether this is trustworthy

      9   evidence.

     10              Thank you.

     11              THE COURT:   Thank you for your opening statements,

     12   counsel.

     13              Government, you may begin your case-in-chief.

     14              MR. VAZQUEZ:   Yes, Your Honor, the Government calls

     15   Elizabeth Micheli.

     16              COURTROOM DEPUTY:    Raise your right hand, please.

     17              Do you solemnly swear the testimony you're about to

     18   give will be the truth and nothing but the truth, so help you

     19   God?

     20              THE WITNESS:   Yes, ma'am.

     21              COURT SECURITY OFFICER:      Go ahead and have a seat; put

     22   the mic as close as you can, speak right into the mic.           Okay.

     23              (ELIZABETH MICHELI testified as follows:)

     24

     25
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 48 of 145
                                                                                  48


      1                           DIRECT EXAMINATION

      2   BY MS. DUANE:

      3   Q.    Good morning.

      4   A.    Good morning.

      5   Q.    Can you please introduce yourself to the ladies and

      6   gentlemen of the jury.

      7   A.    Hello.    My name is Elizabeth Micheli.

      8   Q.    Ms. Micheli, how old are you?

      9   A.    I'm 30.

     10   Q.    Do you have any siblings?

     11   A.    I do.    I have a brother and a sister.

     12   Q.    What do you do for a living?

     13   A.    I'm a web developer and brand stylist.

     14   Q.    Where are you from?

     15   A.    Dominican Republic.

     16   Q.    How long have you lived in the Miami area?

     17   A.    28 years.

     18   Q.    Where do you live now?

     19   A.    Pembroke Pines.

     20   Q.    And where were you living back in 2012?

     21   A.    I was living with my parents in Miramar.

     22   Q.    And what was the address exactly?

     23   A.    5234 Southwest 149th Avenue, Miramar, Florida        33027.

     24   Q.    And at that point, you were living with your parents, you

     25   said?
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 49 of 145
                                                                                  49


      1   A.    Yes.

      2   Q.    And what's that house like?

      3   A.    It's one-story, it has a three-car garage.

      4   Q.    In what kind of community is it in?

      5   A.    It's a gated community.

      6   Q.    In Miramar?

      7   A.    Yes.

      8   Q.    Now, I want to direct your attention to the night of

      9   September 30th, 2012.      Do you remember that night?

     10   A.    Yes, that's the night that we were victims of a home

     11   invasion.

     12   Q.    Now, I want to start from the very beginning of the night.

     13         Who was home that night?

     14   A.    It was my mom, my dad, and myself.

     15   Q.    Who was living -- is that who was living at the house at

     16   that time?

     17   A.    Yes.

     18   Q.    And what were you doing that night?

     19   A.    That night, around 9:00 or 10:00, my mom and I were siting

     20   down in the living room watching TV.

     21   Q.    And did something happen that you recall, specifically?

     22   A.    Yes.   I have a little chihuahua, and he started barking,

     23   and we didn't know why he was barking, so we let him loose --

     24   because he's usually in a little playpen -- and he ran straight

     25   to the front door.     He usually only does that when there's
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 50 of 145
                                                                                  50


      1   someone at the door.

      2         So my mother and I, we looked outside through the window

      3   and through the peephole, but we didn't see anything, so we let

      4   him back into his little area, and we kept on watching TV.

      5   Q.    What did you do after you were finished watching TV?

      6   A.    Around almost 11:00, I decided to go take a shower.

      7   Q.    And what happened while you were in the shower?

      8   A.    When I was about to finish taking the shower, the power in

      9   the house just left.      We were left with no power, there was no

     10   light, so it was pitch black.

     11   Q.    What did you do?

     12   A.    So I immediately yelled for my mom, and she came to the

     13   bathroom.    I asked her if she can bring a candle, and she

     14   brought a little candle into the bathroom so that I can finish.

     15   Q.    And what did you do after you finished showering?

     16   A.    As soon as I got out of the shower, I went into my bedroom,

     17   I grabbed my phone, and I texted my sister to let her know what

     18   happened.

     19   Q.    After -- that you had lost power?

     20   A.    That we had lost power while I was in the shower.

     21   Q.    So what happened next on this evening?

     22   A.    My mother, she's looking around to see if anybody else had

     23   lost power, because it was really weird that it wasn't raining

     24   and the power just left.      I don't know why, it didn't flicker

     25   or anything, it just shut off.
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 51 of 145
                                                                                  51


      1         When she looked outside, she told me she didn't notice that

      2   anybody else had lost power, so she started to get concerned

      3   and she looked outside the window in front of the house -- they

      4   have an office and they can see outside -- and she noticed a

      5   man holding a phone -- a cell phone -- and they were standing

      6   in front of my car.

      7   Q.    Did she tell you all of that?

      8   A.    Yes.

      9   Q.    And how was her state of mind when she told you all of

     10   that?

     11   A.    She was nervous, she was nervous because we live in a gated

     12   community, so we had no idea what was going on, why there would

     13   be someone so close to my car holding a phone, and our power

     14   was cut-off.

     15   Q.    So what did you do at that point?

     16   A.    At that point, my mom told me to call --

     17                MR. ZACCA:   Objection, hearsay.

     18                THE COURT:   Sustained.

     19   BY MS. DUANE:

     20   Q.    I'm sorry.    Just focusing on the actions that you took.

     21         So what did you do?

     22   A.    At that time, I called 911, because my mom told me to call

     23   911, and I went ahead and called 911, and I started to explain

     24   to them what was going on, that we had lost power, and that my

     25   mom had seen someone standing out --
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 52 of 145
                                                                                  52


      1                MR. ZACCA:   Objection to hearsay.

      2                THE COURT:   Overruled.

      3   BY MS. DUANE:

      4   Q.    Okay.    So I'm going to hand you what's been marked for

      5   identification as Government's Exhibit 1 and Government's

      6   Exhibit 2A.

      7         Now, focusing on Government's Exhibit 1, do you recognize

      8   what is pictured in those photographs?

      9   A.    Yes, it's my parents' house.

     10   Q.    Is this a fair -- are these photographs a fair and accurate

     11   depiction of your parents' house on the night of September

     12   30th, 2012?

     13   A.    Yes.

     14                MS. DUANE:   Your Honor, I would move to admit into

     15   evidence Government's Exhibit 1.

     16                THE COURT:   1 for identification is offered.

     17                MR. ZACCA:   No objection, Judge.

     18                THE COURT:   Received.

     19                (Government's Exhibit 1 received into evidence.)

     20   BY MS. DUANE:

     21   Q.   Now, I'm showing you what's been marked -- or I'm sorry --

     22   admitted into evidence as Government's Exhibit 1, this is the

     23   first page of the exhibit.

     24   So, again, what are we looking at here?

     25   A.    My parents' house; the front door.
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 53 of 145
                                                                                  53


      1   Q.    And do you recognize that car in the garage -- or in the

      2   driveway, rather?

      3   A.    Yes, that's my car.

      4   Q.    That's your car?

      5   A.    Yes.

      6   Q.    I'm now showing you the second page of that exhibit.

      7         What are we looking at here?

      8   A.    This is the front porch of my parents' house, the walkway

      9   to the entrance.

     10   Q.    Looking at the third page of this exhibit, what are we

     11   seeing here?

     12   A.    This is the side view of my parents' house.

     13   Q.    Now, as you were on the phone -- so, as you were on the

     14   phone with 911, where were you when you started this call?

     15   A.    I was in my bedroom.

     16   Q.    Now, I would ask you to look at what I have handed you

     17   that's been marked for identification as Government's

     18   Exhibit 2A.

     19         Do you recognize what is pictured in these photographs?

     20   A.    Yes.

     21   Q.    And what are we looking at here?

     22   A.    It's the inside of my parents' house.

     23   Q.    Now, realizing that these photographs were taken sometime

     24   after September 30th, 2012, are they a fair and accurate

     25   depiction of your parents' home as it would have been that
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 54 of 145
                                                                                  54


      1   date?

      2   A.    Yes.

      3   Q.    And you haven't had any substantial changes or

      4   modifications to the home?

      5   A.    No.

      6                MS. DUANE:   Your Honor, I would move to admit

      7   Government's Exhibit 2A into evidence.

      8                MR. ZACCA:   No objection, Judge.

      9                THE COURT:   Received.

     10                (Government's Exhibit 2A received into evidence.)

     11   BY MS. DUANE:

     12   Q.    Now, just so we can get a sense of the inside of your house

     13   so you can describe properly what happened.         I'm showing you

     14   the fourth page of that exhibit.       What are we looking at here?

     15   A.    This is the inside of my parents' house, where the kitchen

     16   and the living room are.

     17   Q.    And past -- can you indicate where the kitchen is, you can

     18   actually draw on the screen.

     19   A.    (Witness complies.)

     20   Q.    And the living room.

     21   A.    (Witness complies.)

     22   Q.    And where is the front door to your home?

     23   A.    It's right there.     (Indicating.)

     24   Q.    Now, I will show you the first page of this exhibit, is

     25   this better to allow you to see the door of the home?
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 55 of 145
                                                                                  55


      1   A.     Yes.

      2   Q.     So, putting back the fourth page of the exhibit.

      3          Okay, so you said that when you initially called 911, you

      4   were in which room of the house?

      5   A.     I was in my bedroom.

      6   Q.     And where is that in connection to the house?

      7   A.     It is to the right.

      8   Q.     To the right of --

      9   A.     In the kitchen.

     10   Q.     As you were on the phone with 911, walk me through what you

     11   did.

     12   A.     So she was asking me what happened, and I explained to her

     13   that the power had left, and that my mom had seen someone

     14   standing in front of my car, outside of our house.

     15   Q.     What did you do at that point?

     16   A.     At this point, I was just on the phone with 911, and I was

     17   hearing my mom as she was telling me that she was going to wake

     18   up my dad, and tell him to look outside and to grab his gun.

     19   Q.     So what did you do?    Did you leave your room at any

     20   point -- or your parents' room, rather?

     21   A.     I left my room and I went to the kitchen.

     22   Q.     What happened as you were in the kitchen?

     23   A.     As I was in the kitchen, my dad was looking around through

     24   the different rooms, and then he went to the front of the

     25   house, and he was looking through the peephole to see if he
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 56 of 145
                                                                                  56


      1   could see anything.

      2   Q.    And just to be clear, were you able to see your father when

      3   he went to the front of the house?

      4   A.    No.

      5   Q.    So, how did you know that he was there?

      6   A.    Because he was telling me that he was looking outside the

      7   door.

      8   Q.    Did you see him walk towards the front of the door?

      9   A.    I did.

     10   Q.    And could you hear him when he was there?

     11   A.    Yes.

     12   Q.    So what did you hear next?

     13   A.    So I heard when he unlocked the door, because it was really

     14   loud.

     15   Q.    And what happened at that point?

     16   A.    At that point, I screamed at him because I didn't want him

     17   to open the door, because I was scared.

     18   Q.    What happened next?

     19   A.    I told him, "dad, don't open the door" -- I shouted "no" --

     20   and as soon as he unlocked the door, I heard a loud noise, like

     21   voices, and then I heard gun shots.

     22   Q.    You heard gun shots?

     23   A.    Yes.

     24   Q.    And how did you feel when you heard those gun shots?

     25   A.    I was terrified.
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 57 of 145
                                                                                  57


      1   Q.    Were you able to see where the gun shots were coming from?

      2   A.    No.

      3   Q.    Were you able to hear where the gun shots were coming from?

      4   A.    They were really loud, so it sounded like it was inside the

      5   house.

      6   Q.    Do you recall how many gun shots, approximately, were

      7   fired?

      8   A.    At least, three or four.

      9   Q.    And what did you do at that point?

     10   A.    At that point, I was very shaken, and I walked towards the

     11   front door to make sure my parents were okay and --

     12   Q.    What did you see?

     13   A.    I saw my father, he was walking backwards.

     14   Q.    So, showing me on this photograph, what did you do exactly?

     15   A.    So, I was here, and I went this way, and my dad was here,

     16   walking backwards, and he had his gun to the side pointing

     17   down.

     18   Q.    So, just to be clear, you were inside the kitchen and you

     19   walked around the island towards the front door?

     20   A.    I was on the outside of the kitchen, so right in front of

     21   the island, and then I walked towards the front door.

     22   Q.    And as you saw your father walking back, did he appear

     23   injured?

     24   A.    I thought he was injured because of the way he was walking.

     25   Q.    Were you still on the phone with 911 at that point?
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 58 of 145
                                                                                  58


      1   A.    I was.

      2   Q.    Now, I am going to hand you what's been marked for

      3   identification as Government's Exhibit Number 7 and 8.

      4                THE COURT:   So 7 and --

      5                MS. DUANE:   8.

      6                THE COURT:   Okay.

      7   BY MS. DUANE:

      8   Q.    Now, focusing first on Government's Exhibit 7, do you

      9   recognize that disk?

     10   A.    I do.

     11   Q.    And how do you recognize that disk?

     12   A.    My initials are on there.

     13   Q.    Have you had an opportunity to review the disk?

     14   A.    Yes.

     15   Q.    And is it a fair and accurate copy of the 911 call you made

     16   that night?

     17   A.    Yes.

     18                MS. DUANE:   Your Honor, at this time the Government

     19   would admit to Government Exhibit 7 marked for identification.

     20                MR. ZACCA:   No objection.

     21                THE COURT:   Government's Exhibit marked as 7, received.

     22                (Government's Exhibit 7 received into evidence.)

     23   BY MS. DUANE:

     24   Q.    And now I'm turning to Government's Exhibit 8.

     25         Do you recognize the transcript in Government's Exhibit 8?
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 59 of 145
                                                                                  59


      1   A.    Yes.

      2   Q.    And have you had the opportunity to review this transcript?

      3   A.    Yes.

      4   Q.    And what is the transcript of?

      5   A.    The 911 call from that night.

      6   Q.    And have you had the opportunity to, I guess, review that

      7   transcript in connection with that 911 call, and such that you

      8   know that it's a fair and accurate transcript of that call?

      9   A.    Yes.

     10                MS. DUANE:   Your Honor, at this time the Government

     11   would move to admit what's been marked for identification as

     12   Government's Exhibit 8.

     13                MR. ZACCA:   No objection, Judge.

     14                THE COURT:   Received as marked.

     15                (Government's Exhibit 8 received into evidence.)

     16                MS. DUANE:   At this time, Your Honor, the Government

     17   would move to publish the 911 call and to pass out a copy of

     18   the transcript to the jury.

     19                THE COURT:   You may.

     20                MS. DUANE:   Thank you.   Your Honor, would the Court

     21   like a copy as well?

     22                THE COURT:   Please.

     23                MS. DUANE:   I'm sorry, would the court reporter like

     24   one as well?

     25                COURT REPORTER:   Yes.    Thank you.   Thanks.
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 60 of 145
                                                                                  60


      1              MS. DUANE:   Now that everyone has a copy, I am going to

      2   play Government's Exhibit 7, and you can follow along with

      3   Government Exhibit 8, the transcript.

      4              (Thereupon, the following audiotape recording was

      5   played for the Court and Jury as follows:)

      6              911 OPERATOR:    911, what is your emergency?

      7              ELIZABETH MICHELI:     Yes, Im trying to reach the -- a

      8   police officer.

      9              911 OPERATOR:    What is the reference?

     10              (Audiotape paused.)

     11              MS. DUANE:   And just to be clear, Ms. Micheli, is that

     12   your voice?

     13              THE WITNESS:    Yes.

     14              (Audiotape resumed.)

     15              ELIZABETH MICHELI:     Um, the lights in our house just

     16   left and my mom says she sees a mysterious man outside.

     17              911 OPERATOR:    The lights in our -- in our house just

     18   left?     What do you mean by that?

     19              ELIZABETH MICHELI:     Like there's no power in our house,

     20   and my mom said she saw someone in front of our garage.           A man.

     21              911 OPERATOR:    She saw a man in front of your garage?

     22   What's the address?

     23              ELIZABETH MICHELI:     Yes.   It's 5234 Southwest 149th

     24   Avenue.

     25              911 OPERATOR:    Can she describe what the person looks
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 61 of 145
                                                                                  61


      1   like.

      2              ELIZABETH MICHELI:      She couldn't see because it' s

      3   really dark outside.      She said they were holding a phone and

      4   they were talking really close, like, on our garage.

      5              911 OPERATOR:    Are the lights out in your neighborhood

      6   or just your house?

      7             ELIZABETH MICHELI:     Well, no, like, inside our, like,

      8   driveway and everything.

      9             911 OPERATOR:    Okay.    So, they activated on -- You have

     10   motion lights?

     11              ELIZABETH MICHELI:      No, no --

     12              911 OPERATOR:    I'm trying to understand what you're

     13   saying.    You're saying your lights just went off.        I don't know

     14   what that means.     What lights are you talking about?

     15             ELIZABETH MICHELI:     Like, there's no -- there's· no

     16   power in my house.     There's no power.

     17              911 OPERATOR:    Okay.    So, your power just went out in

     18   your house, and your mom saw a man standing in front of your

     19   garage with a cell phone?

     20             ELIZABETH MICHELI:     Yes, talking on the phone, and the

     21   neighbors' lights are on, so it seems like it's only in our

     22   house.

     23              911 OPERATOR:    Is there a name for the development or

     24   gated community that you live in?

     25              ELIZABETH MICHELI:      It's a gated community, yeah.
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 62 of 145
                                                                                  62


      1             911 OPERATOR:     What's the name for it, ma'am.

      2              ELIZABETH MICHELI:     It's the Reserve at Huntington.

      3               911 OPERATOR:    And what's your name?

      4               ELIZABETH MICHELI:     My name is Elizabeth.

      5               911 OPERATOR:    And what's your telephone number?

      6               ELIZABETH MICHELI:     It is 954-XXX-XXXX.

      7               911 OPERATOR:    XXXX?

      8               ELIZABETH MICHELI:     Yes.

      9               911 OPERATOR:    Does she still -- still see the guy

     10   out on the cell phone?

     11               ELIZABETH MICHELI:     I don't know.    I have to ask her.

     12   She's a little shaken up.

     13               911 OPERATOR:    Are you guys the only ones that are at

     14   home?

     15               ELIZABETH MICHELI:     No, it's me, my mom, and my dad.

     16               (Spanish:    Mami, tu ves al hombre todavia? [Mom, can

     17   you still see the man?]) She doesn't see him anymore.          She

     18   just --

     19               911 OPERATOR:    Did she see where he went?

     20               ELIZABETH MICHELI:     She didn't see where he went, no.

     21               911 OPERATOR:    And you tried the lights and they

     22   won't come on?

     23               ELIZABETH MICHELI:     No, there's no lights.     There's

     24   no power in my house.      Everything is gone, cut-off.

     25             (Audiotape paused.)
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 63 of 145
                                                                                  63


      1             MS. DUANE:    Just to stop there, at 2:37, we're at the

      2   top of page four.

      3             (Audiotape resumed.)

      4             911 OPERATOR:    Do you have any pets inside the house?

      5              ELIZABETH MICHELI:     Yeah, I have a dog.

      6              911 OPERATOR:    And the dog is not barking at nothing,

      7   not sensing anything?

      8              ELIZABETH MICHELI:     Yeah, he was barking.     He was

      9   barking, yeah.

     10              911 OPERATOR:    He was barking before you called 911?

     11              ELIZABETH MICHELI:     Yeah, and he was barking earlier,

     12   too, at the door, and we had no idea why because nobody was

     13   here.   Like, there was nobody in front of our door.

     14             Like he starts barking whenever someone parks in the

     15   driveway, and we looked out the window, nobody was there.            This

     16   was probably like an hour earlier, and now he is not barking

     17   any more.

     18             Oh, my God, my dad shot, my dad shot.

     19             911 OPERATOR:    What's going on, ma'am?

     20             ELIZABETH MICHELI:     My dad shot, my dad shot.      Mami.

     21             911 OPERATOR:    Your dad's shot?

     22             ELIZABETH MICHELI: (Spanish:       Mami.   Que paso?! Papi!

     23   Papi!   Quien era? [Mommy! What happened? Dad! Dad! What

     24   happened?!    Who was that?])

     25             BACKGROUND VOICE:     (Spanish: No se. [I don't know.])
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 64 of 145
                                                                                  64


      1                (Audiotape paused.)

      2   BY MS. DUANE:

      3   Q.    Now, Ms. Micheli, I'm stopping it at 3:32.

      4         What just happened?

      5   A.    This is right after my dad unlocked the front door and I

      6   heard the gun shots.

      7   Q.    And again, were you able to see what was taking place near

      8   the front door?

      9   A.    No.

     10   Q.    So you were only able to hear what was going on?

     11   A.    Yes.

     12   Q.    So is that you screaming?

     13   A.    Yes.

     14                (Audiotape resumed.)

     15                911 OPERATOR:   Your dad's shot, ma'am?

     16                ELIZABETH MICHELI:    Yeah, my dad shot, because there

     17   was someone there with a weapon.

     18                 (Audiotape paused.)

     19   BY MS. DUANE:

     20   Q.    Just to be clear, you're saying that your dad shot, not

     21   that your dad is shot?

     22   A.    I said that my dad's shot.

     23   Q.    And why were you saying that?

     24   A.    Because he told me he was the one who shot him.

     25         (Audiotape resumed.)
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 65 of 145
                                                                                  65


      1         911 OPERATOR:    There was a weapon?

      2         ELIZABETH MICHELI:    There was someone there with a weapon

      3   and my dad shot.

      4         911 OPERATOR:    Okay, I'm starting rescue right now; okay?

      5         ELIZABETH MICHELI:    Okay, bye.

      6         911 OPERATOR:    Ma'am, stay on the phone with me.         Are you

      7   with your father?

      8         ELIZABETH MICHELI:    Papi, what happened?

      9         911 OPERATOR:    Hello.

     10         ELIZABETH MICHELI:    Yeah.

     11         911 OPERATOR:    Did you see who shot him?

     12         ELIZABETH MICHELI:    (Spanish:    Papi, esperate! Ya. Papi

     13   necesito (inaudible) el telefono! Calmate! Calmate! Papi,

     14   Calmate que van a estar en 5 minutos! [Dad, wait! OK? Dad, I

     15   need to (inaudible) on the phone! Calm down! Calm down! [Dad,

     16   Dad, Calm down, they are going to be here in 5 minutes!])

     17         911 OPERATOR:    Ma'am --

     18         ELIZABETH MICHELI:    Yeah, yeah --

     19         911 OPERATOR:    Did you see who shot him?

     20         ELIZABETH MICHELI:    I don't know, my dad just shot.

     21   (Spanish:    Papi, estoy en el telefono.      Presta atencion Papi!

     22   Ala puerta!    Papi, presta atencion a la puerta!        Mami!

     23   Calmate, calmate, calmate! Calmate!        No dejes la puerta abierta

     24   (inaudible) solo! (Inaudible) [Dad, I'm on the phone.            Pay

     25   attention to the door, dad!       Pay attention to the door Dad!
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 66 of 145
                                                                                  66


      1   Mom!   Calm down, calm down, calm down! ... calm down!         Don't

      2   leave the door open (inaudible) by itself.)

      3                911 OPERATOR:   Elizabeth?

      4                ELIZABETH MICHELI:    Yes?

      5                911 OPERATOR:   Okay, try to tell me what you can tell

      6   me now, I need to be able to help you.

      7                ELIZABETH MICHELI:    I don't know, there is a weird

      8   noise outside.

      9              (Audiotape paused.)

     10   BY MS. DUANE:

     11   Q.   So here -- I'm stopping at 4:54 on the recording -- you

     12   say there is a weird noise outside, can you describe what you

     13   were referring to?

     14   A.   There was like a radio, it was like a voice, it was like

     15   agonizing, and I couldn't hear clearly at first what it was.

     16   Q.   When you say it was like a radio, what do you mean

     17   exactly?

     18   A.   It wasn't clear, but it was like a little loud.

     19   Q.   That's what you were referring to when you said there was

     20   a weird noise?

     21   A.   Yeah.

     22   Q.   And could you tell where it was coming from?

     23   A.   The front of the house.

     24   Q.   Where is your father at this point?

     25   A.   He was in my parents' room, so he was trying to look out
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 67 of 145
                                                                                  67


      1   the door and coming back to the room to us.

      2   Q.   And where was your mother?

      3   A.   She was in the bedroom with me.

      4               (Audiotape resumed.)

      5               911 OPERATOR:    Elizabeth?

      6               ELIZABETH MICHELI: (Spanish: (Inaudible). Papi,

      7   estoy en mi telefono con el 911(inaudible) Ya! (Inaudible)

      8   ahora, presta atencion ! [Dad, I'm on the phone with 911

      9   (inaudible) now! (Inaudible) over there, Pay attention!)

     10               911 OPERATOR:    Elizabeth?

     11               ELIZABETH MICHELI:     ((Inaudible Spanish.)

     12               SPEAKER 2:     (Inaudible Spanish.)

     13               ELIZABETH MICHELI:     (Inaudible Spanish.)

     14               SPEAKER 2:     (Inaudible Spanish.)

     15               ELIZABETH MICHELI:     Oh, my God.    Are they coming

     16   already?    Hello?

     17               911 OPERATOR:    Ma'am?

     18               ELIZABETH MICHELI:     Are they coming?

     19               (Audiotape paused.)

     20               MS. DUANE:     Just to stop it there, 5:17, top of

     21   page 8.

     22              (Audiotape resumed.)

     23              ELIZABETH MICHELI:    Are they coming already?

     24              911 OPERATOR:    Yes, they are coming.     Tell me what

     25   happened.    How did your father get shot?
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 68 of 145
                                                                                  68


      1               ELIZABETH MICHELI:    Okay, my dad opened the door and

      2   there was two men outside, and my dad shot.

      3               911 OPERATOR:   Okay, so your father opened the door,

      4   there was two males outside, and he shot someone?

      5               ELIZABETH MICHELI:    Yes, the ambulance -- is the

      6   ambulance coming, too?

      7               (Audiotape paused.)

      8   BY MS. DUANE:

      9   Q.   At that point -- I'm stopping at 5:35.        "Yes, the

     10   ambulance -- is there ambulance coming, too?"

     11   Why are you asking for an ambulance?

     12   A.   At this point, we had overheard someone outside saying

     13   "Don't let me die."

     14   Q.   So you heard a voice saying that?

     15   A.   Yes.

     16   Q.   Could you see who was saying that?

     17   A.   No.

     18   Q.   And again, just to give some reference, at this point, are

     19   the lights in your house still out?

     20   A.   No, it's still pitch black.

     21   Q.   So, they're still out?       The lights are still out?

     22   A.   Yes.

     23               (Audiotape resumed.)

     24               911 OPERATOR:   Did you see the person?      Did you get

     25   the description?
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 69 of 145
                                                                                  69


      1               ELIZABETH MICHELI:    I didn't see anyone.

      2               911 OPERATOR:   Did you see --

      3               ELIZABETH MICHELI:    (Spanish: (Inaudible). Papi? Esta

      4   herido. [(Inaudible) Dad? He's injured.)

      5               911 OPERATOR: Okay.

      6               (Audiotape paused.)

      7   BY MS. DUANE:

      8   Q.   So the lights are still out?

      9   A.   No, it was pitch black.

     10   Q.   So they're still out, the lights are still gone?

     11   A.   Yes.

     12               (Audiotape resumed.)

     13               911 OPERATOR:   Did you see the person?

     14               ELIZABETH MICHELI:    I didn't see anyone, I didn't see

     15   anyone.

     16               911 OPERATOR:   So, he saw two males, the male is

     17   injured?     Your father shot at the male?

     18               ELIZABETH MICHELI:    My dad shot because the guy had a

     19   gun, so my dad shot.

     20               SPEAKER 3:   I can't hear her, and I can't --

     21               ELIZABETH MICHELI:    Oh, my God, oh, my God, oh, my God,

     22   oh, my God.

     23               911 OPERATOR:   The person that had the gun, are they

     24   still on the scene, ma'am?

     25               ELIZABETH MICHELI:    Yes, I hear them.    Papi, stop
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 70 of 145
                                                                                  70


      1   yelling.    Why are they taking so long?      Why are they taking so

      2   long?   Why are they taking so long?

      3              911 OPERATOR:   Ma'am, they have to -- they have -- you

      4   have to give them time to get there, ma'am.         So the person?

      5   The person that your father was having an altercations with,

      6   they're still out there?

      7              ELIZABETH MICHELI:    I don't know, I don't know -- yes,

      8   I think.    I don't know, the door is open to our house, dad they

      9   are on their way.

     10              SPEAKER 3:   All she's saying is that they're on the

     11   way, that's all she's saying, in the background.

     12              ELIZABETH MICHELI:    Okay.

     13              SPEAKER 3:   She's not saying anything.

     14              ELIZABETH MICHELI:    Okay. (Spanish: Papi, porque tu

     15   abriste la puerta? [Dad, why did you open the door?])

     16              911 OPERATOR:   Put yours on mute.     Put yours on mute,

     17   please.

     18              ELIZABETH MICHELI:    Hello?

     19              911 OPERATOR:   I'm here, Elizabeth.      Okay, so your

     20   father opened the door, and he shot at one of the males, and

     21   one of the males had a gun?

     22              ELIZABETH MICHELI:    There was a -- yes, yes, yes.

     23   (Spanish: Quien es papi A quien tu le disparastes?(inaudible)

     24   [Who is it Dad.     Who do you recognize, Dad?])

     25              911 OPERATOR:   Okay, Elizabeth --
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 71 of 145
                                                                                  71


      1              ELIZABETH MICHELI:      We don't know.   They're outside,

      2   like, saying call 911, saying ... (Spanish: Papi, ya llame y

      3   estan en camino. [Dad, I already called and they are on the

      4   way.])

      5              911 OPERATOR:    Okay.    The guys are outside --

      6              ELIZABETH MICHELI:      There's an injured man.

      7              (Audiotape paused.)

      8   BY MS. DUANE:

      9   Q.   So, I'm stopping it at 7:36 in the recording.

     10   The 911 dispatcher just asked you if you knew who these people

     11   were, and you responded, "We don't know."

     12   Had anything like this ever happened to you before?

     13   A.   No.

     14   Q.   And when you say, "They're outside, like, saying call

     15   911," again, what are you referring to?

     16   A.   There was a person outside that we kept hearing them

     17   talking, saying to call 911.

     18              (Audiotape resumed.)

     19              SPEAKER 4:   Call 911.     So, they're not leaving,

     20   they're not fleeing, so --

     21              ELIZABETH MICHELI: (Inaudible Spanish:       Papi, no te

     22   preocupes por eso. [Dad, don't worry about that.]) Hello?

     23   Hello? Hello? (Inaudible Spanish.        ... en el telefono ahora.

     24   [... on the phone now.]

     25              911 OPERATOR:    Yes.    The males are still outside
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 72 of 145
                                                                                  72


      1   saying call 911?

      2               ELIZABETH MICHELI:   Oh, my God (Spanish: Papi, ten

      3   cuidado! [Be careful Dad!]) We have a cop that lives around

      4   here.   I think he's calling my dad now.       Oh, my God.    The cops

      5   are here.

      6               911 OPERATOR:   The cops is there?

      7               ELIZABETH MICHELI:   I guess, I don't know.

      8               911 OPERATOR:   The victim is shot, has a gunshot, her

      9   father shot the guy.

     10               ELIZABETH MICHELI:   (Screaming and crying.)

     11               (Thereupon, the audiotape recording concluded.)

     12   BY MS. DUANE:

     13   Q.   Now, that's the end of the call.

     14   Now, what are we listening to at the end of the recording?

     15   A.   That was me crying, I felt terrified.

     16   And as soon as I saw the lights from the cops, I felt relief,

     17   I felt like I can finally breathe, like we were finally safe.

     18   Q.   So, at that point, at the end of the 911 call, had the

     19   police arrived?

     20   A.   Yes.

     21   Q.   And can you walk me through what happened when the police

     22   arrived.

     23   A.   When the police arrived, we walked towards the front door

     24   and one of -- there was tons of cops everywhere, and one of

     25   the cops told us to put our hands in the air, told my dad to
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 73 of 145
                                                                                  73


      1   drop the gun, so my dad put it down, and we all put our hands

      2   up in the air, and then one of the cops came and he escorted

      3   us outside of the house.

      4   Q.   So, how did you exit the house?

      5   A.   So, we exit the house through the front door, and there

      6   was a person lying in front of our door, and we had to walk

      7   over them.

      8   Q.   And I'm showing you what's been admitted into evidence as

      9   Government's Exhibit 1.

     10                 Sorry, if I could have the Elmo.

     11                 And this is the first page of Government's Exhibit 1.

     12   Can you indicate where the person, approximately, was lying?

     13   A.     They were lying right here, in the front.

     14   Q.     And so, you had to step over that person to get out?

     15   A.     Yes.

     16   Q.     Can you describe the person that you saw there?

     17   A.     I did not see their face, I just know that it was a heavy

     18   guy.

     19   Q.     Anything about their clothing that you noticed?

     20   A.     I believe they were wearing shorts and a dark shirt.

     21   Q.     Did you get a good look at him?

     22   A.     No.

     23   Q.     And why is that?

     24   A.     I didn't want to look.

     25   Q.     Were you scared?
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 74 of 145
                                                                                  74


      1   A.    Yes, I was terrified.

      2               MS. DUANE:   Your Honor, the Government tenders the

      3   witness.

      4               THE COURT:   Cross-examination.

      5                              CROSS-EXAMINATION

      6   BY MR. ZACCA:

      7   Q.    Good morning, Ms. Micheli.

      8   A.    Good morning.

      9   Q.    A couple of things I want to cover during your direct

     10   testimony.     Just so we're absolutely clear, you did not see the

     11   shooter; correct?

     12   A.    I did not.

     13               THE INTERPRETER:   Interpreter requests the use of the

     14   microphone, please.

     15               MR. ZACCA:   Let me get the --

     16               (Brief pause in the proceedings.)

     17   BY MR. ZACCA:

     18   Q.    Ms. Micheli, just so we're absolutely clear, you did not

     19   witness the shooting; correct?

     20   A.    No.

     21   Q.    No, you did; or no, you didn't?

     22   A.    No, I didn't.

     23   Q.    You heard what happened, but you didn't see what happened;

     24   correct?

     25   A.    Correct.
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 75 of 145
                                                                                  75


      1   Q.    Towards the end of your testimony, you stated that when the

      2   police arrived, you, your mother, and your father were all

      3   together; correct?

      4   A.    Correct.

      5   Q.    You were now on the inside of the door -- if I could have

      6   those Government's exhibits, please.

      7         Thank you.

      8         I'm going to show you what's been admitted into evidence as

      9   Government's Exhibit 2A.      So -- let me clear that purple

     10   smudge.

     11         So, when the police arrive, you were here; correct?         All

     12   three together?

     13   A.    No.

     14   Q.    No.   Where were you?

     15   A.    We were in my parents' bedroom.

     16   Q.    But at some point, you came out of your parents' bedroom;

     17   correct?

     18   A.    Correct.

     19   Q.    At some point, the front door's open; right?

     20   A.    Correct.

     21   Q.    And the police see you?

     22   A.    Correct.

     23   Q.    And you, your mother, and your father see the police;

     24   correct?

     25   A.    Correct.
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 76 of 145
                                                                                  76


      1   Q.    And they -- the police say, "Put your hands in the air,"

      2   right?

      3   A.    Yes.

      4   Q.    And they ask you to come outside the house, all three of

      5   you at the same time; correct?

      6   A.    No, someone came inside to bring us out.

      7   Q.    Did you all three leave at the same time, the house?

      8   A.    We had to take turns walking out, we don't all fit through

      9   the door, so...

     10   Q.    How much time was there between the time that you walked

     11   out, as opposed to your mom and your father, was it within

     12   seconds or --

     13   A.    Within seconds.

     14   Q.    Okay.    So, it's kind of like you're walking out, you step

     15   over --

     16   A.    Yes.

     17   Q.    -- and then right behind you is your mom?

     18   A.    I don't remember the order.

     19   Q.    But it was something along those lines, you were escorted

     20   out together?

     21   A.    Yes.

     22                MR. ZACCA:   No further questions.

     23                THE COURT:   Redirect?

     24                MS. DUANE:   No, Your Honor.

     25                THE COURT:   May the witness be permanently excused?
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 77 of 145
                                                                                  77


      1                MS. DUANE:   By the Government, yes, Your Honor.

      2                MR. ZACCA:   From the defense, yes.

      3                THE COURT:   You are excused.

      4                (Witness excused.)

      5                THE COURT:   Please call your next witness.

      6                MR. VAZQUEZ:   Your Honor, the United States calls Julio

      7   Micheli, with the aid of a Spanish-speaking interpreter.

      8                COURTROOM DEPUTY:    Raise your right hand, please.

      9                Do you solemnly swear the testimony you're about to

     10   give in this case is the truth, the whole truth, and nothing

     11   but the truth, so help you God?

     12                THE WITNESS:   I do.

     13                COURTROOM DEPUTY:    Thank you.

     14                (JULIO MICHELI testified as follows:)

     15                               DIRECT EXAMINATION

     16   BY MR. VAZQUEZ (THROUGH INTERPRETER):

     17   Q.    Good morning, sir.

     18   A.    Good morning.

     19   Q.    Sir, would you please introduce yourself to the members of

     20   the jury.

     21   A.    Yes.    Good morning, my name is Julio Micheli.

     22   Q.    And, sir, where are you from?

     23   A.    I'm from the Dominican Republic.

     24   Q.    And where do you live now?

     25   A.    In Miramar.
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 78 of 145
                                                                                  78


      1   Q.    How long have you lived in Miramar?

      2   A.    11 to 12 years.

      3   Q.    And what kind of neighborhood do you live in, in Miramar?

      4   A.    It's a closed-gated community.

      5   Q.    Mr. Micheli, how are you employed?

      6   A.    I have a company that deals with golf carts.

      7   Q.    Mr. Micheli, I want to turn your attention to the date of

      8   September 30th, 2012.      On that date, were you living in your

      9   residence in Miramar, Florida?

     10   A.    Yes, that's correct.

     11   Q.    And on that date, did anything happen to you?

     12   A.    Yes, we were robbed in our house.

     13   Q.    Sir, prior to what you described as a robbery, what were

     14   you doing?

     15   A.    At that time, I was in bed.

     16   Q.    Sir, I want to show you what's been admitted into evidence,

     17   with the aid of the Elmo, as Government's 1.

     18         I want to show you page one of Government's admitted

     19   Exhibit 1.     What is this?

     20   A.    My home.

     21   Q.    Is this the home you were in on September 30th?

     22   A.    Yes, that's correct.

     23   Q.    Okay.   Now, you were telling us what you were doing before

     24   the robbery.     What happened next?

     25   A.    After, I was lying there watching television, the lights
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 79 of 145
                                                                                  79


      1   went out.

      2   Q.    And what happened after the lights went out, what did you

      3   do?

      4   A.    Well, I got up and I went to get a light.

      5   Q.    And then what happened?

      6   A.    I went to the kitchen in my home.

      7   Q.    Now, sir, when your lights went out in your home, were you

      8   aware what was happening for the rest of the homes in your

      9   neighborhood?

     10   A.    Not at that moment, no.

     11   Q.    What happened after you got up?

     12   A.    Well, I heard from my wife that she told me --

     13                MR. ZACCA:    Objection to hearsay.

     14                THE COURT:    Sustained.

     15   BY MR. VAZQUEZ:

     16   Q.    Did you have a chance to speak to your wife after the power

     17   went out?

     18   A.    (In Spanish:    Huh?)

     19   Q.    Did you, yes or no?

     20   A.    Yes.

     21   Q.    What was she acting like, what was her condition?

     22   A.    At the beginning, we thought it was just normal for the

     23   lights to go out.         And then we realized that it was only in our

     24   home where we did not have any power.

     25   Q.    And what was her demeanor, how was she acting when that
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 80 of 145
                                                                                  80


      1   happened?

      2   A.     There came a time when, I don't know exactly what she saw,

      3   but she became very nervous.

      4   Q.     When she was acting nervous, what happened after that point

      5   in time when she started behaving that way?

      6   A.     Like I said, I believe that she saw some people in front of

      7   our house.

      8              MR. ZACCA:   Objection, Judge.

      9              THE COURT:   Sustained.

     10              MR. VASQUEZ:   Excited utterance.

     11              THE COURT:   Sustained.

     12   BY MR. VAZQUEZ:

     13   Q.     Without saying what your wife said, what happened next?

     14   A.     Well, it's just I have to explain a bit what happened.

     15   Q.     Yes, please do that without telling me what she said.

     16   Please tell me what you did.

     17   A.     Well, I went to get my gun.     It's difficult for me to say

     18   without -- well, because it was my wife that alerted me that

     19   she was nervous.

     20   Q.     After you got your gun, where did you go?

     21   A.     Well, first, my wife -- rather, my daughter -- was calling

     22   911.

     23   Q.     And while your daughter was calling 911, what did you do?

     24   A.     I began to verify if there was anybody outside the home.

     25   Q.     How did you do that?
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 81 of 145
                                                                                  81


      1   A.    Well, I went to look out the window from an area that we

      2   call our office, in the front of the home.         I didn't see

      3   anything.    I went to the front door, and I took a look in the

      4   peephole, and I didn't see anything.

      5   Q.    Now, sir, I want to draw your attention to Government's

      6   Exhibit 1 on the screen.       Using the screen, can you tell us

      7   what window you were looking through?

      8   A.    Right here.

      9   Q.    And I want to direct your attention to the left side of

     10   Government's 1.     What is that, that you circled?

     11   A.    That is my daughter's car.

     12   Q.    Now, you said that you looked through this window, and you

     13   did something else.

     14         What did you do after you looked through the window?

     15   A.    I also went to look out through the windows, my daughter's

     16   windows, to see if I saw anything.

     17   Q.    And did you find anything noteworthy there?

     18   A.    No, I didn't see anything, I didn't see anything outside.

     19   Q.    So after you looked there, what did you do next?

     20   A.    I had my gun facing down.     It was loaded, but how can I

     21   say, it wasn't ready to shoot.

     22   Q.    And when you say "down," what does that mean?

     23   A.    May I stand up and show you, more or less, what I mean?

     24             MR. VAZQUEZ:    If the Court permits?

     25             THE COURT:    Yes.
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 82 of 145
                                                                                  82


      1              MR. VAZQUEZ:   Yes, sir, please.

      2              THE WITNESS:   Okay.   Thank you very much.

      3              I had my gun facing down like this.

      4              With this hand, I unlocked the door.       I was going to do

      5   that because I didn't really see anything, and I was just going

      6   to check the fuse, and look at the fuses.

      7              And when I unlocked the door, the door -- and you hear

      8   a click.    At that moment, my wife was behind me.        I began to

      9   open the door slowly.

     10              And then it was about three or four inches, and then

     11   there was about three or four hands that grabbed the door, I'm

     12   not sure how many -- they introduced a weapon, pointing it at

     13   me like this.

     14   BY MR. VAZQUEZ:

     15   Q.    Now, Mr. Micheli, I'm going to walk up to you and -- when

     16   did you first see that gun?

     17   A.    When it was pointed at me.      It was a big revolver, nickel

     18   in color.

     19   Q.    Now, I'm going to walk towards you.       How far were you from

     20   this gun when you first saw it?       Is this the accurate distance?

     21   A.    No, a distance more or less like this.

     22   Q.    Using me as a reference, were you closer than this when you

     23   first saw the gun?

     24   A.    Yes, here, here, right here.

     25              THE COURT:   Do you want to state for the record?
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 83 of 145
                                                                                  83


      1              MR. VASQUEZ:   Judge, thank you.

      2              And for purpose of the record, the witness has

      3   indicated a distance closer than the table separating myself

      4   from the witness.      The distance could be estimated about six

      5   inches, in my estimation, from the witness using his hand; is

      6   that correct, Mr. Micheli?

      7              THE WITNESS:   Yes, sir, that's correct.

      8   BY MR. VAZQUEZ:

      9   Q.     Okay.   And when this occurred, when you saw this gun for

     10   the first time, were their lights in your home?

     11   A.     There were lights outside.     My home had some light from the

     12   lamp, but it was just very little.

     13   Q.     And you said -- well, strike that.

     14          Was it dark inside the home?

     15   A.     Yes, dark.

     16   Q.     Now, what occurred when the gun -- after you first saw the

     17   gun?

     18   A.     I thought, very quickly, that I had to protect my wife, who

     19   was behind me.      May I stand up to show you?

     20              MR. VAZQUEZ:   I believe you have permission from the

     21   Court to do that.

     22              THE WITNESS:   Okay, thank you so much.

     23              My gun was down here.     Yes, I pushed my wife towards

     24   the back.      The door to the office is here.     I yelled out to her

     25   to go into the office and close the door.
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 84 of 145
                                                                                  84


      1             I knew that I had that weapon pointed at me, so I went

      2   backwards, I lifted my gun, I cocked it, and I shot.

      3             Because I knew that I had to protect myself, and I had

      4   that weapon in front of me.

      5   BY MR. VAZQUEZ:

      6   Q.    When the door first opened and you saw the gun, or the

      7   robbery began, what did you hear?

      8   A.    Okay, exactly, at that very moment when those people that

      9   pushed the door, they said, "okay, this is a robbery."

     10         And they spoke in Spanish.

     11   Q.    Now, you were telling us about the moments where you were

     12   racking the firearm, you were looking at the gun.

     13         What happens at that point in time?

     14   A.    Well, I went down to the ground, to the floor, in order to

     15   be able to rack my gun, and to be able to shoot.          I knew that

     16   my life, and my family's life, was in danger at that moment.

     17   Q.    I want to direct you to what's been admitted into evidence

     18   as Government's 2A.        What are we looking at here, sir?

     19   A.    That's the door to my home, from the inside.

     20   Q.    And what are we looking at now, sir?

     21   A.    That's the front door, and the door to the office space.

     22   Q.    And earlier, you were talking to us about your wife and

     23   pushing her.      Physically, can you explain how this space

     24   relates to that part of your testimony?

     25   A.    Yes, sir.    Okay.    May I make a mark on this?
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 85 of 145
                                                                                  85


      1   Q.    Please, do so.

      2   A.    This here is the door to the office space, where my wife

      3   went into.    And this is where I went backwards, and after she

      4   went in, I went down to the floor.        The people out there had

      5   already opened the door -- this door, pointing the gun at me.

      6   And that's why I did not waste any time, I racked the gun, and

      7   I brought it up and shot.

      8   Q.    When the robbery started and you hears the words, "This is

      9   a robbery," how many voices did you hear say that?

     10   A.    Well, I heard shouting, possibly, several voices.

     11             MR. ZACCA:    Objection to "possibly," Judge.

     12             THE COURT:    Overruled.

     13   BY MR. VAZQUEZ:

     14   Q.    And when you shot, who did you shoot at?

     15   A.    To the weapon that was being pointed at me.

     16   Q.    What happened to the person holding the gun?

     17   A.    Well, I can't say, but when I stopped shooting, I saw

     18   something clear, and I saw the person who had the weapon in

     19   front of me going around like a scared mouse.

     20   Q.    And what happened to that person?

     21   A.    That person was the one that was holding the weapon.

     22         And that person -- and I'd like to clarify something here,

     23   an item here, that that person that was holding the gun in the

     24   arm was very, very white.

     25   Q.    Where did that person go after you shot him?
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 86 of 145
                                                                                  86


      1   A.    I saw that person running on the sidewalk across the

      2   street.

      3   Q.    Did there come a point in time where you had a chance to go

      4   outside of your house?

      5   A.    At no time after I shot did I go out from the home, or did

      6   I shoot again.     When it was clear, then I got up from the

      7   floor, and pointing the gun towards the door, I went back

      8   looking ahead.     And I didn't see anybody, I saw nothing.        I

      9   went forwards, and I got my wife out of the office, I put her

     10   behind me to defend her.

     11         And I took her over to the kitchen by the refrigerator, so

     12   that she could be protected with a refrigerator, and my

     13   daughter was talking with 911.

     14         And that's where I remained until the police arrived.

     15   Q.    Now, earlier -- I wanted to make sure that your statement

     16   is clear through the translation -- how is it that you came to

     17   physically discharge the gun?

     18   A.    Excuse me, can you clarify that?

     19   Q.    Can you explain, physically, how your body moved when you

     20   had to discharge your gun, to fire the weapon?

     21   A.    When I shot, I was totally on the floor, so it was going

     22   from the bottom up.     Because I knew that the only defense I

     23   had, if they did shoot, would be for me to be on the ground.

     24   Q.    Did you shoot while you were falling down?

     25   A.    I racked the gun, and once I was on the ground, I began to
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 87 of 145
                                                                                  87


      1   shoot.    I was facing up, and I lifted my arm and I shot.

      2   Q.    When you were in the process of this shooting, how many

      3   guns were involved in the shooting?

      4   A.    I was the only one who shot from within my home.

      5   Q.    At any point in time, at the time of the shooting, after

      6   the shooting, did you find any marks from a gun being shot into

      7   your home?

      8   A.    No, sir.

      9   Q.    When you met the police, when they arrived, what did you

     10   do?

     11   A.    When the police arrived, I had noticed that there was

     12   somebody who was injured in the front of my home.

     13   Q.    How many people did you realize were injured at your home,

     14   at the time of this robbery?

     15   A.    Just one.

     16   Q.    Did there come a point in time where you came in close

     17   contact with that person?

     18   A.    Once the police gave us orders to leave, or come out of the

     19   home, I went by the feet of that person who was injured.

     20   Q.    And when you passed by this person, what did you see?

     21   A.    Okay, he was wearing shorts.      He was quite heavy.     And on

     22   his two fingers of his left hand, something that had like two

     23   eyes, something like a face mask.

     24   Q.    I want to take you to an image from 2A.

     25         What is it that we're looking at now, sir?
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 88 of 145
                                                                                  88


      1   A.    The front of my house, the front door.

      2   Q.    Is this the walkway that you passed through when you saw

      3   this individual?

      4   A.    That's correct.    Yes, sir.

      5   Q.    And if you could use the screen, can you describe how the

      6   person was positioned?

      7   A.    Okay.   Okay.   That person, his head was here, and his feet

      8   were down this way, and his face up.

      9             THE COURT:    Let me stop you there, counsel, we're going

     10   to take our morning break.

     11             We will be in recess for, approximately, 15 minutes.

     12             COURT SECURITY OFFICER:      All rise for the jury.

     13             (Jury exited courtroom at 11:31 a.m.)

     14             (Witness steps down.)

     15             COURTROOM DEPUTY:     All rise.    Court is back in session.

     16             THE COURT:    Bring the jury in, please.

     17             (Jury entered courtroom at 11:52 a.m.)

     18             MR. ZACCA:    Judge, I would just like to invoke the

     19   rule.   I've already advised the Government.

     20             THE COURT:    The rule is invoked.     Counsel shall act

     21   accordingly.

     22             MR. VAZQUEZ:    Exception for our case agent?

     23             THE COURT:    Exception for the agent.

     24             Have a seat, ladies and gentlemen.

     25             (Witness resumes stand.)
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 89 of 145
                                                                                  89


      1             THE COURT:     You may continue.

      2   BY MR. VAZQUEZ:

      3   Q.    Now, Mr. Micheli, you were talking to us about your process

      4   of exiting the residence when the police arrived.

      5         Do you recall that?

      6   A.    Yes, that's correct.

      7   Q.    And where did you stand when you exited the residence?

      8   A.    I was -- when the police arrived, I was in the kitchen.

      9   Q.    And after you walked out of the house, where did you wait?

     10   A.    In a patrol car.

     11   Q.    Now, outside of your house -- I want to turn to a page from

     12   Government's 1.     What are we looking at now?

     13   A.    Where the meter on my house is at, and the fuses are at.

     14   Q.    Can you use your screen to indicate where the fuses are?

     15   A.    On the breaks, here.

     16   Q.    And when you say "breaks," does that mean like the breaker?

     17   A.    Yes, that is the master fuse that turns off all the lights

     18   in the house.

     19   Q.    Mr. Micheli, I'd like to show you what's been marked for

     20   identification as Government's 11, just for identification at

     21   this point.    Just for identification.

     22         I would like to use the Elmo to show you Government's 11.

     23         Do you recognize what's been marked for identification as

     24   Government's 11, sir?

     25   A.    Yes, sir.
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 90 of 145
                                                                                  90


      1   Q.    And what is it?

      2   A.    That is my gun.

      3   Q.    And is this the gun that you used on September 30th, 2012?

      4   A.    Yes, sir.

      5   Q.    Is this the only gun that you heard shooting on September

      6   30th, 2012?

      7   A.    Well, it was the only one that I used to shoot.

      8             MR. VAZQUEZ:    At this time, I would move Government's

      9   Exhibit 11 into evidence.

     10             MR. ZACCA:    No objection.

     11             THE COURT:    Received Government's Exhibit 11.

     12             MR. VAZQUEZ:    Permission to publish Government's

     13   Exhibit 11 to the jury through the Elmo, Your Honor.

     14             THE COURT:    Yes, sir.

     15             (Government's Exhibit 11 received into evidence.)

     16   BY MR. VAZQUEZ:

     17   Q.    Now, Mr. Micheli, in the entire episode, the robbery event,

     18   did you ever hear any other gun, other than yours, shooting?

     19   A.    No, sir.

     20             MR. VAZQUEZ:    Your Honor, I have no further questions.

     21   I tender the witness.

     22             THE COURT:    Cross-examination.

     23                            CROSS-EXAMINATION

     24   BY MR. ZACCA:

     25   Q.    Mr. Micheli, good afternoon.
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 91 of 145
                                                                                  91


      1   A.     Good afternoon.

      2   Q.     Would you agree that everything happened at the moment of

      3   the shooting quickly?

      4   A.     Yes, sir.

      5   Q.     We're talking seconds; correct?

      6   A.     When I shot, of course, correct.

      7   Q.     It's fair to say this was a traumatic event, correct, for

      8   you?

      9   A.     That is correct, to me and to my family.

     10   Q.     Of course.   Now, you would agree that when that door was

     11   open, your focus was on the gun; correct?

     12   A.     Correct.

     13   Q.     And you described it as a revolver; correct?

     14   A.     Correct.    Yes, sir.

     15   Q.     And when you say "revolver," you mean the type of gun that

     16   has a barrel -- a cylinder barrel, forgive me.

     17   A.     That is correct, sir.

     18   Q.     And there was poor lighting; correct?

     19   A.     Correct.

     20   Q.     Now, let's go over some of the exhibits.

     21          We're now looking at one of the photographs from

     22   Government's Exhibit 2A.

     23          And that's the threshold of your door; correct?

     24   A.     Yes, sir.

     25   Q.     And if I recall you correct, you demonstrated for this
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 92 of 145
                                                                                  92


      1   jury -- you recreated -- the moment that you saw that gun when

      2   the door was being opened, do you recall that part of your

      3   testimony?

      4   A.    Yes, that is correct.

      5   Q.    And did you describe -- I want to be -- make sure I

      6   understood it correctly.

      7         Did you just say the gun was about six inches from you?

      8   A.    That is correct.

      9   Q.    And your focus was on that gun; right?

     10   A.    When they started opening the door, that is correct, all

     11   the time.

     12   Q.    Now, however, despite things happening quickly, despite

     13   your focus on the gun, you were able to say that the person

     14   holding the gun was a white hand; is that right?

     15   A.    That is correct.    The individual holding the gun -- the

     16   forearm of the individual holding the gun was white, very

     17   white, and that really caught my attention.

     18   Q.    And when we say "white," we're saying white skin; is that

     19   what you mean?

     20   A.    Correct.   Yes, sir.

     21   Q.    And while you were testifying, I took notes, and correct me

     22   if I'm wrong, but you said that the person with the gun was

     23   "going around like a scared mouse," that's what I thought you

     24   said; is that right?

     25   A.    Yes.   After I saw it -- yes, I saw the person with the
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 93 of 145
                                                                                  93


      1   weapon facing down, going around, that is correct, like a

      2   scared mouse in front of the house.

      3   Q.    And this person who -- what you mean by that, that person

      4   ran, the person with the gun?

      5   A.    After the shot, in a matter of seconds, I saw that the

      6   person was right --

      7              THE INTERPRETER:    Clarification for the interpreter.

      8              (Interpreter clarifies answer with witness in Spanish.)

      9   A.    (Continued)   I saw this person across the street, on the

     10   sidewalk across the street, as if the person was going around,

     11   was going like in circles.

     12   Q.    Okay, but this person that you saw was the person with the

     13   gun; right?

     14   A.    Yes, sir.

     15   Q.    And you also described this person as someone thin, skinny;

     16   correct?

     17              THE INTERPRETER:    Thin, skinny?

     18              MR. ZACCA:   Forget it.    I'll repeat it.

     19   BY MR. ZACCA:

     20   Q.    You described this person as someone who was thin, skinny?

     21   A.    I say that it was the forearm that was rather thin, but I

     22   cannot tell you about the person, whether this person was thin

     23   or not.

     24   Q.    So piecing together the information that you're testifying

     25   to, the very first thing you saw was the gun; right?
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 94 of 145
                                                                                  94


      1   A.    That is correct.    When they started opening the door, the

      2   first thing they placed was that they put that gun pointing at

      3   me.

      4   Q.    And so the person holding the gun was first, in the front,

      5   closest to you?

      6   A.    As I explained in the statement that I gave, it was several

      7   persons, it was not one single individual that was opening the

      8   door.

      9   Q.    I think you did testify that there were three to four

     10   people, but what I'm asking you is very clear.

     11         The person closest to you when that door was open was the

     12   person holding the gun; correct?

     13   A.    I cannot tell you a hundred percent -- answer to you a

     14   hundred percent -- because there were many people that starting

     15   to come in, into the house, several people started to come into

     16   the house.

     17   Q.    No one did get into the house; correct?

     18   A.    Can I point here?

     19   Q.    Sure.

     20   A.    Okay.    They were already about here.

     21   Q.    Well, were they side-by-side, or one person in front of the

     22   other?

     23   A.    Well, with all due respect, the situation took place very

     24   quickly.      It was several persons that came in.     I had to shoot

     25   because I had a weapon, and I had a weapon in front of me.
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 95 of 145
                                                                                  95


      1         So when I cocked my weapon, they realized that I was armed,

      2   so they said, "he's armed."       So they knew I was going to shoot

      3   because they knew I was armed.

      4   Q.    Well, you never testified to that before, you heard the

      5   words, "he is armed."

      6         You didn't say that on direct examination.

      7   A.    Yes, I did say when I did testify, I said that, of course.

      8   Q.    Well, it's clear that the person with the gun ran off;

      9   correct?

     10   A.    Yes.   When I saw the person, the person was already across

     11   the street, as I explained many times already.

     12   Q.    We're talking about an event that occurred six years ago;

     13   correct?

     14   A.    Yes, sir.

     15   Q.    And in those six years, you have given many statements to

     16   law enforcement; correct?

     17   A.    Yes, that is correct.

     18   Q.    And these are statements you had given throughout the six

     19   years; right?

     20   A.    Yes, sir, that is correct.

     21   Q.    But the first person you spoke to, the first police officer

     22   you spoke to about the shooting, was Officer Aranda; correct?

     23   A.    Well, that was the first individual that told me to put my

     24   gun down, and for us to exit house.

     25   Q.    And that's when you all three exited at the same time, at
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 96 of 145
                                                                                  96


      1   the instruction of the officer; correct?

      2   A.    Not at the same time, because we could not come out all at

      3   the same time.     It was one person at a time.

      4   Q.    But within seconds of each other; correct?

      5   A.    Yes, yes, yes, that is correct.

      6   Q.    Now, and then you spoke to Officer Aranda; correct?

      7             MR. VAZQUEZ:    Judge, facts not in evidence.

      8             THE COURT:    Again:   "Did you speak to Officer Aranda?"

      9             MR. ZACCA:    Yes, Judge.    I'll rephrase.

     10             THE COURT:    Overruled.

     11   BY MR. ZACCA:

     12   Q.    You can answer.

     13   A.    Yes, but the individual that took our statement, it was not

     14   the Officer Aranda, it was another detective.

     15   Q.    Is it your testimony that you never spoke to Officer

     16   Aranda?

     17   A.    Well, as I explained, he was the one that gave the

     18   instructions to lower the gun and to go outside, but the

     19   statement, he did not take the statement.

     20         The statement was taken by the detective when he arrived.

     21   Q.    Okay.   I'm going to show you what's been introduced as

     22   Government's Exhibit Number 11, it's the firearm, your firearm.

     23         What kind of firearm is this, sir?

     24   A.    This is a .40 caliber Glock.

     25   Q.    Now, there's a magazine that we're looking at there, that's
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 97 of 145
                                                                                  97


      1   the magazine that belongs to the Glock; correct?

      2   A.    Yes, sir.

      3   Q.    Now, is this Glock -- rather, this magazine -- can hold

      4   15 bullets; correct?

      5   A.    Yes, that is correct.

      6   Q.    And you had to turn over this firearm to the police that

      7   night; correct?

      8   A.    That is correct.    I put it on the floor, and they picked it

      9   up.

     10   Q.    And when this firearm was turned over to the police, it had

     11   eight bullets in it; correct?

     12   A.    That I cannot say, because I do not believe that the weapon

     13   had the magazine full.

     14   Q.    Well, do you -- you said you don't believe that it was

     15   full.   Do you know for a fact, or you're not sure if the

     16   magazine was full?

     17   A.    Okay.   That, I can almost say for certain that the magazine

     18   was not full, because that pistol, I took it, but the magazine

     19   was not full, it did not have the 15 bullets.

     20   Q.    Well, is it possible that you ended up firing seven times

     21   to explain why it only had eight bullets, as opposed to 15?

     22   A.    I do not know exactly how many times I shot.

     23             MR. VAZQUEZ:    Your Honor, objection.      I believe there

     24   was a mistranslation.

     25             THE COURT:     The interpreter's translation, is that what
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 98 of 145
                                                                                  98


      1   are you requesting?

      2             MR. VAZQUEZ:    The number of bullets that discharged

      3   that Mr. Zacca asked, I don't believe it was accurate.

      4             THE COURT:     Repeat the question.

      5             MR. ZACCA:     Alright, the best I can.

      6   BY MR. ZACCA:

      7   Q.    So, you say -- if I understood you correctly,

      8   Mr. Micheli -- that you're pretty certain that there were --

      9   that the magazine wasn't full of bullets; correct?

     10   A.    That is correct, because that weapon did not have the

     11   magazine inside.     I put the magazine in, and the magazine was

     12   not full of bullets.

     13   Q.    But you're not a hundred percent sure of that; are you?

     14   A.    That is correct.

     15   Q.    You could have fired seven shots that night; correct?

     16   A.    It is possible, but I'm not 100 percent certain, I know I

     17   shot several shots, but I did not count them.

     18             MR. ZACCA:     Judge, if I can just have a moment, please.

     19             (Brief pause in the proceedings.)

     20   BY MR. ZACCA:

     21   Q.    When you fired your gun, was anyone's back towards you when

     22   you fired your gun?

     23   A.    That I cannot say for certain because I had to shoot, I had

     24   to shoot to the gun that was being pointed at me.          Remember,

     25   that by having the arm, I did not have a lot of time to be
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 99 of 145
                                                                                  99


      1   precise, I had to shoot.

      2   Q.     And again, I think you made it very clear, things happened

      3   real fast; correct?

      4   A.     When I shot, I had to do that very quickly, because it was

      5   my life, and that of my family, that was in danger.          Remember,

      6   that I had a weapon in front of me.

      7   Q.     And my final question to you is -- and I think you may have

      8   answered it, but I want to be clear.

      9          When you fired your gun, you don't know if somebody's back

     10   was facing you when you fired your gun; do you?

     11              MR. VAZQUEZ:   Objection, asked and answered.

     12              THE COURT:   Overruled.

     13              THE WITNESS:   I repeat.    I did shoot quickly -- I

     14   specified, I saw the person with a weapon across the street,

     15   and I did not shoot again.

     16   BY MR. ZACCA:

     17   Q.     But can you answer the question, sir?

     18   A.     I did not see anybody's back, with the back towards me.

     19   Q.     But it doesn't change the fact that you're not sure?

     20              MR. VAZQUEZ:   Objection, asked and answered.

     21              THE COURT:   Overruled.

     22              THE WITNESS:   Sir, at that time, I shot towards the

     23   gun.    There were people coming towards me, but they were not --

     24   their backs were not facing, because they were coming towards

     25   me.    Listen to this comment, at that time I had to save my
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 100 of
                                     145                                      100


    1    life.   They were coming towards me, I could not waste time.

    2    I do not know whether, when I shot, somebody turned his back

    3    towards me, that I don't know.

    4             MR. ZACCA:    Okay.   Thank you.   No further questions.

    5                            REDIRECT EXAMINATION

    6    BY MR. VAZQUEZ:

    7    Q.   Mr. Micheli, I'm showing you Government's 2A, a page from

    8    Government's 2A.    When you were at the threshold here and these

    9    people were coming into your house, was it dark?

   10    A.   That's correct.

   11    Q.   And when the gun was first produced, did it appear rapidly?

   12    A.   When they introduced the weapon, as I explained previously,

   13    I pushed my wife towards the office -- I had to protect her

   14    first -- and then protect myself going down onto the floor.

   15    Q.   And, Mr. Micheli, when that gun first appeared, did it

   16    appear rapidly, quickly?

   17             MR. ZACCA:    I'm going to object to the leading form of

   18    this questioning.

   19             THE COURT:    Let me clarify, what firearm are you

   20    referencing?

   21             MR. VAZQUEZ:    The people coming into the home.

   22             THE COURT:    Why don't you ask the question that way, so

   23    we're clear.

   24             MR. VAZQUEZ:    Yes, Your Honor.

   25    BY MR. VAZQUEZ:
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 101 of
                                     145                                      101


    1    Q.   When those people that you were describing were at your

    2    door entering, and these people had a gun, did that gun appear

    3    rapidly?

    4    A.   Yes, that's the first thing that they introduced into the

    5    home, yes.

    6    Q.   And in this dark setting with this gun rapidly appearing,

    7    did you have the chance to see the movement of any of these

    8    people?

    9    A.   They were coming towards, inside.

   10    Q.   Do you know if any of them moved to turn their bodies as

   11    you were shooting?

   12    A.   No, I cannot answer that, because I shot quickly.

   13    Q.   Do you know if any of them raised one arm, or another, as

   14    you were shooting?

   15    A.   I shot the weapon that was pointed at me.

   16    Q.   So the answer is, No, you don't know what their arms may

   17    have been doing?

   18    A.   That's correct.

   19    Q.   Mr. Micheli, how many times do you believe you discharged

   20    your firearm on this date, September 30th, 2012?

   21    A.   Three, four, five times.

   22    Q.   Mr. Micheli, did you know anybody who was going to be

   23    coming to your door on this evening, September 30th, 2012?

   24    A.   Whether I knew somebody was coming home?

   25    Q.   Did you know any of the people that were going to come to
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 102 of
                                     145                                      102


    1    do this robbery on September 30th, 2012?

    2    A.   No, sir.

    3    Q.   And, Mr. Micheli, how many police officers did you think

    4    you saw on September 30th, 2012, after this robbery?

    5    A.   Well, when they arrived, I don't know, six, eight, 10, 12

    6    different cars.    I don't know.

    7    Q.   Do you know the names of every officer that you talked to?

    8    A.   For sure, the detective who took the statement that night.

    9    Q.   When you spoke with -- strike that.

   10         Going back to the robbery, do you even know how many people

   11    were trying to come into your house when the robbery happened?

   12    A.   Not exactly, no, but I know that there were several persons

   13    there.

   14    Q.   When the robbery first happened, how many hands did you see

   15    on your home, on your home's front door?

   16    A.   Well, -- well, there was the hand that was holding the gun,

   17    and about four or five different hands that were pushing and

   18    opening the door.

   19             MR. VAZQUEZ:    No further questions for the witness,

   20    Your Honor.

   21             THE COURT:    May the witness be excused?

   22             MR. VAZQUEZ:    Yes, on behalf of the United States.

   23             MR. ZACCA:    Yes, on behalf of the defense.

   24             THE COURT:    You are excused.

   25             (Witness excused.)
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 103 of
                                     145                                      103


    1               THE COURT:    Please call your next witness, please.

    2               MR. VAZQUEZ:     The United States calls City of Miramar

    3    Police Department Officer Michael Aranda.

    4               COURT REPORTER:     Do you solemnly swear to tell the

    5    truth, the whole truth, and nothing but the truth, so help you

    6    God?

    7               THE WITNESS:     I do.

    8               COURT REPORTER:     Okay.   You can have a seat.   State

    9    your name and spell it for me, please.

   10               THE WITNESS:     Michael Aranda.   Last name Aranda,

   11    A-R-A-N-D-A.

   12               COURT REPORTER:     Thank you.

   13               (OFFICER MICHAEL ARANDA testified as follows:)

   14                             DIRECT EXAMINATION

   15    BY MR. VAZQUEZ:

   16    Q.     Good afternoon, sir.

   17    A.     Good afternoon.

   18    Q.     Could you please tell the members of the jury how you are

   19    employed.

   20    A.     City of Miramar Police Department.

   21    Q.     And how long have you been with the City of Miramar's

   22    Police Department?

   23    A.     Going on 10 years.

   24    Q.     Officer, what assignments have you held with the City of

   25    Miramar Police Department?
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 104 of
                                     145                                      104


    1    A.   Road patrol and youth services.

    2    Q.   Prior to your time with the City of Miramar's Police

    3    Department, how have you been employed?

    4    A.   Before that, I was a New York City Court officer.

    5    Q.   Officer Aranda, I want to draw your attention to the date

    6    of September 30th, 2012.     At that date, were you working in

    7    your capacity as a police officer with the City of Miramar?

    8    A.   Yes, sir.

    9    Q.   On that date, did you have occasion to come to a residence,

   10    the home of the Micheli family?

   11    A.   Yes.

   12    Q.   And how is it that you came in contact with the Micheli

   13    family?

   14    A.   Via dispatch radio.

   15    Q.   And when you say, "dispatch radio," what does that mean?

   16    A.   Basically, they called you on the radio -- I think I was

   17    Alpha A2 -- so say, "Alpha A2 copy and call."

   18    Q.   Was it a random call that you got assigned?

   19    A.   No, it was shots fired, possible home invasion.

   20    Q.   And when you got that call, what did you do?

   21    A.   I put my overheads on and proceeded to, I believe, it was

   22    The Preserves, at the end of 140th, to the complex.

   23    Q.   How long did it take you to get there?

   24    A.   Seven or eight minutes.

   25    Q.   When you are going to this residence, if you could describe
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 105 of
                                     145                                      105


    1    for the members of the jury, how is it that you reached the

    2    home?

    3    A.   You go down 148th, there's a large gate and security guard.

    4    They buzz you in at the gate, and you make a right, I believe

    5    it's on the first block after you make a right.

    6    Q.   Now, when you arrived at the scene, what did you observe?

    7    A.   I observed the front door open, someone laying in front of

    8    the door, and three people yelling, "help, help, help" at the

    9    front door.

   10    Q.   What is your responsibility as an officer arriving to the

   11    scene, what is it that you're looking to do when you get there?

   12    A.   Maintain a safety of the scene, because you don't know

   13    who's the victim or who's the defendant.

   14    Q.   And when you approached, what is it that you first see when

   15    you're getting out of your car?

   16    A.   I see someone laying in the doorway, and I see the door

   17    cracked open, and I see a male and two females just yelling and

   18    pleading for help.

   19    Q.   Officer, I want to show you what's been admitted into

   20    evidence as Government's 1, and I'm going to show you the first

   21    page of that exhibit.

   22         What is it that we're looking at here?

   23    A.   That's the front of the home.

   24    Q.   And I'm going to show you the next page of Government's 1.

   25    What do you see here?
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 106 of
                                     145                                      106


    1    A.   That's the walkway to the front door.

    2    Q.   And to the best of your recollection, where is it that you

    3    see this individual when you approach?

    4    A.   Laying right there where the door's open, but the door

    5    wasn't open all the way.

    6    Q.   Could you use your screen?

    7    A.   Just tap it?

    8    Q.   Yes, sir.   You can mark across.     Thank you.

    9         So if you could walk the members of the jury through, how

   10    do you get into the home with this person in the way, what do

   11    you do?

   12    A.   At that point, we -- actually, the people -- at the time, I

   13    believe, the gentleman had a firearm in his hand, so we cleared

   14    the firearm and told him to put it down and we escorted them

   15    out one at a time.

   16         For them to get out, they had to step over the person that

   17    was laying in front of the door.      So we grabbed them first and

   18    we secured them, and then we entered the residence to clear the

   19    residence -- I don't know if anyone else is in the way -- but

   20    the gentleman was laying in front of the doorway, so you had to

   21    step over him to get into the house.

   22    Q.   Now, this was six years ago.

   23         This individual that was there, if you saw that person

   24    again, do you think you would be able to identify him?

   25    A.   Yes.
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 107 of
                                     145                                      107


    1    Q.   And, Officer, I'd ask you to look around and let us know if

    2    you see the individual that you observed in the walkway.

    3    A.   The gentleman sitting down with the white, in the chair.

    4                THE COURT:   Again, please?

    5                THE WITNESS:   The gentleman sitting there with, it

    6    looks like a white blanket.

    7                THE COURT:   Speak into the microphone.

    8                THE WITNESS:   The gentleman sitting there, with what

    9    appears to be a white kind of blanket.

   10    BY MR. VAZQUEZ:

   11    Q.   On his person?

   12    A.   Yes.

   13                MR. VAZQUEZ:   Let the record reflect the witness has

   14    identified the defendant.

   15    BY MR. VAZQUEZ:

   16    Q.   So, did you observe anyone else in the area of the home,

   17    aside from the residents that you pulled out and the individual

   18    in the front walkway?

   19    A.   No.

   20    Q.   And what happened as you entered the home, what did you do?

   21    A.   We had the victims come out, separated them.

   22         Myself and, I believe, two other officers used our

   23    flashlights to clear the residence and make sure there's no

   24    other threats inside the house.

   25    Q.   Can you describe to the jury what the residence appeared
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 108 of
                                     145                                      108


    1    like when you walked inside of it?

    2    A.   It was in order, but everything was pitch black, so we used

    3    our lights to walk in the vestibule.       I can't tell you if I

    4    went right or left, but it's just like a regular home, not in

    5    shambles or anything.

    6    Q.   And how long were you inside the residence?

    7    A.   Roughly, about 15 minutes.

    8    Q.   Did there come a point in time that you left the scene?

    9    A.   Not until everything was done.

   10    Q.   When you say "everything was done," what does that mean?

   11    A.   The investigation, when I turned it over to the detective.

   12    Q.   You turned it over to whom?

   13    A.   Detective Bertrand.

   14    Q.   Okay.    And while you're waiting to leave, or before you

   15    leave, what happens to this individual who's in the walkway?

   16    A.   I assume that F.E. took them away.

   17    Q.   Were you waiting for fire rescue?

   18    A.   I wasn't.   We were, but I wasn't, in particular, for fire

   19    rescue.

   20    Q.   Were you expecting fire rescue to come?

   21    A.   Yes.    They usually don't come right away.

   22    Q.   After you maintained the scene, helped separate the

   23    victims, did you have any other further involvement in this

   24    investigation, besides coming to testify today?

   25    A.   No.
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 109 of
                                     145                                      109


    1                MR. VAZQUEZ:   Your Honor, I tender the witness.

    2                THE COURT:   Cross-examine.

    3                               CROSS-EXAMINATION

    4    BY MR. ZACCA:

    5    Q.   Good afternoon, Officer Aranda.

    6    A.   Good afternoon.

    7    Q.   You testified that you heard the call, "shots being fired;"

    8    correct?

    9    A.   Yes.

   10    Q.   And at the time you heard the call, you were on road

   11    patrol; correct?

   12    A.   Yes.

   13    Q.   And your testimony was that you got there in seven to eight

   14    minutes; right?

   15    A.   Yes.

   16    Q.   So that's pretty quick; right?

   17    A.   Yes.

   18    Q.   So when you get there, you're one of the first responding

   19    officers on the scene; right?

   20    A.   Yes.

   21    Q.   It was you, Officer Shimpeno, and Officer Matias; correct?

   22    A.   Yes.

   23    Q.   And when you get there, you testified that there was a body

   24    on the front threshold of the doorway; correct?

   25         Let me repeat that question.      I don't like that question.
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 110 of
                                     145                                      110


    1    Where's the -- right here -- there was a body right here?

    2    A.   He was above that step, though.

    3    Q.   Above that step, but not inside the house; correct?

    4    A.   No.

    5    Q.   In fact, the person -- the body that you say that was there

    6    was Mr. Garcia Morales, you pointed him out for the jury;

    7    correct?

    8    A.   Yes.

    9    Q.   And you had to step over him to get inside the house;

   10    right?

   11    A.   Yes.

   12    Q.   Is that when you escorted both Mr. Micheli; Mrs. Micheli,

   13    the wife; and the daughter, Elizabeth Micheli, back outside?

   14    A.   No, we didn't escort them.     We stood outside and asked them

   15    to come out one at a time.

   16    Q.   You didn't escort them out?

   17    A.   One at a time, they came out, with their hands up.

   18    Q.   Seconds -- within seconds of each other?

   19    A.   One came out, we cleared them; a second came out, we

   20    cleared them; we cleared the third.

   21    Q.   It's not like a lot of time passed between the time each of

   22    them came out; right?

   23    A.   Right.

   24    Q.   And then you went inside the house; right?

   25    A.   Yes.
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 111 of
                                     145                                      111


    1    Q.   And then you came back outside the house; right?

    2    A.   Yes.

    3    Q.   Once you cleared the house; right?

    4    A.   Yes.

    5    Q.   So that's twice you stepped over the body; correct -- of

    6    Mr. Garcia Morales; right?

    7    A.   Yes.

    8    Q.   And each time, you didn't see anything in his hands; right?

    9    A.   I don't recall.

   10    Q.   You've already testified you got there within seven to

   11    eight minutes, and fire rescue was called.

   12         How long did it take for fire rescue to get there?

   13    A.   That I can't tell you.

   14    Q.   Looking back, within 10 minutes, within 20 minutes?

   15    A.   I can't tell you.

   16    Q.   Okay.   At any point in time, did you take the opportunity

   17    to take a photograph of Garcia Morales as he appeared on the

   18    front of the house?

   19    A.   No, it's not my job to take pictures.       I didn't take any

   20    pictures.

   21    Q.   You didn't take any pictures.

   22         Did any other officer that was on scene take a photograph

   23    of Mr. Garcia Morales as he appeared in the front of the house?

   24    A.   I can't tell you what officers did, I can only tell you

   25    what I did, and I didn't see anyone take any pictures of him.
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 112 of
                                     145                                      112


    1    Q.   As a police -- how long have you been a police officer?

    2    A.   It's going on 17 years.

    3    Q.   In 17 years, have you have ever taken a picture -- as a

    4    police officer -- on a crime scene?

    5    A.   Never.

    6               MR. ZACCA:   No further questions.

    7                            REDIRECT EXAMINATION

    8    BY MR. VAZQUEZ:

    9    Q.   Officer Aranda, have you, in your time as a police officer,

   10    ever seen an officer take pictures of a living victim waiting

   11    to being taken to the hospital, potentially close to death?

   12    A.   No.

   13               MR. VAZQUEZ:   No further questions of the witness.

   14               THE COURT:   May the witness be permanently excused?

   15               MR. VAZQUEZ:   On behalf of the Government, yes.

   16               MR. ZACCA:   On behalf of the defense, yes.

   17               (Witness excused.)

   18               THE COURT:   Call your next witness.

   19               MS. DUANE:   Yes, Your Honor.    The Government calls

   20    Officer Ashley Clay from the Miami-Dade Police Department.

   21               COURTROOM DEPUTY:     Raise your right hand.

   22               Do you solemnly swear the testimony you're about to

   23    give is the truth, the whole truth, and nothing but the truth,

   24    so help you God?

   25               THE WITNESS:   Yes.
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 113 of
                                     145                                      113


    1             COURT SECURITY OFFICER:      Closer to the mic.

    2             THE WITNESS:     Okay.

    3             (CRIME SCENE TECHNICIAN ASHLEY CLAY testified as

    4    follows:)

    5                            DIRECT EXAMINATION

    6    BY MS. DUANE:

    7    Q.   Good afternoon, Officer Clay.

    8    A.   Good afternoon.

    9    Q.   Can you please introduce yourself to the jury?

   10    A.   My name is Ashley Clay, I am a crime scene technician.

   11    Q.   Where do you work?

   12    A.   I work for Miami-Dade Police Department.

   13    Q.   How long have you worked for Miami-Dade Police Department?

   14    A.   For two years.

   15    Q.   And what has been your position at Miami-Dade Police

   16    Department for those two years?

   17    A.   Crime scene technician.

   18    Q.   Prior to joining Miami-Dade, where had you worked?

   19    A.   Miramar Police Department.

   20    Q.   How long did you work for the Miramar Police Department?

   21    A.   For seven years.

   22    Q.   And during your time at Miramar, what roles did you hold

   23    there?

   24    A.   I was a crime scene technician and an evidence technician.

   25    Q.   So, between the Miramar Police Department and the
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 114 of
                                     145                                      114


    1    Miami-Dade Police Department, how many years have you been

    2    working as a crime scene technician?

    3    A.    For seven years.

    4    Q.    Can you explain to the jury what crime scene technicians

    5    do?

    6    A.    Yes.   I respond to various types of crime scenes, where I

    7    document and collect evidence.

    8    Q.    What kind of evidence do you collect?

    9    A.    Physical evidence, such as fingerprints and DNA, and items

   10    that maybe have value for the scene.

   11    Q.    And I think you also said you photograph scenes?

   12    A.    Yes.

   13    Q.    Did you always want to do this type of work?

   14    A.    Yes, I have, since I was 12 years old.      I saw a show in my

   15    7th grade science class called The New Detectives.        It was

   16    about crime scene investigation.      That was before CSI came out,

   17    and it was a whole big thing, and so I thought that job looks

   18    very interesting, so I went to school and here I am now.

   19    Q.    That brings me to my next question.

   20          So what steps did you take in order to become a crime scene

   21    technician?

   22    A.    Of course, I graduated high school, and I went to college.

   23    I went to the University of Central Florida, where I studied

   24    Criminal Justice and Forensic Science, with a focus on crime

   25    scene investigation.
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 115 of
                                     145                                      115


    1         I also did an internship while I was in college at the Port

    2    St. Lucie Police Department in their Crime Scene Unit, and I've

    3    gotten training from both the Miramar Police Department and

    4    Miami-Dade Police Department.

    5    Q.   And you mentioned before that you do fingerprint collection

    6    as a crime scene technician.

    7         Can you tell the jurors about that?

    8    A.   Absolutely.    Well, if everyone looks at their fingers, you

    9    will see that you have ridges in your hands.        In those ridges

   10    are pores, you sweat and come in contact with different oils.

   11    Sometimes you wipe the sweat from your forehead, and women have

   12    hair spray in their hair, and when you come in contact with a

   13    surface, you leave an impression.

   14         Now, you can't always see the impression, like I just

   15    touched right there, and you can't see that there.

   16         However, with black powder and a brush -- which is what I

   17    use when I process for latent fingerprints -- I develop the

   18    print so it becomes visible; then I lift it with some lifting

   19    tape, and I place it on the back of the card.

   20         And from there, it is submitted and sent to the laboratory

   21    for analysis.

   22    Q.   Are you part of the analysis at all?

   23    A.   No, I am not.

   24    Q.   So your role is to collect the fingerprints on scene?

   25    A.   Yes.
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 116 of
                                     145                                      116


    1    Q.     Now, you also mentioned that you do DNA collection.

    2           Can you tell the jurors a little bit about that?

    3    A.     Yes.    To collect DNA, we use cotton-tipped sterile

    4    applicators, it basically looks like an extra long Q-Tip, and

    5    use sterile water to wet the sterile cotton-tipped applicator,

    6    and we swab the surface wherever we're collecting DNA.

    7           It could be a handcuff, it could be a door handle, it could

    8    be any place where you pretty much touch, or where bodily

    9    fluids can be held.

   10           And once the sample is collected, it will go in a box and

   11    it will be submitted to evidence, where it will go to be

   12    analyzed.

   13    Q.     And again, are you part of the analysis?

   14    A.     No, I'm not.

   15    Q.     So you collect the DNA on scene, and then submit it for

   16    analysis?

   17    A.     Yes.

   18    Q.     Okay.    So with that background, Officer Clay, I want to

   19    direct your attention to the evening of September 30th of 2012,

   20    and the early morning hours of October 1st, 2012.

   21    A.     Yes.

   22    Q.     Were you working for the Miramar Police Department on that

   23    day?

   24    A.     Yes, I was.

   25    Q.     What did you do on the early morning hours of October 1st?
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 117 of
                                     145                                      117


    1    A.   I responded to 5234 Southwest 149th Avenue, in reference to

    2    a shooting investigation.     It's a gated community in -- called

    3    Huntington.

    4    Q.   What town or city is this in?

    5    A.   It's in Miramar.

    6    Q.   Can you describe that location?

    7    A.   Yes.    It's a single family residence.     When I arrived on

    8    scene, there was yellow barrier tape securing the scene.         There

    9    was cars in the driveway, the door of the residence was also

   10    opened, and I observed that it looked dark inside the

   11    residence.

   12    Q.   Do you recall, approximately, what time you arrived at this

   13    residence?

   14    A.   It was a little after midnight.

   15    Q.   After midnight?

   16    A.   Yes, it was after midnight, probably closer to 1:00, around

   17    12:15.

   18    Q.   And just to be clear, the lights were out at the time that

   19    you reached the residence?

   20    A.   Yes.

   21    Q.   Now, I've handed you what's been marked for identification

   22    as Government's Exhibit 1A and 2.

   23    A.   Yes.

   24    Q.   Do you recognize those photographs?

   25    A.   Yes, I do.
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 118 of
                                     145                                      118


    1    Q.   And how do you recognize them?

    2    A.   I took them.

    3    Q.   And are they copies of the photographs that you took at the

    4    residence on September 30th, 2012?

    5    A.   Yes, they are.

    6                MS. DUANE:   Your Honor, at this time, the Government

    7    would use 1A and 2 that have been marked for identification.

    8                MR. ZACCA:   No objection.

    9                THE COURT:   1A and 2 marked for identification are

   10    received.

   11                 (Government's Exhibits 1A and 2 received into

   12    evidence.)

   13    BY MS. DUANE:

   14    Q.   Okay.    So, I am going to show you the first page of

   15    Government's Exhibit 1A.      So, what are we looking at here?

   16    A.   This is the front of residence 5234, in Huntington

   17    community.

   18    Q.   And you mentioned this before, but what do we see that's

   19    blocking off the home?

   20    A.   The yellow barrier tape, and the door is open, and the

   21    vehicles are in the driveway.

   22    Q.   Is this how the home appeared to you that night?

   23    A.   Yes.

   24    Q.   And so you took this photo that night?

   25    A.   Yes, I did.
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 119 of
                                     145                                      119


    1    Q.   So, when you arrived on scene -- and I assume you initially

    2    took this photo; is that correct?

    3    A.   Yes.

    4    Q.   What did you do next?

    5    A.   Well, I met with Officer Aranda.      He turned over a firearm

    6    into my custody so that I could secure it in my vehicle, a

    7    Glock 22 handgun.

    8    Q.   I'm going to show you the second page of Government's

    9    Exhibit 1A, and this is marked 1756, Bates Number on the

   10    bottom.     Do you recognize this firearm?

   11    A.   Yes, I do.

   12    Q.   And how do you recognize this firearm?

   13    A.   That is the firearm that I received from Officer Aranda,

   14    and I took photographs of it.

   15    Q.   And did you take these photographs on this night?

   16    A.   Yes, I did.

   17    Q.   What did you do with the -- what information were you given

   18    with regards to the firearm?

   19    A.   I was advised that this firearm was used by an occupied

   20    resident against someone that tried to get into their home.

   21    Q.   And what did you do with the firearm after you secured it

   22    and you photographed it?

   23    A.   I placed it in my vehicle.

   24    Q.   And to continue looking at the photographs that you took

   25    that night, this is the 1757, is this the same firearm?
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 120 of
                                     145                                      120


    1    A.   Yes, it is.

    2    Q.   And 17.58, is this the same firearm?

    3    A.   Yes, it is.    That's the close-up, to show the serial number

    4    of the weapon.

    5    Q.   And can you indicate where that serial number is shown?

    6    A.   Yes, it is right here.

    7    Q.   And what does it read?

    8    A.   HEP-712.

    9    Q.   So, clearing that --

   10    A.   -- thank you.

   11    Q.   After you secured the firearm that you received from

   12    Officer Aranda in the photographs we just showed you, what did

   13    you do next?

   14    A.   I began to take photographs of the crime scene.

   15    Q.   And why do you take photographs first?

   16    A.   To document how it is when I arrive at the scene.

   17    Q.   What efforts do you take when you're taking these initial

   18    photographs of the scene?

   19    A.   I take overalls, and then I take close-ups of any items of

   20    evidentiary value.

   21    Q.   Now I'm showing you what's been stamped as 17.61, from

   22    Government's Exhibit 1A.     What are we looking at here?

   23    A.   Those are blood stains on the front walkway of the

   24    residence.

   25    Q.   Thank you.
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 121 of
                                     145                                      121


    1         And can you indicate where the blood stains are?

    2    A.   Yes, I can.

    3    Q.   Is that why you photographed this area?

    4    A.   Yes, it is.

    5    Q.   And just to be clear, when you arrived on scene, I know I

    6    showed you a photo before, was there a person lying across the

    7    front walkway?

    8    A.   No, there was not.

    9    Q.   So what did you learn, with regards to that individual?

   10    A.   That the individual that was injured on the scene was

   11    transported to the hospital for treatment prior to my arrival.

   12    Q.   And were you part of any of that process?

   13    A.   No.

   14    Q.   So you just arrived after?

   15    A.   Yes.

   16    Q.   Showing you 17.63, what are we looking at here?

   17    A.   This is another photograph of the same walkway, and it's

   18    showing more blood stains.

   19    Q.   Sorry, I should zoom in a little bit, just so it's easier

   20    to see.

   21         And can you show on this photograph where the blood stains

   22    are located?

   23    A.   Yes.    Here and here, and the ones that we saw before are

   24    over here.

   25    Q.   Is this a close-up of what we were looking at before?
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 122 of
                                     145                                      122


    1    A.   Yes, it's a closer photograph than what we were just

    2    looking at.

    3    Q.   And this is 17.64.

    4         Now, as we move up the walkway, what are we looking at now?

    5    A.   This is the front step of the residence.       There is

    6    clothing -- can I mark those items?

    7    Q.   Yes, please.

    8    A.   There's clothing here, blood stain here, and this corner

    9    right here, there's a mask, and over here there are sneakers,

   10    and a pair of socks.

   11    Q.   And just to be clear, this is how you found the scene?

   12    A.   Yes.

   13    Q.   And did you receive any information with regards to the

   14    clothing?

   15    A.   I was advised that those clothing items were on the

   16    individual that was transported to the hospital prior to my

   17    arrival.

   18    Q.   And do you know -- did you learn any information about why

   19    they had been removed?

   20    A.   The patient was being treated --

   21                THE COURT:   Wait now, is this hearsay, "Did you learn?"

   22                MS. DUANE:   It's just for purposes of explaining.

   23                THE COURT:   It's hearsay.   Move on.

   24                MS. DUANE:   Yes, Your Honor.   I'll move on.

   25    BY MS. DUANE:
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 123 of
                                     145                                      123


    1    Q.   So, not answering that question, let's go back to the

    2    scene.

    3    A.   Yes.

    4    Q.   So this, what you just made marks on, that's

    5    Government's Exhibit 17.65, or what's been marked 17.65;

    6    correct?

    7         I'm sorry, I marked on the right-hand corner, that's for

    8    the record, to keep track of the pages.

    9         So turn to what's marked as 17.66, what are we looking at

   10    here?

   11    A.   This is a close-up of the clothing on the front step, along

   12    with blood stains, and the mask.

   13    Q.   And 17.67, what is this?

   14    A.   That is the mask that was in the corner, near the bush and

   15    next to the step.

   16    Q.   Was this where the mask was located -- there -- when you

   17    arrived?

   18    A.   That is exactly how it was when I arrived, yes.

   19                MR. ZACCA:   I'm sorry, can I get a Bates stamp on that

   20    last photo?

   21                MS. DUANE:   I'm sorry.

   22    BY MS. DUANE:

   23    Q.   And this is stamped 17.67, the photograph of the mask that

   24    you were referring to?

   25    A.   Yes.
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 124 of
                                     145                                      124


    1    Q.   Remind me to do the Bates stamps.

    2         And now, looking at 17.69, is this a closer up of --

    3    A.   It's the same photograph, just a different angle.

    4    Q.   Now, looking at 17.73, what are we looking at here?

    5    A.   This is the south side of the residence, where the breaker

    6    box is located.

    7    Q.   Why did you photograph the breaker box?

    8    A.   Because the power was out in the residence, and it was

    9    brought to my attention that the breaker box was tampered with.

   10    Q.   And is that why you took this photo?

   11    A.   Yes.

   12    Q.   And in 17.75, what is this?

   13    A.   This is a close-up photograph, to show that the breaker

   14    switch says it's "off."     Can I circle it?

   15    Q.   Yeah.

   16    A.   Look here, the switch is in the "off" position.

   17    Q.   And 17 -- so looking at 17.76, now we see cones in these

   18    photos and numbers as well?

   19    A.   Yes.

   20    Q.   Can you explain to the jury what the purposes of these

   21    numbers are?

   22    A.   Yes.    I marked the items so that their location can be

   23    identified, and also to just document where they are in the

   24    crime scene.

   25    Q.   So do you put these -- at what point in the investigation
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 125 of
                                     145                                      125


    1    do you put down these numbers and cones?

    2    A.   After I take my overall photographs, I place cones down,

    3    and I take additional photographs with the cones.

    4    Q.   So, looking at the front walkway, specifically, what do you

    5    see here that you did?

    6    A.   The blood stains are marked with number stickers on the

    7    ground, one through four.     Would you like me to circle them?

    8    Q.   Yes, if you could just indicate so it's clear.

    9    A.   This is number one, this is number two, number three, and

   10    number four.

   11    Q.   Thank you.    So 17.77, is this just a closer-up of the same

   12    blood stain but with a cone --

   13    A.   Yes.

   14    Q.   -- or with a number, rather?

   15    A.   Yes, it is.

   16    Q.   And 17.80, the same?

   17    A.   Yes.

   18    Q.   And 17.85?

   19    A.   Yes, that's the mask, the blood stain.       It's a close-up.

   20    Q.   Of number four?

   21    A.   Yes.

   22    Q.   Looking at 17.87, again, what is the mask -- or the cone --

   23    indicating?

   24    A.   It's indicating the location of the mask, which is marked

   25    by number cone five.
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 126 of
                                     145                                      126


    1    Q.   And here, looking at 17.89?

    2    A.   That is the front of the mask, I flipped it over to show

    3    what the front of the mask looks like.

    4    Q.   So, at this point, after documenting the scene initially,

    5    you opened the mask?

    6    A.   I flipped -- I turned it over, yes.

    7    Q.   Is that the photograph of the mask?

    8    A.   Yes, it is.

    9               THE COURT:   Alright.   It is 1:00 p.m., so we're going

   10    to recess for the day.

   11               Please remember, ladies and gentlemen, we will not be

   12    in session tomorrow.      We will resume at 9:00 a.m. on Thursday

   13    morning.    For those of you who are late sometimes, you be here

   14    at 8:30.    Anybody else, 9:30.

   15               I want you to be ready to come in to the courtroom at

   16    9:30, so we can start on time and end on time.

   17               Thank you so much for your attention, please remember

   18    not to discuss the case in any way.       Have a good afternoon and

   19    evening, and tomorrow as well.

   20               COURT SECURITY OFFICER:     Rise for the jury.

   21               (Jury exited courtroom at 1:03 p.m.)

   22               THE COURT:   Ms. Clay, you are excused, and you will be

   23    resuming Thursday morning at 9:00 a.m.

   24               THE WITNESS:   Thank you.

   25               (Witness steps down.)
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 127 of
                                     145                                      127


    1             THE COURT:    Thank you.

    2             The parties may be seated.

    3             Are there any additional matters for the day?

    4             MR. ZACCA:    Judge, I raised an administrative matter

    5    with the Marshals.    We followed the Marshals' instructions

    6    yesterday to get clothes -- a change of clothes -- for

    7    Mr. Garcia Morales, they just basically told us to have whoever

    8    has the clothes drop them off at Larkin Hospital in South Miami

    9    and they would receive it, that way he changes there before he

   10    comes to court.

   11             Well, we did that yesterday, they won't even -- I don't

   12    know if it's a security issue --      but Larkin Hospital wouldn't

   13    even acknowledge that he's there -- Hey, listen, we did what

   14    you asked us to do and it's not getting there.        Do you know --

   15             THE COURT:    Sorry, we can't hear you.

   16             MR. ZACCA:    I just wanted to get confirmation --

   17             (Discussion held off the record.)

   18             MR. ZACCA:    Apparently, it's resolved, Judge, they're

   19    going to receive the clothes today.       Perfect.

   20             THE COURT:    Alright, very well.

   21             Anything else, Government?

   22             MR. VAZQUEZ:    Not on behalf of the United States,

   23    Your Honor.

   24             THE COURT:    I do have one issue.     Please take a look at

   25    Docket Entry 213, today's date, Judge Cooke issued an endorsed
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 128 of
                                     145                                      128


    1    order which reads:

    2               The Government is precluded from introducing at trial

    3    any and all statements the defendant made to Detective Bertrand

    4    at the hospital.    Signed by Judge Marcia G. Cooke.

    5             So act accordingly.

    6             If there's nothing further, we are in recess.        Have a

    7    good afternoon, and we will resume on Thursday morning at 9:00

    8    a.m.

    9             MR. ZACCA:    Have a good day, Judge.

   10             MS. DUANE:    Thank you.

   11             MR. VAZQUEZ:    Thank you, Judge.

   12             (Proceedings adjourned at 1:05 p.m.)

   13

   14                           C E R T I F I C A T E

   15
                    I hereby certify that the foregoing is an
   16
                  accurate transcription of the proceedings in the
   17
                  above-entitled matter.
   18

   19
                  December 24th, 2019     /s/Glenda M. Powers
   20                                      GLENDA M. POWERS, RPR, CRR, FPR
                                           United States District Court
   21                                      400 North Miami Avenue, 08S33
                                           Miami, Florida 33128
   22

   23

   24

   25
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 129 of
                                     145                                 129


               $               17.67 [2] - 123:13,                                    7:36 [1] - 71:9              88:17, 126:12,
                                                                       3
                                123:23                                                7th [1] - 114:15             126:23, 128:8
   $2,000,000 [2] - 37:2,      17.69 [1] - 124:2           3 [3] - 69:20, 70:10,                                  A2 [2] - 104:17
    37:12                      17.73 [1] - 124:4            70:13                                 8               abierta [1] - 65:23
                               17.75 [1] - 124:12          30 [2] - 4:13, 48:9                                    able [18] - 21:18, 33:4,
                /              17.76 [1] - 124:17          30th [17] - 34:21, 36:5,   8 [9] - 3:10, 58:3, 58:5,    37:7, 37:11, 40:22,
                               17.77 [1] - 125:11           36:22, 49:9, 52:12,        58:24, 58:25, 59:12,        40:23, 41:4, 41:19,
   /s/Glenda [1] - 128:19      17.80 [1] - 125:16           53:24, 78:8, 78:21,        59:15, 60:3, 67:21          56:2, 57:1, 57:3,
                               17.85 [1] - 125:18           90:3, 90:6, 101:20,       806 [1] - 1:17               64:7, 64:10, 66:6,
               0               17.87 [1] - 125:22           101:23, 102:1,            8:30 [1] - 126:14            84:15, 92:13, 106:24
                               17.89 [1] - 126:1            102:4, 104:6,             8:47 [1] - 1:8              above-entitled [1] -
   08S33 [1] - 128:21          1700 [1] - 1:20              116:19, 118:4                                          128:17
                               1756 [1] - 119:9            33027 [1] - 48:23                      9               abriste [1] - 70:15
               1               1757 [1] - 119:25           33128 [2] - 1:25,                                      absolutely [5] - 43:17,
                                                            128:21                    90 [2] - 2:17, 3:11          45:12, 74:10, 74:18,
                               18 [1] - 6:7
   1 [17] - 1:11, 3:5, 52:5,                               33132 [1] - 1:18           911 [80] - 35:12, 35:17,     115:8
                               1:00 [3] - 21:23,
    52:7, 52:15, 52:16,                                    33301 [1] - 1:21            40:3, 51:22, 51:23,        accept [1] - 26:3
                                117:16, 126:9
    52:19, 52:22, 73:9,                                                                53:14, 55:3, 55:10,        accordance [2] - 21:5,
                               1:03 [1] - 126:21           34 [1] - 2:7
    73:11, 78:17, 78:19,                                                               55:16, 57:25, 58:15,        24:24
                               1:05 [2] - 1:8, 128:12      38 [8] - 7:24, 12:10,
    81:6, 81:10, 89:12,                                                                59:5, 59:7, 59:17,         according [2] - 6:14,
                               1:17-CR-20701-MGC-           12:16, 12:17, 12:18,
    105:20, 105:24                                                                     60:6, 60:9, 60:17,          13:8
                                5 [1] - 1:2                 12:19, 13:2, 41:6
   10 [4] - 26:8, 102:5,                                                               60:21, 60:25, 61:5,        accordingly [3] -
                               1A [8] - 3:6, 117:22,       3:32 [1] - 64:3
    103:23, 111:14                                                                     61:9, 61:12, 61:17,         15:19, 88:21, 128:5
   100 [2] - 2:17, 98:16        118:7, 118:9,
                                                                                       61:23, 62:1, 62:3,
   103 [1] - 2:19
                                118:11, 118:15,                        4               62:5, 62:7, 62:9,
                                                                                                                  accounts [1] - 29:14
                                119:9, 120:22                                                                     accurate [8] - 43:17,
   109 [1] - 2:20                                          4 [2] - 1:5, 71:19          62:13, 62:19, 62:21,        52:10, 53:24, 58:15,
                               1st [2] - 116:20,
   10:00 [1] - 49:19                                       40 [8] - 7:22, 12:1,        63:4, 63:6, 63:10,          59:8, 82:20, 98:3,
                                116:25
   11 [10] - 3:11, 78:2,                                    12:4, 12:8, 12:9,          63:19, 63:21, 64:15,        128:16
    89:20, 89:22, 89:24,                                    12:15, 35:14, 96:24        65:1, 65:4, 65:6,          accusations [1] -
    90:9, 90:11, 90:13,                    2               400 [2] - 1:24, 128:21      65:9, 65:11, 65:17,         26:16
    90:15, 96:22                                           43 [1] - 2:9                65:19, 66:3, 66:5,         accused [1] - 17:2
                               2 [8] - 1:10, 3:7, 67:12,
   110 [2] - 1:20, 1:20                                    48 [1] - 2:13               67:5, 67:8, 67:10,         acknowledge [1] -
                                67:14, 117:22,
   112 [1] - 2:20                                                                      67:17, 67:24, 68:3,
                                118:7, 118:9, 118:11       4:00 [2] - 14:18, 14:19                                 127:13
   113 [1] - 2:22                                                                      68:24, 69:2, 69:5,
                               2.2 [1] - 40:14             4:54 [1] - 66:11                                       act [7] - 38:17, 43:11,
   118 [2] - 3:6, 3:7                                                                  69:13, 69:16, 69:23,
                               20 [2] - 16:2, 111:14       4th [1] - 1:17                                          43:13, 43:14, 44:24,
   11:00 [2] - 34:23, 50:6                                                             70:3, 70:16, 70:19,
                               2012 [19] - 34:21, 36:5,                                                            88:20, 128:5
   11:31 [1] - 88:13                                                                   70:25, 71:2, 71:5,
   11:52 [1] - 88:17
                                36:22, 37:10, 48:20,                   5               71:10, 71:15, 71:17,
                                                                                                                  Act [5] - 17:1, 39:5,
                                49:9, 52:12, 53:24,                                                                39:6, 39:7, 39:9
   12 [3] - 78:2, 102:5,                                                               71:19, 71:25, 72:1,
                                78:8, 90:3, 90:6,          5 [2] - 65:14, 65:16                                   acting [3] - 79:21,
    114:14                                                                             72:6, 72:8, 72:18,
                                101:20, 101:23,            52 [1] - 3:5                                            79:25, 80:4
   12:15 [1] - 117:17                                                                  80:22, 80:23, 86:13
                                102:1, 102:4, 104:6,       5234 [4] - 48:23,                                      action [1] - 37:8
   12th [1] - 37:10                                                                   911(inaudible [1] -
                                116:19, 116:20,             60:23, 117:1, 118:16                                  actions [1] - 51:20
   14 [5] - 10:10, 10:23,                                                              67:7
                                118:4                      54 [1] - 3:8                                           activated [1] - 61:9
    11:6, 11:25                                                                       954-XXX-XXXX [1] -
                               2013 [2] - 39:20, 43:22     58 [1] - 3:9                                           activities [1] - 15:9
   140th [1] - 104:22                                                                  62:6
                               2018 [1] - 1:5              59 [1] - 3:10                                          activity [2] - 30:14,
   145 [1] - 1:11                                                                     99 [1] - 1:17
                               2019 [1] - 128:19           5:17 [1] - 67:20                                        30:15
   148th [1] - 105:3                                                                  9:00 [9] - 1:7, 4:14,
                               21 [2] - 2:4, 2:5           5:35 [1] - 68:9                                        actual [1] - 6:10
   149th [3] - 48:23,                                                                  21:16, 21:22, 49:19,
                               213 [1] - 127:25                                                                   add [1] - 33:25
                                                                                       126:12, 126:23,
    60:23, 117:1               22 [1] - 119:7                          6               128:7
                                                                                                                  addition [1] - 10:8
   15 [6] - 4:16, 88:11,       24th [1] - 128:19                                                                  additional [4] - 33:15,
    97:4, 97:19, 97:21,                                    60 [1] - 2:14              9:30 [3] - 21:15,
                               28 [1] - 48:17                                                                      34:12, 125:3, 127:3
    108:7                                                                              126:14, 126:16
                               28th [1] - 39:20            6th [1] - 1:20                                         address [4] - 15:22,
   17 [3] - 112:2, 112:3,                                                             9:36 [1] - 20:25
                               2:37 [1] - 63:1                                                                     36:14, 48:22, 60:22
    124:17                     2A [11] - 3:8, 52:6,                    7                                          adjourned [1] - 128:12
   17.58 [1] - 120:2            53:18, 54:7, 54:10,
                                                                                                  A               administrative [1] -
   17.61 [1] - 120:21                                      7 [8] - 3:9, 58:3, 58:4,                                127:4
                                75:9, 84:18, 87:24,                                   A-R-A-N-D-A [1] -
   17.63 [1] - 121:16                                       58:8, 58:19, 58:21,                                   admit [4] - 52:14,
                                91:22, 100:7, 100:8                                    103:11
   17.64 [1] - 122:3                                        58:22, 60:2                                            54:6, 58:19, 59:11
                                                           74 [1] - 2:14              a.m [9] - 1:7, 1:8,
   17.65 [2] - 123:5                                                                                              admitted [7] - 52:22,
                                                                                       20:25, 21:16, 88:13,
   17.66 [1] - 123:9                                       77 [1] - 2:16                                           73:8, 75:8, 78:16,
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 130 of
                                     145                                 130


    78:18, 84:17, 105:19       8:3                      arrangement [1] -         authenticate [1] - 23:7    102:22, 102:23,
   admonish [1] - 22:11       analysis [5] - 16:23,      21:21                    available [2] - 28:17,     112:15, 112:16,
   advised [5] - 4:8, 20:3,    115:21, 115:22,          arrival [2] - 121:11,      30:16                     127:22
    88:19, 119:19,             116:13, 116:16            122:17                   Avenue [5] - 1:24,        behaving [1] - 80:5
    122:15                    analyzed [1] - 116:12     arrive [2] - 75:11,        48:23, 60:24, 117:1,     behind [4] - 76:17,
   advises [1] - 30:4         angle [1] - 124:3          120:16                    128:21                    82:8, 83:19, 86:10
   affairs [5] - 43:12,       announce [4] - 23:10,     arrived [19] - 72:19,     aware [3] - 15:13,        belie [2] - 16:12, 18:19
    43:15, 44:8, 44:25,        25:1, 32:18, 33:14        72:22, 72:23, 75:2,       20:5, 79:8               believability [3] -
    45:24                     answer [16] - 24:6,        86:14, 87:9, 87:11,                                 24:13, 26:5, 45:13
   affects [1] - 39:10         24:10, 24:14, 25:8,       89:4, 89:8, 96:20,                  B              belongs [1] - 97:1
   afraid [1] - 18:25          25:9, 25:10, 25:11,       102:5, 105:6, 117:7,                               Bertrand [2] - 108:13,
   afternoon [12] - 14:17,     25:13, 25:17, 25:21,      117:12, 119:1,           BACKGROUND [1] -           128:3
    19:20, 90:25, 91:1,        93:8, 94:13, 96:12,       121:5, 121:14,            63:25                    best [4] - 11:23, 17:8,
    103:16, 103:17,            99:17, 101:12,            123:17, 123:18           background [2] -           98:5, 106:2
    109:5, 109:6, 113:7,       101:16                   arriving [2] - 26:25,      70:11, 116:18            better [3] - 17:18,
    113:8, 126:18, 128:7      answered [3] - 99:8,       105:10                   backs [1] - 99:24          28:21, 54:25
   agencies [1] - 40:18        99:11, 99:20             article [1] - 28:14       backstrike [3] - 18:14,   between [7] - 12:18,
   agent [2] - 88:22,         answering [1] - 123:1     Ashley [2] - 112:20,       18:15                     38:16, 42:3, 46:3,
    88:23                     answers [2] - 7:3,         113:10                   backstriking [2] -         76:10, 110:21,
   ago [2] - 95:12, 106:22     25:19                    ASHLEY [2] - 2:22,         18:12, 18:16              113:25
   agonizing [1] - 66:15      anticipate [1] - 9:18      113:3                    backwards [6] -           beyond [6] - 27:3,
   agree [5] - 22:8,          apartment [1] - 37:13     aside [1] - 107:17         43:21, 45:1, 57:13,       39:23, 42:23, 43:5,
    22:20, 23:6, 91:2,        appear [4] - 57:22,       assigned [1] - 104:18      57:16, 84:2, 85:3         43:10, 44:2
    91:10                      100:11, 100:16,          assignments [1] -         bad [2] - 36:14, 40:25    big [3] - 5:14, 82:17,
   agreed [1] - 4:24           101:2                     103:24                   barely [1] - 46:4          114:17
   agreement [4] - 5:12,      APPEARANCES [1] -         Assistant [1] - 32:18     bargain [1] - 45:18       bigger [2] - 36:23,
    5:18, 34:10, 38:16         1:14                     assume [3] - 22:25,       barking [9] - 49:22,       36:24
   ahead [4] - 45:6,          appeared [6] - 35:23,      108:16, 119:1             49:23, 63:6, 63:8,       bills [1] - 35:7
    47:21, 51:23, 86:8         100:15, 107:25,          assuming [1] - 11:10       63:9, 63:10, 63:11,      bit [3] - 80:14, 116:2,
   ahora [2] - 67:8, 71:23     111:17, 111:23,          atencion [3] - 65:21,      63:14, 63:16              121:19
   aid [2] - 77:7, 78:17       118:22                    65:22, 67:8              barrel [2] - 91:16        bits [1] - 30:24
   aided [1] - 4:2            appearing [1] - 101:6     attack [1] - 13:21        barrier [2] - 117:8,      black [5] - 50:10,
   air [3] - 72:25, 73:2,     applicator [1] - 116:5    attempted [7] - 36:21,     118:20                    68:20, 69:9, 108:2,
    76:1                      applicators [1] - 116:4    38:9, 38:10, 39:7,       based [3] - 14:3,          115:16
   akin [1] - 16:25           apply [2] - 22:5, 26:8     39:12, 39:18, 43:22       16:23, 21:4              blanket [2] - 107:6,
   al [1] - 62:16             approach [1] - 106:3      attempting [1] - 6:21     basic [2] - 26:12,         107:9
   ala [1] - 65:22            approached [2] -          attempts [1] - 28:15       29:18                    block [1] - 105:5
   alcohol [1] - 4:23          35:18, 105:14            attention [16] - 28:16,   Bates [3] - 119:9,        blocking [1] - 118:19
   alerted [1] - 80:18        appropriate [2] -          30:16, 30:20, 42:6,       123:19, 124:1            blogging [2] - 29:4,
   Alfredo [2] - 36:10,        17:10, 33:19              49:8, 65:25, 67:9,       bathroom [2] - 50:13,      29:13
    41:12                     ARANDA [2] - 2:19,         78:7, 81:5, 81:9,         50:14                    blood [9] - 120:23,
   allegedly [1] - 5:23        103:13                    92:17, 104:5,            became [1] - 80:3          121:1, 121:18,
   allow [2] - 18:14,         Aranda [14] - 95:22,       116:19, 124:9,           become [2] - 12:6,         121:21, 122:8,
    54:25                      96:6, 96:8, 96:14,        126:17                    114:20                    123:12, 125:6,
   almost [2] - 50:6,          96:16, 103:3,            attorney [1] - 31:22      becomes [1] - 115:18       125:12, 125:19
    97:17                      103:10, 104:5,           Attorney [1] - 32:18      bed [3] - 34:23, 35:8,    bodies [1] - 101:10
   alone [3] - 15:16,          109:5, 112:9, 119:5,     Attorney's [1] - 1:16      78:15                    bodily [1] - 116:8
    18:18, 22:4                119:13, 120:12           attorneys [3] - 14:14,    bedroom [7] - 34:25,      body [6] - 9:1, 86:19,
   Alpha [2] - 104:17         area [5] - 48:16, 50:4,    23:10, 34:16              50:16, 53:15, 55:5,       109:23, 110:1,
   alright [13] - 6:16,        81:1, 107:16, 121:3      Audiotape [10] - 2:14,     67:3, 75:15, 75:16        110:5, 111:5
    6:23, 9:4, 10:1,          areas [1] - 47:4           60:10, 60:14, 63:3,      BEFORE [1] - 1:12         Bolivia [1] - 37:2
    14:11, 16:11, 17:4,       argument [1] - 8:12        64:1, 64:14, 64:18,      began [5] - 80:24,        bones [1] - 9:2
    20:23, 34:15, 46:2,       arguments [6] - 23:24,     64:25, 67:4, 67:19        82:8, 84:7, 86:25,       booklet [1] - 34:2
    98:5, 126:9, 127:20        24:18, 33:7, 33:22,      audiotape [11] - 60:4,     120:14                   bottom [2] - 86:22,
   altercations [1] - 70:5     34:8                      62:25, 66:9, 67:22,      begin [3] - 21:16,         119:10
   alternative [1] - 15:15    arm [5] - 46:5, 85:24,     68:7, 68:23, 69:6,        31:16, 47:13             box [5] - 9:25, 116:10,
   ambulance [5] - 68:5,       87:1, 98:25, 101:13       69:12, 71:7, 71:18,      beginning [4] - 24:1,      124:6, 124:7, 124:9
    68:6, 68:10, 68:11        armed [4] - 95:1, 95:2,    72:11                     30:24, 49:12, 79:22      boys [1] - 5:14
   AMERICA [1] - 1:4           95:3, 95:5               August [1] - 39:20        begins [1] - 32:4         brand [1] - 48:13
   ammunition [3] - 7:25,     arms [1] - 101:16         AUSA [2] - 1:15, 1:15     behalf [6] - 34:13,       brandished [3] - 6:13,
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 131 of
                                     145                                 131


    6:14, 39:16                                          cases [5] - 5:16, 16:4,     113:7, 113:10,              8:7, 8:9
                                          C
   break [4] - 28:3,                                      17:1, 20:6, 29:5           116:18                     co-conspirators [5] -
    43:19, 47:7, 88:10         caliber [15] - 7:22,      caught [1] - 92:17         clay [1] - 126:22            7:24, 9:20, 9:22,
   breaker [5] - 89:16,         7:24, 12:1, 12:4,        cell [4] - 35:10, 51:5,    clean [1] - 26:18            9:23, 16:18
    124:5, 124:7, 124:9,        12:8, 12:9, 12:15,        61:19, 62:10              cleaning [1] - 34:24        co-defendant [2] -
    124:13                      12:16, 12:17, 12:18,     center [1] - 43:19         clear [23] - 19:25,          10:3, 10:20
   breaks [2] - 89:15,          12:19, 13:2, 13:6,       Central [1] - 114:23        56:2, 57:18, 60:11,        co-defendant's [1] -
    89:16                       35:14, 96:24             certain [8] - 23:20,        64:20, 66:18, 74:10,        6:5
   breathe [1] - 72:17         calibers [1] - 8:7         33:24, 40:22, 46:18,       74:18, 75:9, 85:18,        co-defendants [1] -
   Brief [2] - 74:16, 98:19    Calm [4] - 65:15,          97:17, 98:8, 98:16,        86:6, 86:16, 94:10,         16:15
   bring [10] - 17:16,          65:16, 66:1               98:23                      95:8, 99:2, 99:8,          cocaine [19] - 4:23,
    18:18, 19:9, 20:24,        calm [3] - 66:1           certainly [2] - 44:24,      100:23, 106:18,             37:20, 37:22, 37:24,
    28:16, 30:16, 30:20,       Calmate [4] - 65:13,       45:25                      107:23, 117:18,             38:2, 38:5, 38:11,
    50:13, 76:6, 88:16          65:14, 65:23             Certified [1] - 4:3         121:5, 122:11, 125:8        38:25, 39:19, 41:25,
   bringing [3] - 5:7,         calmate [3] - 65:23       certify [1] - 128:15       cleared [5] - 106:13,        42:4, 42:11, 42:12,
    29:18, 42:11               camino [1] - 71:3         cetera [11] - 15:2,         110:19, 110:20,             42:14, 43:23, 44:13,
   brings [1] - 114:19         camp [1] - 17:6            18:6, 20:4, 23:4,          111:3                       44:14
   brother [1] - 48:11         candle [3] - 35:4,         28:7, 29:16, 29:23,       clearing [1] - 120:9        cocked [2] - 84:2, 95:1
   brought [9] - 17:25,         50:13, 50:14              30:9, 31:25, 33:25        clearly [2] - 19:21,        colleague [1] - 41:10
    19:1, 29:23, 32:10,        cannot [6] - 27:13,       chair [1] - 107:3           66:15                      collect [7] - 31:12,
    35:4, 38:4, 50:14,          93:22, 94:13, 97:12,     challenge [1] - 12:25      click [1] - 82:8             34:1, 114:7, 114:8,
    85:7, 124:9                 98:23, 101:12            chambers [2] - 14:20,      client [1] - 13:2            115:24, 116:3,
   brush [1] - 115:16          capacity [1] - 104:7       16:6                      client's [1] - 6:4           116:15
   bullets [33] - 6:20,        car [10] - 49:3, 51:6,    chance [3] - 79:16,        close [13] - 30:19,         collected [1] - 116:10
    6:22, 6:25, 7:4, 7:5,       51:13, 53:1, 53:3,        86:3, 101:7                47:22, 51:13, 61:4,        collecting [1] - 116:6
    7:10, 7:14, 7:15, 9:1,      53:4, 55:14, 81:11,      change [3] - 28:13,         83:25, 87:16,              collection [2] - 115:5,
    9:11, 9:12, 10:7,           89:10, 105:15             99:19, 127:6               112:11, 120:3,              116:1
    10:14, 10:16, 10:17,       card [1] - 115:19         changes [2] - 54:3,         120:19, 121:25,            collectively [1] - 21:7
    11:1, 11:15, 11:16,        careful [1] - 72:3         127:9                      123:11, 124:13,            college [2] - 114:22,
    11:20, 11:25, 12:24,       carry [1] - 12:8          charge [1] - 33:22          125:19                      115:1
    13:4, 13:7, 13:11,         carrying [1] - 22:12      charged [8] - 38:13,       close-up [5] - 120:3,       color [1] - 82:18
    13:14, 13:21, 97:4,        cars [2] - 102:6, 117:9    38:14, 39:5, 39:7,         121:25, 123:11,            Colt [1] - 41:6
    97:11, 97:19, 97:21,       carts [1] - 78:6           39:11, 39:13, 39:17,       124:13, 125:19             coming [23] - 6:19,
    98:2, 98:9, 98:12          case [73] - 5:16, 5:24,    41:12                     close-ups [1] - 120:19       8:15, 37:2, 37:13,
   burden [2] - 26:20,          13:19, 13:24, 13:25,     charges [1] - 26:17        closed [1] - 78:4            57:1, 57:3, 66:22,
    26:21                       14:1, 14:3, 15:17,       check [2] - 10:11, 82:6    closed-gated [1] -           67:1, 67:15, 67:18,
   Bureau [1] - 40:20           16:14, 16:19, 16:24,     chief [5] - 13:24, 32:5,    78:4                        67:23, 67:24, 68:6,
   bush [1] - 123:14            17:16, 17:19, 18:2,       32:20, 33:8, 47:13        closer [7] - 82:22,          68:10, 99:23, 99:24,
   business [1] - 23:3          19:2, 19:8, 19:22,       chihuahua [1] - 49:22       83:3, 113:1, 117:16,        100:1, 100:9,
   buzz [1] - 105:4             20:1, 20:2, 20:9,        children [2] - 14:23,       122:1, 124:2, 125:11        100:21, 101:9,
   BY [45] - 1:23, 2:7, 2:9,    21:24, 22:7, 23:25,       14:25                     closer-up [1] - 125:11       101:23, 101:24,
    48:2, 51:19, 52:3,          24:1, 24:16, 24:21,      chronology [1] - 45:2      closest [2] - 94:5,          108:24
    52:20, 54:11, 58:7,         24:25, 26:11, 26:21,     circle [2] - 124:14,        94:11                      comment [1] - 99:25
    58:23, 64:2, 64:19,         27:7, 27:13, 27:15,       125:7                     closing [6] - 23:24,        comments [1] - 29:5
    66:10, 68:8, 69:7,          27:24, 28:2, 28:5,       circled [1] - 81:10         24:18, 31:3, 33:21,        commerce [1] - 39:11
    71:8, 72:12, 74:6,          28:8, 28:10, 28:12,      circles [1] - 93:11         34:7, 34:8                 commission [1] - 7:1
    74:17, 77:16, 79:15,        28:16, 28:24, 29:7,      citizen [1] - 45:16        clothes [4] - 127:6,        commit [2] - 38:16,
    80:12, 82:14, 83:8,         29:9, 29:10, 30:12,      City [7] - 103:2,           127:8, 127:19               38:21
    84:5, 85:13, 89:2,          30:22, 31:4, 31:18,       103:20, 103:21,           clothing [6] - 73:19,       committed [1] - 44:10
    90:16, 90:24, 93:19,        32:3, 32:5, 32:19,        103:24, 104:2,             122:6, 122:8,              common [1] - 47:7
    96:11, 98:6, 98:20,         32:20, 33:8, 33:13,       104:4, 104:7               122:14, 122:15,            community [8] - 49:4,
    99:16, 100:6,               33:14, 33:16, 33:19,     city [1] - 117:4            123:11                      49:5, 51:12, 61:24,
    100:25, 103:15,             34:12, 43:7, 43:8,       Clara [1] - 19:12          cloud [1] - 46:24            61:25, 78:4, 117:2,
    107:10, 107:15,             43:18, 44:21, 45:13,                                co [12] - 6:5, 7:24, 8:7,    118:17
                                                         clarification [1] - 93:7
    109:4, 112:8, 113:6,        45:21, 47:5, 47:13,                                  8:9, 9:20, 9:22, 9:23,     company [5] - 23:1,
                                                         clarifies [1] - 93:8
    118:13, 122:25,             77:10, 88:22, 126:18                                 10:3, 10:20, 16:15,         40:12, 40:13, 78:6
                                                         clarify [3] - 85:22,
    123:22                     CASE [1] - 1:2                                        16:18                      complete [1] - 13:16
                                                          86:18, 100:19
   bye [1] - 65:5              case-in-chief [5] -                                  co-conspirator [1] -        complex [1] - 104:22
                                                         class [1] - 114:15
                                13:24, 32:5, 32:20,      CLAY [2] - 2:22, 113:3      10:20                      complies [2] - 54:19,
                                33:8, 47:13              Clay [4] - 112:20,         co-conspirator's [2] -       54:21
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 132 of
                                     145                                 132


   compound [1] - 17:9        conspirators [7] -          96:5, 96:6, 97:1,          12:23, 13:4, 13:7,         114:16, 114:20,
   computers [1] - 29:14       5:24, 6:1, 7:24, 9:20,     97:4, 97:5, 97:7,          13:10, 13:13, 13:17,       114:24, 115:6,
   con [1] - 67:7              9:22, 9:23, 16:18          97:8, 97:11, 98:9,         14:8, 14:14, 14:17,        120:14, 124:24
   concentrate [1] - 20:1     contact [6] - 6:9, 29:9,    98:10, 98:14, 98:15,       14:19, 15:1, 15:15,       CRIME [2] - 2:22,
   concern [13] - 15:21,       87:17, 104:12,             99:3, 100:10,              15:22, 15:25, 16:5,        113:3
    15:22, 15:23, 17:9,        115:10, 115:12             101:18, 109:8,             16:7, 16:10, 16:20,       Crime [1] - 115:2
    18:1, 18:19, 18:22,       contacted [1] - 19:19       109:11, 109:21,            17:4, 17:13, 17:21,       crimes [5] - 17:2,
    18:24, 19:1, 19:20,       contacting [2] - 29:6,      109:24, 110:3,             17:24, 18:3, 18:11,        38:13, 39:4, 41:9,
    19:23, 19:24, 20:10        29:7                       110:7, 111:5, 119:2,       18:23, 19:1, 19:8,         44:11
   concerned [7] - 14:23,     contains [1] - 26:15        123:6                      19:16, 19:19, 20:12,      criminal [6] - 26:11,
    15:18, 17:22, 17:24,      contention [1] - 6:24      correctly [2] - 92:6,       20:17, 20:20, 20:23,       36:8, 37:15, 38:16,
    18:3, 19:3, 51:2          continual [1] - 42:8        98:7                       21:1, 21:10, 34:15,        38:17, 42:16
   concerns [4] - 15:11,      continue [2] - 89:1,       cotton [2] - 116:3,         42:25, 47:11, 47:21,      Criminal [1] - 114:24
    16:1, 16:8, 16:13          119:24                     116:5                      51:18, 52:2, 52:16,       Cross [3] - 2:14, 2:17,
   concluded [2] - 19:13,     continued [1] - 93:9       cotton-tipped [2] -         52:18, 54:9, 58:4,         2:20
    72:11                     continues [1] - 16:19       116:3, 116:5               58:6, 58:21, 59:14,       CROSS [3] - 74:5,
   conclusion [1] - 44:3      contrary [1] - 15:14       counsel [8] - 14:17,        59:19, 59:22, 59:25,       90:23, 109:3
   concur [1] - 18:18         convict [4] - 44:2,         15:5, 32:7, 33:10,         74:4, 76:23, 76:25,       cross [11] - 32:7, 32:8,
   condition [3] - 8:2,        44:22, 45:5, 46:1          33:12, 47:12, 88:9,        77:3, 77:5, 79:14,         32:9, 32:11, 32:12,
    10:24, 79:21              convicted [2] - 44:9,       88:20                      80:9, 80:11, 81:25,        32:16, 33:11, 74:4,
   conduct [5] - 16:25,        44:20                     count [7] - 14:13,          82:25, 85:12, 88:9,        90:22, 109:2
    27:5, 28:19, 32:6,                                    39:5, 39:11, 39:13,        88:12, 88:16, 88:20,      Cross-Examination
                              conviction [1] - 18:21
    32:10                                                 39:17, 42:23, 98:17        88:23, 89:1, 90:11,        [3] - 2:14, 2:17, 2:20
                              convicts [1] - 46:20
   conducted [1] - 37:4                                  country [3] - 20:7,         90:14, 90:22, 96:8,       CROSS-
                              convincing [4] -
                                                          29:2, 30:4                 96:10, 97:25, 98:4,        EXAMINATION [3] -
   conducts [1] - 33:10        43:11, 44:5, 45:23
                                                         counts [6] - 38:13,         99:12, 99:21,              74:5, 90:23, 109:3
   cone [3] - 125:12,         Cooke [2] - 127:25,
                                                          38:14, 38:21, 39:2,        100:19, 100:22,           cross-examination [5]
    125:22, 125:25             128:4
                                                          39:3                       102:21, 102:24,            - 32:7, 32:9, 33:11,
   cones [4] - 124:17,        cooperating [2] -
                                                         couple [2] - 15:7, 74:9     103:1, 103:4, 103:8,       74:4, 90:22
    125:1, 125:2, 125:3        16:15, 41:14
                                                         courier [8] - 37:1,         103:12, 107:4,            cross-examine [2] -
   confer [1] - 5:14          cop [1] - 72:3
                                                          37:2, 37:5, 37:6,          107:7, 109:2,              32:8, 109:2
   conference [1] - 33:23     copies [1] - 118:3
                                                          37:7, 37:11, 40:13,        112:14, 112:18,
   confidential [3] - 38:2,   cops [6] - 72:4, 72:6,                                                           CRR [2] - 1:23, 128:20
                                                          40:15                      113:1, 118:9,
    42:3, 44:18                72:16, 72:24, 72:25,                                                            crying [2] - 72:10,
                                                         courier's [1] - 37:13       122:21, 122:23,
   confirm [1] - 5:12          73:2                                                                             72:15
                                                         course [11] - 22:10,        126:9, 126:20,
   confirmation [1] -         copy [5] - 58:15,                                                                CSI [1] - 114:16
                                                          23:3, 24:5, 36:20,         126:22, 127:1,
    127:16                     59:17, 59:21, 60:1,                                                             cuidado [1] - 72:3
                                                          38:8, 39:21, 40:21,        127:15, 127:20,
   connected [1] - 6:8         104:17                                                                          current [1] - 17:18
                                                          91:6, 91:10, 95:7,         127:24
   connection [5] -           Coral [2] - 37:14,                                                               custodian [2] - 23:2,
                                                          114:22                    Court-Certified [1] -
    38:12, 39:8, 39:19,        40:19                                                                            23:5
                                                         Court [14] - 1:23, 1:24,    4:3
    55:6, 59:7                corner [3] - 122:8,                                                              custody [1] - 119:6
                                                          4:1, 4:3, 4:5, 4:12,      courtroom [8] - 19:14,
   consider [9] - 22:15,       123:7, 123:14                                                                   cut [2] - 51:14, 62:24
                                                          17:1, 34:20, 59:20,        20:16, 20:25, 25:24,
    23:11, 23:18, 24:4,       correct [79] - 5:13,                                                             cut-off [2] - 51:14,
                                                          60:5, 81:24, 83:21,        88:13, 88:17,
    25:17, 25:21, 26:6,        13:9, 16:17, 74:11,                                                              62:24
                                                          104:4, 128:20              126:15, 126:21
    32:2, 47:6                 74:19, 74:24, 74:25,                                                            cylinder [1] - 91:16
                                                         court [8] - 16:6, 19:13,   COURTROOM [14] -
   considered [2] -            75:3, 75:4, 75:11,
                                                          28:25, 30:3, 44:19,        4:4, 14:12, 14:15,
    23:21, 25:25               75:17, 75:18, 75:20,
                                                          59:23, 88:15, 127:10       14:18, 14:25, 19:11,                 D
   considering [1] -           75:22, 75:24, 75:25,                                  19:15, 21:3, 21:8,
    26:25                      76:5, 78:10, 78:22,       COURT [143] - 1:1,                                    Dad [16] - 63:23,
                                                          4:7, 5:5, 5:7, 5:14,       47:16, 77:8, 77:13,
   consist [1] - 22:18         83:6, 83:7, 88:4,                                                                65:14, 65:15, 65:16,
                                                          5:21, 6:1, 6:11, 6:13,     88:15, 112:21
   consistent [2] - 8:3,       89:6, 91:5, 91:6,                                                                65:24, 65:25, 67:8,
                                                          6:16, 6:23, 7:3, 7:13,    courts [1] - 29:2
    42:21                      91:7, 91:9, 91:11,                                                               69:4, 70:15, 70:24,
                                                          7:17, 7:20, 8:8, 8:14,    cover [1] - 74:9
   conspiracies [1] -          91:12, 91:13, 91:14,                                                             71:3, 71:22, 72:3
                                                          8:18, 8:23, 9:4, 9:8,     cracked [1] - 105:17
    38:20                      91:17, 91:18, 91:19,                                                            dad [25] - 49:14,
                                                          9:10, 9:16, 9:21,         create [1] - 14:1
   conspiracy [5] -            91:23, 91:25, 92:4,                                                              55:18, 55:23, 56:19,
                                                          10:1, 10:6, 10:13,        credibility [3] - 24:13,
    38:14, 38:15, 38:21,       92:8, 92:10, 92:15,                                                              57:15, 62:15, 63:18,
                                                          10:17, 10:25, 11:2,        26:4, 26:6
    38:23, 39:2                92:20, 92:21, 93:1,                                                              63:20, 64:5, 64:16,
                                                          11:6, 11:9, 11:13,        crime [13] - 112:4,         64:20, 64:21, 65:3,
   conspirator [1] -           93:16, 94:1, 94:12,
                                                          11:15, 11:18, 11:22,       113:10, 113:17,            65:20, 65:25, 68:1,
    10:20                      94:17, 95:9, 95:13,
                                                          11:24, 12:3, 12:5,         113:24, 114:2,             68:2, 69:18, 69:19,
   conspirator's [2] -         95:16, 95:17, 95:20,
                                                          12:11, 12:15, 12:17,       114:4, 114:6,              70:8, 72:4, 72:25,
    8:7, 8:9                   95:22, 96:1, 96:4,
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 133 of
                                     145                                 133


    73:1                     defendant's [13] - 6:5,   detective [5] - 96:14,      46:6, 46:7                  106:4
   dad's [3] - 63:21,         27:3, 31:22, 37:8,        96:20, 102:8,             disregard [1] - 25:21       doorway [3] - 105:16,
    64:15, 64:22              37:11, 37:15, 37:25,      108:11, 108:13            distance [4] - 82:20,        106:20, 109:24
   Dade [7] - 112:20,         38:4, 40:14, 40:24,      Detectives [1] -            82:21, 83:3, 83:4          doubt [7] - 27:3,
    113:12, 113:13,           41:11, 41:22              114:15                    distinct [1] - 8:7           39:23, 42:23, 43:4,
    113:15, 113:18,          defendants [3] - 5:24,    determine [3] - 22:6,      distribute [1] - 39:18       43:5, 43:10, 44:2
    114:1, 115:4              7:23, 16:15               33:19, 34:1               DISTRICT [3] - 1:1,         down [33] - 31:8,
   danger [2] - 84:16,       defense [17] - 8:5,       determined [2] - 25:5,      1:1, 1:12                   31:10, 43:19, 46:2,
    99:5                      17:6, 20:19, 32:7,        25:16                     District [3] - 1:24, 4:5,    47:7, 49:20, 57:17,
   dark [7] - 61:3, 73:20,    32:8, 33:8, 33:10,       determining [1] - 22:4      128:20                      65:15, 65:16, 66:1,
    83:14, 83:15, 100:9,      33:12, 33:13, 33:17,     develop [2] - 33:20,       DNA [6] - 40:9, 114:9,       73:1, 81:20, 81:22,
    101:6, 117:10             34:14, 46:3, 47:3,        115:17                     116:1, 116:3, 116:6,        82:3, 83:23, 84:14,
   date [10] - 35:6, 54:1,    77:2, 86:22, 102:23,     developer [1] - 48:13       116:15                      85:4, 86:24, 88:8,
    78:7, 78:8, 78:11,        112:16                   development [1] -          Docket [1] - 127:25          88:14, 93:1, 95:24,
    101:20, 104:5,           define [2] - 27:3,         61:23                     document [4] - 11:4,         100:14, 105:3,
    104:6, 104:9, 127:25      29:22                    dictate [1] - 23:14         114:7, 120:16,              106:14, 107:3,
   daughter [4] - 80:21,     definition [1] - 29:18    dictionary [2] - 29:19,     124:23                      125:1, 125:2, 126:25
    80:23, 86:13, 110:13     dejes [1] - 65:23          29:23                     documenting [1] -           downtown [2] - 21:18,
   daughter's [2] - 81:11,   deliberate [2] - 34:6,    die [1] - 68:13             126:4                       27:11
    81:15                     34:11                    different [5] - 55:24,     documents [4] -             draft [1] - 33:24
   DAY [1] - 1:10            deliberation [3] -         102:6, 102:17,             22:18, 22:25, 23:3,        draw [3] - 54:18, 81:5,
   deal [3] - 19:7, 44:10,    20:13, 29:5, 33:1         115:10, 124:3              23:4                        104:5
    46:20                    deliberations [2] -       difficult [1] - 80:17      dog [2] - 63:5, 63:6        driveway [5] - 53:2,
   dealing [1] - 44:11        29:20, 29:22             dire [2] - 22:9, 26:23     dollars [1] - 40:14          61:8, 63:15, 117:9,
   deals [1] - 78:6          delivered [1] - 37:3      Direct [4] - 2:13, 2:16,   Dolphins [1] - 28:4          118:21
   death [1] - 112:11        demeanor [1] - 79:25       2:19, 2:22                Dominican [2] - 48:15,      driving [1] - 28:11
   december [1] - 1:5        demonstrated [1] -        DIRECT [2] - 48:1,          77:23                      drop [2] - 73:1, 127:8
   December [1] - 128:19      91:25                     77:15                     DONALD [1] - 1:12           drug [1] - 44:11
   decide [4] - 24:21,       Department [19] -         direct [12] - 32:6,        Donald [1] - 4:6            drugs [3] - 37:18,
    26:1, 28:24, 31:4         40:19, 103:3,             32:12, 32:16, 33:10,      done [5] - 46:18,            38:24, 39:2
   decided [1] - 50:6         103:20, 103:22,           49:8, 74:9, 81:9,          46:23, 46:24, 108:9,       dUANE [2] - 51:19,
   deciding [1] - 26:9        103:25, 104:3,            84:17, 95:6, 103:14,       108:10                      112:19
   decision [2] - 24:20,      112:20, 113:12,           113:5, 116:19             door [79] - 4:15, 8:16,     Duane [2] - 2:13, 2:22
    31:21                     113:13, 113:16,          directive [1] - 22:12       35:18, 35:20, 35:22,       DUANE [40] - 1:15,
   declare [1] - 29:24        113:19, 113:20,          discharge [2] - 86:17,      35:23, 35:24, 49:25,        2:7, 34:20, 48:2,
   defend [1] - 86:10         113:25, 114:1,            86:20                      50:1, 52:25, 54:22,         52:3, 52:14, 52:20,
   Defendant [1] - 4:2        115:2, 115:3, 115:4,     discharged [3] - 8:12,      54:25, 56:7, 56:8,          54:6, 54:11, 58:5,
   DEFENDANT [2] -            116:22                    98:2, 101:19               56:13, 56:17, 56:19,        58:7, 58:18, 58:23,
    1:19, 20:22              depiction [2] - 52:11,    discuss [8] - 27:7,         56:20, 57:11, 57:19,        59:10, 59:16, 59:20,
   defendant [53] - 6:1,      53:25                     27:8, 27:13, 27:15,        57:21, 63:12, 63:13,        59:23, 60:1, 60:11,
    8:6, 8:8, 8:15, 8:19,    DEPUTY [14] - 4:4,         27:24, 27:25, 29:9,        64:5, 64:8, 65:25,          63:1, 64:2, 64:19,
    9:19, 9:21, 9:23,         14:12, 14:15, 14:18,      126:18                     66:2, 67:1, 68:1,           66:10, 67:20, 68:8,
    9:24, 10:3, 10:20,        14:25, 19:11, 19:15,     discussed [5] - 21:15,      68:3, 70:8, 70:15,          69:7, 71:8, 72:12,
    16:15, 19:5, 26:14,       21:3, 21:8, 47:16,        22:9, 25:23, 26:12,        70:20, 72:23, 73:5,         74:2, 76:24, 77:1,
    26:15, 26:18, 26:21,      77:8, 77:13, 88:15,       31:23                      73:6, 75:5, 76:9,           113:6, 118:6,
    26:24, 27:1, 36:1,        112:21                   discussing [3] - 28:2,      81:3, 82:4, 82:7,           118:13, 122:22,
    36:2, 36:3, 36:7,        DERIC [1] - 1:19           29:7, 29:10                82:9, 82:11, 83:24,         122:24, 122:25,
    36:12, 36:15, 36:23,     Deric [1] - 1:19          discussion [2] -            83:25, 84:6, 84:9,          123:21, 123:22,
    37:4, 37:18, 37:19,      describe [9] - 54:13,      14:16, 14:21               84:19, 84:21, 85:2,         128:10
    37:21, 38:1, 38:5,        60:25, 66:12, 73:16,     Discussion [1] -            85:5, 86:7, 88:1,          due [1] - 94:23
    38:13, 38:14, 38:18,      88:5, 92:5, 104:25,       127:17                     91:10, 91:23, 92:2,        during [22] - 6:10,
    38:19, 39:5, 39:11,       107:25, 117:6            disk [3] - 58:9, 58:11,     92:10, 94:1, 94:8,          9:19, 10:10, 12:12,
    39:13, 39:17, 39:24,     described [4] - 78:13,     58:13                      94:11, 101:2,               14:22, 22:9, 22:10,
    40:5, 40:7, 40:25,        91:13, 93:15, 93:20      disparastes?(               101:23, 102:15,             23:3, 26:5, 27:4,
    41:4, 41:13, 42:10,      describing [1] - 101:1     inaudible [1] - 70:23      102:18, 105:7,              27:7, 27:22, 27:24,
    42:13, 42:15, 42:22,     description [2] -         dispatch [2] - 104:14,      105:8, 105:9,               28:11, 29:20, 29:22,
    105:13, 107:14,           17:18, 68:25              104:15                     105:16, 106:1,              32:3, 32:11, 36:20,
    128:3                    despicable [1] - 45:9                                 106:4, 106:17,              41:5, 74:9, 113:22
                                                       dispatcher [1] - 71:10
   DEFENDANT'S [2] -         despite [2] - 92:12                                   116:7, 117:9, 118:20       duty [1] - 22:3
                                                       dispel [1] - 15:11
    2:8, 43:2                Detective [1] - 128:3     dispute [3] - 45:7,        door's [2] - 75:19,
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 134 of
                                     145                                 134


                               38:6                    estimation [1] - 83:5      32:10, 33:10, 33:11,      expecting [1] - 108:20
              E
                              encountering [1] -       estoy [2] - 65:21, 67:7    74:4, 90:22, 95:6         expeditiously [1] -
   early [2] - 116:20,         4:22                    et [11] - 15:2, 18:6,     Examination [9] -           21:24
    116:25                    end [18] - 19:5, 19:7,    20:4, 23:4, 28:7,         2:13, 2:14, 2:16,         explain [9] - 4:12,
   easier [2] - 21:11,         22:6, 23:24, 24:16,      29:16, 29:23, 30:9,       2:17, 2:17, 2:19,          23:4, 51:23, 80:14,
    121:19                     26:21, 30:25, 31:2,      31:25, 33:25              2:20, 2:20, 2:22           84:23, 86:19, 97:21,
   easy [1] - 15:2             31:12, 33:3, 43:8,      evaluate [1] - 41:16      EXAMINATION [9] -           114:4, 124:20
   effect [1] - 14:22          45:20, 72:13, 72:14,    evening [6] - 27:9,        48:1, 74:5, 77:15,        explained [5] - 55:12,
   effort [1] - 40:18          72:18, 75:1, 104:22,     36:16, 50:21,             90:23, 100:5,              94:6, 95:11, 96:17,
   efforts [1] - 120:17        126:16                   101:23, 116:19,           103:14, 109:3,             100:12
   eight [11] - 8:16, 8:18,   endeavor [1] - 36:8       126:19                    112:7, 113:5              explaining [2] - 30:6,
    8:21, 8:24, 9:3,          endeavors [2] - 37:15,   event [10] - 43:21,       examine [2] - 32:8,         122:22
    97:11, 97:21, 102:5,       42:16                    43:22, 45:1, 45:3,        109:2                     expressing [2] - 16:8,
    104:24, 109:13,           ended [1] - 97:20         45:4, 46:2, 47:6,        example [4] - 12:22,        19:20
    111:11                    endorsed [1] - 127:25     90:17, 91:7, 95:12        22:22, 25:19, 28:11       extent [1] - 26:9
   el [4] - 65:13, 65:21,     ends [1] - 32:11         events [4] - 38:9,        examples [1] - 29:4        extra [2] - 14:5, 116:4
    67:7, 71:23               enforce [1] - 18:17       38:12, 43:18             except [1] - 16:15         extreme [1] - 20:8
   elect [2] - 31:25, 33:8    enforcement [11] -       everyday [1] - 31:15      exception [1] - 88:22      eyes [1] - 87:23
   elects [1] - 32:8           17:3, 38:3, 38:6,       everywhere [1] -          Exception [1] - 88:23
   elicit [2] - 4:24, 17:20    40:6, 40:11, 40:18,      72:24                    excited [1] - 80:10                   F
   Elizabeth [16] - 34:21,     40:22, 41:3, 41:7,      Evidence [1] - 24:25      exclude [1] - 25:21
    35:2, 35:8, 35:12,         95:16                   evidence [78] - 6:24,     excuse [1] - 86:18         F.E [1] - 108:16
    35:17, 39:25, 40:3,       engage [2] - 30:13,       12:10, 13:8, 13:20,      excused [9] - 76:25,       face [3] - 73:17, 87:23,
    47:15, 48:7, 62:4,         30:15                    14:3, 14:4, 14:5,         77:3, 77:4, 102:21,         88:8
    66:3, 67:5, 67:10,        enlisted [2] - 37:19,     15:19, 21:5, 22:3,        102:24, 102:25,           Facebook [1] - 29:16
    70:19, 70:25, 110:13       41:25                    22:17, 22:22, 23:13,      112:14, 112:17,           facing [6] - 81:20,
   ELIZABETH [60] -           ensure [1] - 24:23        23:14, 23:18, 23:20,      126:22                      82:3, 87:1, 93:1,
    2:13, 47:23, 60:7,        enter [1] - 36:3          23:25, 24:3, 24:7,       execution [2] - 41:18,       99:10, 99:24
    60:15, 60:19, 60:23,      entered [6] - 10:4,       24:15, 24:19, 24:21,      41:19                     fact [6] - 8:15, 14:20,
    61:2, 61:7, 61:11,         19:14, 20:25, 88:17,     24:22, 24:24, 25:24,     EXHIBIT [1] - 3:2            14:23, 97:15, 99:19,
    61:15, 61:20, 61:25,       106:18, 107:20           26:22, 27:17, 28:22,     Exhibit [42] - 3:5, 3:6,     110:5
    62:2, 62:4, 62:6,         entering [1] - 101:2      30:23, 31:19, 32:2,       3:7, 3:8, 3:9, 3:11,      facts [8] - 20:1, 22:4,
    62:8, 62:11, 62:15,       entertain [2] - 32:21,    32:17, 32:19, 32:20,      52:5, 52:6, 52:7,           22:5, 22:17, 22:19,
    62:20, 62:23, 63:5,        33:18                    33:15, 39:22, 39:23,      52:15, 52:19, 52:22,        24:21, 96:7
    63:8, 63:11, 63:20,       entire [1] - 90:17        42:19, 42:21, 43:8,       53:18, 54:7, 54:10,       fair [9] - 31:5, 47:2,
    63:22, 64:16, 65:2,       entirely [1] - 43:25      43:13, 43:18, 43:25,      58:3, 58:8, 58:19,          52:10, 53:24, 58:15,
    65:5, 65:8, 65:10,        entitled [2] - 6:18,      44:6, 44:23, 44:24,       58:21, 58:22, 58:24,        59:8, 91:7
    65:12, 65:18, 65:20,       128:17                   45:25, 46:7, 46:16,       58:25, 59:12, 59:15,      falling [1] - 86:24
    66:4, 66:7, 67:6,         entrance [1] - 53:9       46:19, 46:21, 47:3,       60:2, 60:3, 73:9,         falls [1] - 45:13
    67:11, 67:13, 67:15,      entries [1] - 8:24        47:4, 47:9, 52:15,        73:11, 75:9, 78:19,       family [6] - 27:9, 91:9,
    67:18, 67:23, 68:1,       Entry [1] - 127:25        52:19, 52:22, 54:7,       81:6, 90:9, 90:11,          99:5, 104:10,
    68:5, 69:1, 69:3,         entry [1] - 8:21          54:10, 58:22, 59:15,      90:13, 90:15, 91:22,        104:13, 117:7
    69:14, 69:18, 69:21,      episode [2] - 10:9,       73:8, 75:8, 78:16,        96:22, 117:22,            family's [1] - 84:16
    69:25, 70:7, 70:12,        90:17                    84:17, 90:9, 90:15,       118:15, 119:9,            far [1] - 82:19
    70:14, 70:18, 70:22,                                96:7, 105:20,             120:22, 123:5             fashion [1] - 25:22
                              era [1] - 63:23
    71:1, 71:6, 71:21,                                  113:24, 114:7,           exhibit [9] - 3:10,        fast [1] - 99:3
                              es [1] - 70:23
    72:2, 72:7, 72:10                                   114:8, 114:9,             5:23, 52:23, 53:6,        father [16] - 34:25,
                              escort [2] - 110:14,
   Elmo [6] - 9:14, 9:16,                               116:11, 118:12            53:10, 54:14, 54:24,        35:18, 56:2, 57:13,
                               110:16
    73:10, 78:17, 89:22,                               EVIDENCE [2] - 2:10,       55:2, 105:21                57:22, 65:7, 66:24,
                              escorted [4] - 73:2,
    90:13                                               3:3                      Exhibits [1] - 118:11        67:25, 68:3, 69:17,
                               76:19, 106:14,
   embarked [1] - 37:18                                evidentiary [1] -         EXHIBITS [1] - 3:4           70:5, 70:20, 72:9,
                               110:12
   emerged [1] - 35:22                                  120:20                   exhibits [4] - 22:19,        75:2, 75:23, 76:11
                              eso [1] - 71:22
   emergency [1] - 60:6                                evil [1] - 45:10           42:19, 75:6, 91:20        fear [1] - 39:10
                              esperate [1] - 65:12
   employed [3] - 78:5,                                exactly [11] - 8:25,      exit [4] - 8:21, 73:4,     Federal [3] - 1:23,
                              ESQ [1] - 1:19
    103:19, 104:3                                       38:18, 38:19, 48:22,      73:5, 95:24                 24:24, 40:20
                              essentially [1] - 33:6
   empty [1] - 6:20                                     57:14, 66:17, 80:2,      exited [5] - 20:16,        feet [2] - 87:19, 88:7
                              Esta [1] - 69:3
   en [6] - 4:10, 65:14,                                84:8, 97:22, 102:12,      88:13, 89:7, 95:25,       fell [1] - 35:25
                              establish [1] - 13:10
    65:21, 67:7, 71:3,                                  123:18                    126:21                    felon [2] - 44:9, 44:20
                              estan [1] - 71:3
    71:23                                              examination [10] -        exiting [1] - 89:4         felt [3] - 72:15, 72:16,
                              estar [1] - 65:14
   encountered [1] -                                    32:6, 32:7, 32:9,        expect [1] - 32:3            72:17
                              estimated [1] - 83:4
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 135 of
                                     145                                 135


   females [1] - 105:17        five [4] - 38:13,            102:17, 125:7,            78:4, 117:2               4:24, 6:15, 6:21,
   few [5] - 4:9, 13:17,         101:21, 102:17,            125:10, 125:20           gathered [1] - 31:13       17:15, 32:2, 45:12,
     20:14, 23:23, 27:5          125:25                   fourth [2] - 54:14, 55:2   gauge [2] - 21:19,         47:5, 52:5, 52:7,
   fight [1] - 8:12            flashlights [1] -          FPR [3] - 1:23, 128:20      26:6                      52:15, 52:19, 52:22,
   final [2] - 24:20, 99:7       107:23                   frankly [1] - 19:4         generally [1] - 15:8       53:17, 54:7, 54:10,
   finally [3] - 39:17,        fleeing [1] - 71:20        free [1] - 31:10           gentleman [5] -            58:3, 58:8, 58:21,
     72:17                     flicker [1] - 50:24        friends [3] - 27:10,        106:13, 106:20,           58:22, 58:24, 58:25,
   fine [2] - 7:6, 13:20       flipped [2] - 126:2,         27:18, 29:7               107:3, 107:5, 107:8       59:12, 59:15, 60:2,
   fingerprint [1] - 115:5       126:6                    front [62] - 10:5,         gentlemen [11] - 15:8,     73:9, 73:11, 75:6,
   fingerprints [4] - 40:9,    floor [6] - 84:14, 85:4,     35:18, 49:25, 51:3,       21:2, 21:10, 29:1,        75:9, 78:17, 78:18,
     114:9, 115:17,              86:7, 86:21, 97:8,         51:6, 52:25, 53:8,        29:17, 30:10, 34:16,      81:5, 81:10, 84:18,
     115:24                      100:14                     54:22, 55:14, 55:24,      42:17, 48:6, 88:24,       89:12, 89:20, 89:22,
   fingers [2] - 87:22,        FLORIDA [1] - 1:1            56:3, 56:8, 57:11,        126:11                    89:24, 90:8, 90:11,
     115:8                     Florida [8] - 1:4, 1:18,     57:19, 57:20, 57:21,     given [7] - 24:17,         90:12, 90:15, 91:22,
   finish [2] - 50:8, 50:14      1:21, 1:25, 48:23,         60:20, 60:21, 61:18,      31:14, 34:5, 34:7,        96:22, 100:7, 100:8,
   finished [2] - 50:5,          78:9, 114:23, 128:21       63:13, 64:5, 64:8,        95:15, 95:18, 119:17      105:20, 105:24,
     50:15                     fluids [1] - 116:9           66:23, 72:23, 73:5,      GLENDA [2] - 1:23,         117:22, 118:11,
   finishes [1] - 33:13        focus [4] - 91:11,           73:6, 73:13, 75:19,       128:20                    118:15, 119:8,
   fire [7] - 40:5, 86:20,       92:9, 92:13, 114:24        80:6, 81:2, 81:3,        Glock [5] - 35:14,         120:22, 123:5
     108:17, 108:18,           focusing [3] - 51:20,        84:4, 84:21, 85:19,       96:24, 97:1, 97:3,       grab [1] - 55:18
     108:20, 111:11,             52:7, 58:8                 87:12, 88:1, 93:2,        119:7                    grabbed [3] - 50:17,
     111:12                    follow [8] - 14:6,           94:4, 94:21, 94:25,      glove [1] - 9:25           82:11, 106:17
   firearm [45] - 7:5,           21:23, 22:7, 27:14,        99:6, 102:15, 105:7,     God [13] - 21:6, 47:19,   grade [1] - 114:15
     7:22, 7:23, 7:24, 8:4,      29:25, 30:2, 31:15,        105:9, 105:23,            63:18, 67:15, 69:21,     graduated [1] - 114:22
     8:7, 8:10, 9:11, 9:12,      60:2                       106:1, 106:17,            69:22, 72:2, 72:4,       GRAHAM [1] - 1:12
     9:13, 9:19, 10:4,         followed [2] - 32:7,         106:20, 107:18,           77:11, 103:6, 112:24     Graham [1] - 4:6
     10:6, 10:8, 11:9,           127:5                      109:24, 111:18,          godfather [2] - 37:23,    granting [1] - 18:20
     11:11, 12:12, 13:6,       following [8] - 9:5,         111:23, 118:16,           41:24                    ground [4] - 84:14,
     35:14, 39:14, 39:15,        19:13, 31:13, 33:5,        120:23, 121:7,           godson [8] - 37:20,        86:23, 86:25, 125:7
     41:4, 84:12, 96:22,         43:6, 43:9, 43:24,         122:5, 123:11,            37:21, 37:22, 37:25,     groundwork [1] - 13:3
     96:23, 97:6, 97:10,         60:4                       125:4, 126:2, 126:3       38:4, 39:20, 41:22       grow [16] - 36:11,
     100:19, 101:20,           follows [6] - 14:16,       fugitive [1] - 16:19       gold [21] - 37:1, 37:3,    36:13, 36:16, 36:21,
     106:13, 106:14,             47:23, 60:5, 77:14,      full [7] - 97:13, 97:15,    37:5, 37:6, 37:7,         36:22, 36:24, 37:16,
     119:5, 119:10,              103:13, 113:4              97:16, 97:18, 97:19,      37:12, 37:13, 37:17,      38:10, 38:22, 38:24,
     119:12, 119:13,           FOR [2] - 1:15, 1:19         98:9, 98:12               38:10, 38:22, 39:1,       39:8, 39:12, 40:24,
     119:18, 119:19,           force [2] - 37:12,         functions [1] - 22:16       40:10, 40:13, 40:15,      41:1, 41:5, 41:18
     119:21, 119:25,             39:10                    furtherance [1] -           41:6, 41:18, 41:19,      grow-house [16] -
     120:2, 120:11             forearm [2] - 92:16,         39:14                     45:3, 45:4                36:11, 36:13, 36:16,
   fired [11] - 6:11, 13:11,     93:21                    fuse [2] - 82:6, 89:17     golf [1] - 78:6            36:21, 36:22, 36:24,
     36:1, 57:7, 98:15,        foregoing [1] - 128:15     fuses [3] - 82:6, 89:13,   Government [44] -          37:16, 38:10, 38:22,
     98:21, 98:22, 99:9,       forehead [1] - 115:11        89:14                     4:19, 4:25, 6:9, 9:11,    38:24, 39:8, 39:12,
     99:10, 104:19, 109:7      foreign [1] - 39:11                                    17:19, 23:1, 26:20,       40:24, 41:1, 41:5,
   firing [2] - 8:16, 97:20    Forensic [1] - 114:24                 G                27:2, 31:17, 32:4,        41:18
   first [37] - 4:21, 26:14,   forget [1] - 93:18                                     32:9, 32:15, 33:11,      guard [1] - 105:3
     27:6, 28:17, 30:16,                                  Gables [2] - 37:14,         33:17, 34:18, 39:21,     guess [2] - 59:6, 72:7
                               forgive [1] - 91:16
     31:17, 46:2, 52:23,                                   40:19                      41:14, 42:19, 43:16,     guide [1] - 22:1
                               form [4] - 30:11,
     54:24, 58:8, 66:15,                                  gang [1] - 17:17            43:20, 43:24, 44:19,     guilt [1] - 26:18
                                 30:22, 42:19, 100:17
     73:11, 80:21, 82:16,                                 garage [7] - 35:11,         45:7, 45:18, 46:3,       guilty [6] - 26:15,
                               forming [1] - 29:11
     82:20, 82:23, 83:10,                                  49:3, 53:1, 60:20,         46:8, 46:10, 46:25,       27:3, 39:24, 41:13,
                               Fort [2] - 1:21, 29:21
     83:16, 84:6, 93:25,                                   60:21, 61:4, 61:19         47:2, 47:13, 47:14,       42:1, 42:22
                               forthcoming [2] -
     94:2, 94:4, 95:21,                                   Garcia [16] - 4:2, 4:22,    58:18, 58:19, 59:10,     gun [103] - 5:23, 6:4,
                                 25:8, 25:17
     95:23, 100:11,                                        20:20, 36:2, 41:24,        59:16, 60:3, 74:2,        6:5, 6:6, 6:10, 6:18,
                               forward [2] - 21:13,
     100:14, 100:15,                                       44:2, 44:12, 44:19,        77:1, 88:19, 112:15,      6:20, 6:21, 6:22,
                                 23:8
     101:4, 102:14,                                        45:5, 46:4, 110:6,         112:19, 118:6,            6:25, 7:11, 7:25, 8:9,
                               forwards [1] - 86:9
     105:5, 105:14,                                        111:6, 111:17,             127:21, 128:2             8:12, 9:24, 10:10,
                               Foster [2] - 15:1,
     105:20, 106:17,                                       111:23, 127:7             GOVERNMENT [1] -           10:11, 10:12, 10:23,
                                 19:20
     109:18, 118:14,                                      GARCIA [1] - 1:7            1:15                      10:24, 11:12, 11:13,
                               foundation [1] - 22:23
     120:15                                               gate [2] - 105:3, 105:4    GOVERNMENT'S [4] -         12:1, 12:21, 13:1,
                               four [12] - 8:17, 8:20,
   firsthand [1] - 41:20                                  gated [6] - 49:5,           2:7, 2:10, 3:4, 34:19     13:9, 35:23, 37:12,
                                 57:8, 63:2, 82:10,
   fit [1] - 76:8                                          51:11, 61:24, 61:25,      Government's [54] -        40:4, 55:18, 56:21,
                                 82:11, 94:9, 101:21,
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 136 of
                                     145                                 136


    56:22, 56:24, 57:1,      head [1] - 88:7            himself [1] - 45:17        116:25                     29:1, 30:2, 31:8,
    57:3, 57:6, 57:16,       hear [49] - 23:23,         hint [1] - 22:14          house [80] - 35:5,          31:9, 43:12, 43:15,
    64:6, 69:19, 69:23,       25:23, 27:22, 28:20,      hit [1] - 36:18            35:10, 35:15, 36:11,       44:7, 44:25, 45:24
    70:21, 73:1, 80:17,       30:8, 32:18, 36:9,        Hobbs [5] - 17:1, 39:5,    36:13, 36:16, 36:18,     impression [2] -
    80:20, 81:20, 82:3,       36:14, 36:19, 36:21,       39:6, 39:7, 39:9          36:21, 36:22, 36:24,       115:13, 115:14
    82:16, 82:20, 82:23,      38:8, 39:25, 40:5,        hold [2] - 97:3, 113:22    37:16, 38:10, 38:22,     IN [1] - 3:3
    83:9, 83:16, 83:17,       40:8, 40:10, 40:12,       holding [13] - 35:10,      38:24, 39:8, 39:12,      inaudible [15] - 65:13,
    83:23, 84:2, 84:6,        40:16, 40:21, 41:2,        51:5, 51:13, 61:3,        40:24, 41:1, 41:5,         65:15, 65:24, 66:2,
    84:12, 84:15, 85:5,       41:3, 41:7, 41:8,          85:16, 85:21, 85:23,      41:18, 46:9, 49:2,         67:7, 67:9, 67:11,
    85:6, 85:16, 85:23,       41:11, 41:12, 41:21,       92:14, 92:15, 92:16,      49:15, 50:9, 51:3,         67:12, 67:13, 67:14,
    86:7, 86:17, 86:20,       41:22, 42:2, 42:3,         94:4, 94:12, 102:16       52:9, 52:11, 52:25,        69:4, 71:21, 71:23
    86:25, 87:6, 90:2,        43:8, 44:12, 44:15,       hombre [1] - 62:16         53:8, 53:12, 53:22,      inaudible) [2] - 67:6,
    90:3, 90:5, 90:18,        44:16, 45:11, 46:16,      home [49] - 4:21,          54:12, 54:15, 55:4,        69:3
    91:11, 91:15, 92:1,       56:10, 56:12, 57:3,        21:12, 21:20, 27:9,       55:6, 55:14, 55:25,      incarcerated [1] - 42:1
    92:7, 92:9, 92:13,        64:10, 66:15, 69:20,       34:21, 36:4, 36:7,        56:3, 57:5, 60:15,       inches [3] - 82:10,
    92:14, 92:15, 92:16,      69:25, 82:7, 84:7,         36:17, 37:13, 40:2,       60:17, 60:19, 61:6,        83:5, 92:7
    92:22, 93:4, 93:13,       85:9, 90:18, 127:15        49:10, 49:13, 53:25,      61:16, 61:18, 61:22,     incident [1] - 12:18
    93:25, 94:2, 94:4,       heard [17] - 24:20,         54:4, 54:22, 54:25,       62:24, 63:4, 66:23,      included [1] - 40:17
    94:12, 95:8, 95:24,       35:19, 42:18, 56:13,       62:14, 78:20, 78:21,      68:19, 70:8, 73:3,       includes [2] - 6:22,
    96:18, 98:21, 98:22,      56:20, 56:21, 56:22,       79:6, 79:7, 79:24,        73:4, 73:5, 76:4,          28:1
    98:24, 99:9, 99:10,       56:24, 64:6, 68:14,        80:24, 81:2, 83:10,       76:7, 78:12, 80:7,       including [1] - 44:11
    99:23, 100:11,            74:23, 79:12, 85:10,       83:11, 83:14, 84:19,      86:4, 88:1, 89:9,        independent [1] -
    100:15, 101:2,            90:5, 95:4, 109:7,         86:5, 87:4, 87:7,         89:11, 89:13, 89:18,       22:16
    101:6, 102:16             109:10                     87:12, 87:13, 87:19,      93:2, 94:15, 94:16,      indicate [7] - 22:10,
   guns [2] - 8:12, 87:3     hearing [3] - 30:7,         100:21, 101:5,            94:17, 95:24, 100:9,       54:17, 73:12, 89:14,
   gunshot [2] - 9:3, 72:8    55:17, 71:16               101:24, 102:15,           102:11, 106:21,            120:5, 121:1, 125:8
   guy [4] - 62:9, 69:18,    hears [1] - 85:8            104:10, 104:19,           107:24, 110:3,           indicated [1] - 83:3
    72:9, 73:18              hearsay [5] - 51:17,        105:2, 105:23,            110:9, 110:24,           Indicating [1] - 54:23
   guys [2] - 62:13, 71:5     52:1, 79:13, 122:21,       106:10, 107:16,           111:1, 111:3,
                                                                                                            indicating [2] -
   Guzman [1] - 16:13         122:23                     107:20, 108:4,            111:18, 111:23
                                                                                                              125:23, 125:24
                             Heat [1] - 28:3             118:19, 118:22,          hundred [3] - 94:13,
                                                                                                            indication [1] - 15:10
              H              heavy [2] - 73:17,          119:20                    94:14, 98:13
                                                                                                            indictment [3] - 26:15,
                              87:21                     home's [1] - 102:15       Huntington [3] - 62:2,
                                                                                                              26:17, 41:13
   hair [2] - 115:12         heist [8] - 37:17,         homes [1] - 79:8           117:3, 118:16
                                                                                                            individual [15] - 6:8,
   half [1] - 29:15           38:10, 38:22, 40:10,      Honor [29] - 7:21,        husband [1] - 35:13
                                                                                                              88:3, 92:15, 92:16,
   hand [15] - 6:4, 21:1,     41:18, 41:19, 45:3,        9:15, 10:19, 13:15,      hypothetically [1] -        94:7, 95:23, 96:13,
    35:10, 47:16, 52:4,       45:5                       14:7, 17:7, 19:10,        22:24                      106:3, 106:23,
    58:2, 77:8, 82:4,        held [5] - 14:16, 19:13,    20:18, 47:14, 52:14,                                 107:2, 107:17,
    83:5, 87:22, 92:14,       103:24, 116:9,             54:6, 58:18, 59:10,                 I                108:15, 121:9,
    102:16, 106:13,           127:17                     59:16, 59:20, 74:2,                                  121:10, 122:16
    112:21, 123:7            Held [1] - 1:8              76:24, 77:1, 77:6,       idea [2] - 51:12, 63:12
                                                                                                            individuals [2] -
   handcuff [1] - 116:7      hello [3] - 48:7, 65:9,     90:13, 90:20, 97:23,     identification [13] -
                                                                                                              17:15, 17:17
   handed [2] - 53:16,        67:16                      100:24, 102:20,            52:5, 52:16, 53:17,
                                                                                                            influence [1] - 4:23
    117:21                   Hello [4] - 70:18,          109:1, 112:19,             58:3, 58:19, 59:11,
                                                                                                            influenced [1] - 25:3
   handgun [1] - 119:7        71:22, 71:23               118:6, 122:24,             89:20, 89:21, 89:23,
                                                                                                            informant [3] - 38:3,
   handle [9] - 13:23,       help [14] - 21:5, 30:10,    127:23                     117:21, 118:7, 118:9
                                                                                                              42:4, 44:18
    15:6, 15:19, 20:8,        35:4, 37:20, 41:25,       Honor's [2] - 17:9,       identified [3] - 10:11,
                                                                                                            information [10] -
    32:23, 32:25, 33:4,       47:18, 66:6, 77:11,        18:9                       107:14, 124:23
                                                                                                              20:3, 36:12, 36:14,
    34:10, 116:7              103:5, 105:8,             Honorable [1] - 4:6       identify [4] - 10:15,
                                                                                                              36:15, 40:25, 41:1,
   handled [1] - 40:11        105:18, 112:24            HONORABLE [1] -             40:23, 41:4, 106:24
                                                                                                              93:24, 119:17,
   handling [1] - 4:15       helped [1] - 108:22         1:12                     IGNACIO [1] - 1:15
                                                                                                              122:13, 122:18
   hands [11] - 6:5,         HEP-712 [1] - 120:8        hope [2] - 47:1, 47:3     ignore [2] - 25:4,
                                                                                                            initial [2] - 6:25,
    35:22, 72:25, 73:1,      hereby [1] - 128:15        horrifying [1] - 45:12      25:11
                                                                                                              120:17
    76:1, 82:11, 102:14,     herido [1] - 69:4          Hospital [2] - 127:8,     image [1] - 87:24
                                                                                                            initials [1] - 58:12
    102:17, 110:17,          Hernandez [3] - 36:10,      127:12                   imagine [2] - 8:11,
                                                                                                            injured [9] - 57:23,
    111:8, 115:9              41:12, 41:21              hospital [4] - 112:11,      12:25
                                                                                                              57:24, 69:4, 69:17,
   happenstance [1] -        hesitation [6] - 43:12,     121:11, 122:16,          immediately [4] -
                                                                                                              71:6, 87:12, 87:13,
    6:7                       43:14, 44:4, 45:22,        128:4                      28:13, 34:7, 34:8,
                                                                                                              87:19, 121:10
   hatched [1] - 40:24        45:23, 46:22              hour [1] - 63:16            50:12
                                                                                                            injury [1] - 39:10
   hauls [1] - 44:19         high [1] - 114:22          hours [2] - 116:20,       important [10] - 28:18,
                                                                                                            innocence [1] - 26:22
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 137 of
                                     145                                 137


   innocent [1] - 26:14       investigate [1] - 35:5     JULIO [2] - 2:16,          lack [1] - 17:17             Leonardo [3] - 4:2,
   inquired [1] - 15:17       Investigation [1] -          77:14                    ladies [10] - 21:1,            36:1, 41:24
   inquiry [1] - 32:11          40:20                    Julio [4] - 34:22, 40:1,     21:10, 29:1, 29:17,        LEONARDO [1] - 1:7
   inside [23] - 9:1, 11:2,   investigation [9] -          77:6, 77:21                30:10, 34:16, 42:17,       less [2] - 81:23, 82:21
     11:3, 53:22, 54:12,        28:19, 40:17, 40:22,     juror [9] - 15:10, 16:6,     48:5, 88:24, 126:11        lies [1] - 46:7
     54:15, 57:4, 57:18,        108:11, 108:24,            19:14, 19:23, 20:1,      Ladies [1] - 15:8            life [5] - 45:10, 84:16,
     61:7, 63:4, 75:5,          114:16, 114:25,            20:4, 20:16, 27:13       lamp [1] - 83:12               99:5, 100:1
     76:6, 83:14, 84:19,        117:2, 124:25            JUROR [3] - 19:18,         Lara [3] - 36:10, 37:8,      lift [1] - 115:18
     98:11, 101:9,            invoke [1] - 88:18           20:11, 20:15               38:19                      lifted [2] - 84:2, 87:1
     107:24, 108:1,           invoked [1] - 88:20        juror's [1] - 16:21        large [1] - 105:3            lifting [1] - 115:18
     108:6, 110:3, 110:9,     involved [1] - 87:3        jurors [11] - 4:8, 4:14,   Larkin [2] - 127:8,          light [3] - 50:10, 79:4,
     110:24, 117:10           involvement [1] -            19:3, 19:11, 27:5,         127:12                       83:11
   insiders [1] - 41:9          108:23                     28:1, 29:4, 29:6,        last [3] - 5:17, 39:17,      lighting [1] - 91:18
   instances [1] - 32:13      iPads [1] - 29:13            30:4, 115:7, 116:2         123:20                     lights [28] - 34:25,
   instead [3] - 36:7,        iPhones [1] - 29:13        jurors' [1] - 18:4         Last [1] - 103:10              35:6, 35:9, 35:16,
     36:17, 37:17             island [2] - 57:19,        Jury [2] - 60:5, 126:21    last-second [1] - 5:17         40:2, 60:15, 60:17,
   instruct [1] - 5:1           57:21                    jury [26] - 16:3, 17:8,    late [5] - 4:8, 4:9, 4:16,     61:5, 61:10, 61:13,
   instructed [1] - 28:6      issue [13] - 5:20, 5:22,     18:13, 20:13, 20:24,       16:11, 126:13                61:14, 61:21, 62:21,
   instructing [1] - 27:6       6:17, 6:18, 7:8,           20:25, 21:5, 41:10,      latent [1] - 115:17            62:23, 68:19, 68:21,
   instruction [5] -            14:24, 20:6, 20:7,         48:6, 59:18, 77:20,      Lauderdale [2] - 1:21,         69:8, 69:10, 72:16,
     23:17, 26:6, 27:4,         21:4, 26:23, 29:1,         88:12, 88:13, 88:16,       29:21                        78:25, 79:2, 79:7,
     43:9, 96:1                 127:12, 127:24             88:17, 90:13, 92:1,      law [18] - 17:3, 22:6,         79:23, 83:10, 83:11,
   instructions [17] -        issued [1] - 127:25          103:18, 105:1,             22:7, 22:13, 24:17,          89:17, 108:3, 117:18
     5:10, 21:5, 22:1,        issues [4] - 16:10,          106:9, 107:25,             24:25, 26:25, 32:23,       limited [4] - 4:14,
     24:17, 30:1, 30:3,         19:24, 30:6, 32:21         110:6, 113:9, 114:4,       38:3, 38:6, 40:5,            21:21, 23:14, 23:16
     30:14, 33:23, 33:24,     it' [1] - 61:2               124:20, 126:20             40:6, 40:11, 40:18,        lines [1] - 76:19
     34:1, 34:3, 34:5,        item [1] - 85:23           JURY [5] - 1:10, 2:4,        40:22, 41:3, 41:7,         list [1] - 23:22
     34:7, 34:12, 96:18,      items [8] - 10:8, 23:13,     2:5, 21:7, 21:9            95:16                      listen [13] - 15:18,
     127:5                      23:16, 114:9,            Justice [1] - 114:24       lawyer [3] - 22:12,            27:17, 27:20, 28:9,
   INSTRUCTIONS [2] -           120:19, 122:6,                                        24:8, 25:9                   32:1, 40:3, 41:16,
     2:5, 21:9                  122:15, 124:22                      K               lawyer's [1] - 25:1            41:20, 42:8, 42:12,
   intended [2] - 12:19,      itself [6] - 10:8, 24:7,                              lawyers [11] - 22:20,          47:3, 99:25, 127:13
     22:10                      24:15, 25:3, 42:15,      keep [5] - 24:14,            22:21, 23:25, 24:1,        listening [2] - 42:7,
   intent [4] - 36:16,          66:2                      25:18, 43:7, 43:19,         24:5, 24:17, 24:23,          72:14
     39:18, 46:12, 46:24                                  123:8                       28:6, 32:25, 33:21,        literally [1] - 6:7
                                                         kept [2] - 50:4, 71:16
   intention [1] - 7:15                  J                                            34:6                       live [5] - 48:18, 51:11,
   interesting [1] -                                     kids [1] - 16:9            lawyers' [1] - 31:2            61:24, 77:24, 78:3
     114:18                   Jean [1] - 36:9            kilo [1] - 39:20           lay [1] - 13:3               lived [2] - 48:16, 78:1
   interferes [1] - 18:13     JESUS [1] - 1:15           kilogram [7] - 37:20,      laying [5] - 105:7,          lives [1] - 72:3
   interject [1] - 13:18      job [3] - 31:2, 111:19,     37:23, 38:5, 38:11,         105:16, 106:4,             living [11] - 48:12,
   internship [1] - 115:1       114:17                    39:19, 41:25, 42:15         106:17, 106:20               48:20, 48:21, 48:24,
   interpreter [4] - 74:13,   joining [1] - 113:18       kind [7] - 15:17, 49:4,    le [1] - 70:23                 49:15, 49:20, 54:16,
     77:7, 93:7, 93:8         joint [1] - 40:17           76:14, 78:3, 96:23,       leading [1] - 100:17           54:20, 78:8, 112:10
   INTERPRETER [5] -          JR [1] - 1:15               107:9, 114:8              learn [3] - 121:9,           llame [1] - 71:2
     2:16, 74:13, 77:16,      judge [10] - 4:18,         Kindelan [4] - 36:10,        122:18, 122:21             loaded [2] - 13:1,
     93:7, 93:17                15:21, 22:13, 29:22,      37:9, 38:20, 41:12        least [3] - 4:13, 8:16,        81:20
   interpreter's [1] -          32:23, 83:1, 88:18,      kinds [1] - 44:10            57:8                       located [3] - 121:22,
     97:25                      96:7, 98:18, 127:4       kitchen [12] - 34:24,      leave [10] - 21:20,            123:16, 124:6
   Interpreters [1] - 4:3     JUDGE [1] - 1:12            54:15, 54:17, 55:9,         21:23, 33:4, 55:19,        location [6] - 18:5,
   interstate [1] - 39:10     Judge [26] - 5:17,          55:21, 55:22, 55:23,        66:2, 76:7, 87:18,           28:22, 41:1, 117:6,
   introduce [4] - 6:22,        14:12, 16:2, 17:12,       57:18, 57:20, 79:6,         108:14, 108:15,              124:22, 125:24
     48:5, 77:19, 113:9         17:22, 18:2, 18:8,        86:11, 89:8                 115:13                     locations [1] - 28:20
   introduced [8] -             18:21, 18:22, 20:19,     knowingly [1] - 21:3       leaving [1] - 71:19          long-term [1] - 40:16
     17:25, 22:25, 23:16,       29:24, 30:3, 34:14,      knowledge [2] -            left [12] - 4:9, 50:9,       look [14] - 28:21,
     32:17, 82:12, 96:21,       38:15, 43:9, 52:17,       11:22, 11:23                50:24, 55:13, 55:21,         35:14, 53:16, 55:18,
     100:12, 101:4              54:8, 59:13, 80:8,       known [1] - 38:1             60:16, 60:18, 81:9,          66:25, 73:21, 73:24,
   introducing [1] -            85:11, 96:9, 127:18,                                  87:22, 108:4, 108:8          81:1, 81:3, 81:15,
     128:2                      127:25, 128:4,                      L               legal [3] - 32:21,             82:6, 107:1, 124:16,
   invasion [3] - 36:7,         128:9, 128:11                                         32:22, 33:7                  127:24
     49:11, 104:19            judges [1] - 20:7          laboratory [1] - 115:20    lengthy [1] - 32:24          looked [10] - 11:5,
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 138 of
                                     145                                 138


     29:23, 50:2, 51:1,       males [5] - 68:4,          medical [1] - 9:2          40:4, 47:15, 48:7,       61:18, 62:15, 76:11,
     51:3, 63:15, 81:12,       69:16, 70:20, 70:21,      meeting [1] - 33:22        48:8, 60:11, 64:3,       76:17
     81:14, 81:19, 117:10      71:25                     members [5] - 27:9,        74:7, 74:18, 77:7,      moment [11] - 4:20,
   looking [43] - 21:12,      Mami [3] - 62:16,           77:19, 103:18,            77:21, 78:5, 78:7,       5:1, 5:25, 31:16,
     44:9, 44:20, 45:14,       63:20, 65:22               105:1, 106:9              82:15, 83:6, 89:3,       79:10, 82:8, 84:8,
     45:17, 45:18, 46:20,     mami [1] - 63:22           men [3] - 36:4, 36:8,      89:19, 90:17, 90:25,     84:16, 91:2, 92:1,
     50:22, 52:24, 53:7,      man [7] - 51:5, 60:16,      68:2                      98:8, 100:7, 100:15,     98:18
     53:10, 53:21, 54:14,      60:20, 60:21, 61:18,      men's [1] - 35:19          101:19, 101:22,         moments [2] - 23:24,
     55:23, 55:25, 56:6,       62:17, 71:6               mention [2] - 16:21,       102:3, 104:10,           84:11
     81:7, 84:12, 84:18,      managed [1] - 35:25         18:4                      104:12, 110:12,         Mommy [1] - 63:23
     84:20, 86:8, 87:25,      managing [1] - 29:2        mentioned [3] - 115:5,     110:13                  money [1] - 42:10
     89:12, 91:21, 96:25,     manner [1] - 23:11          116:1, 118:18            Micheli's [3] - 36:4,    months [6] - 6:7,
     105:11, 105:22,          Marcia [1] - 128:4         met [3] - 45:10, 87:9,     36:14, 36:17             10:10, 10:23, 11:6,
     111:14, 118:15,          marijuana [4] - 36:11,      119:5                    microphone [2] -          11:25
     119:24, 120:22,           36:12, 36:16, 38:24       meter [1] - 89:13          74:14, 107:7            Morales [16] - 4:2,
     121:16, 121:25,          mark [3] - 84:25,          mi [1] - 67:7             middle [1] - 31:1         4:22, 20:20, 36:2,
     122:2, 122:4, 123:9,      106:8, 122:6              MIAMI [1] - 1:2           midnight [3] - 117:14,    41:24, 44:2, 44:13,
     124:2, 124:4,            marked [20] - 52:4,        Miami [20] - 1:4, 1:16,    117:15, 117:16           44:19, 45:5, 46:4,
     124:17, 125:4,            52:21, 53:17, 58:2,        1:18, 1:24, 1:25,        might [5] - 9:1, 20:6,    110:6, 111:6,
     125:22, 126:1             58:19, 58:21, 59:11,       27:11, 28:3, 28:4,        20:7, 23:18, 30:14       111:17, 111:23,
   looks [9] - 9:12, 11:11,    59:14, 89:19, 89:23,       37:2, 48:16, 112:20,     Miguel [1] - 36:1         127:7
     16:14, 60:25, 107:6,      117:21, 118:7,             113:12, 113:13,          MIGUEL [1] - 1:7         MORALES [1] - 1:7
     114:17, 115:8,            118:9, 119:9, 123:5,       113:15, 113:18,          million [1] - 40:14      morning [27] - 4:10,
     116:4, 126:3              123:7, 123:9,              114:1, 115:4, 127:8,     mind [7] - 24:14,         4:13, 4:17, 16:11,
   loose [1] - 49:23           124:22, 125:6,             128:21, 128:21            25:18, 43:7, 43:19,      19:17, 19:18, 20:21,
   lost [6] - 40:14, 50:19,    125:24                    Miami-Dade [7] -           46:12, 46:15, 51:9       21:10, 21:16, 21:19,
     50:20, 50:23, 51:2,      marks [2] - 87:6, 123:4     112:20, 113:12,          minutes [11] - 4:13,      28:12, 33:5, 34:20,
     51:24                    Marrero [1] - 36:10         113:13, 113:15,           4:16, 20:14, 65:16,      43:3, 48:3, 48:4,
   loud [4] - 56:14,          Marshals [2] - 18:5,        113:18, 114:1, 115:4      88:11, 104:24,           74:7, 74:8, 77:17,
     56:20, 57:4, 66:18        127:5                     mic [3] - 47:22, 113:1     108:7, 109:14,           77:18, 77:21, 88:10,
   lower [1] - 96:18          Marshals' [1] - 127:5      Michael [2] - 103:3,       111:11, 111:14           116:20, 116:25,
   Lucie [1] - 115:2          mask [13] - 87:23,          103:10                   minutos [1] - 65:14       126:13, 126:23,
   lying [6] - 13:1, 73:6,     122:9, 123:12,            MICHAEL [2] - 2:19,       Miramar [21] - 34:22,     128:7
     73:12, 73:13, 78:25,      123:14, 123:16,            103:13                    40:2, 40:18, 48:21,     most [7] - 4:18, 43:12,
     121:6                     123:23, 125:19,           MICHELI [62] - 2:13,       48:23, 49:6, 77:25,      43:15, 44:7, 44:24,
                               125:22, 125:24,            2:16, 47:23, 60:7,        78:1, 78:3, 78:9,        45:9, 45:24
              M                126:2, 126:3, 126:5,       60:15, 60:19, 60:23,      103:2, 103:20,          mother [9] - 34:24,
                               126:7                      61:2, 61:7, 61:11,        103:25, 104:7,           35:3, 35:4, 35:9,
   ma'am [10] - 47:20,        master [1] - 89:17          61:15, 61:20, 61:25,      113:19, 113:20,          50:2, 50:22, 67:2,
    62:1, 63:19, 64:15,       Matias [1] - 109:21         62:2, 62:4, 62:6,         113:22, 113:25,          75:2, 75:23
    65:6, 65:17, 67:17,       matter [6] - 4:17, 15:6,    62:8, 62:11, 62:15,       115:3, 116:22, 117:5    motion [5] - 18:9,
    69:24, 70:3, 70:4          17:25, 93:5, 127:4,        62:20, 62:23, 63:5,      Miramar's [2] -           18:11, 18:20, 61:10
   MACKENZIE [1] - 1:15        128:17                     63:8, 63:11, 63:20,       103:21, 104:2           mouse [3] - 85:19,
   Magalis [1] - 34:22        matters [10] - 4:11,        63:22, 64:16, 65:2,      misrepresent [1] -        92:23, 93:2
   magazine [17] - 10:7,       4:12, 4:15, 13:18,         65:5, 65:8, 65:10,        5:15                    move [10] - 9:1, 23:8,
    10:14, 10:16, 10:18,       20:2, 29:8, 32:22,         65:12, 65:18, 65:20,     misrepresented [1] -      52:14, 54:6, 59:11,
    11:15, 11:25, 96:25,       33:1, 33:4, 127:3          66:4, 66:7, 67:6,         7:7                      59:17, 90:8, 122:4,
    97:1, 97:3, 97:13,        mean [12] - 5:11, 9:23,     67:11, 67:13, 67:15,     miss [1] - 31:8           122:23, 122:24
    97:16, 97:17, 97:18,       60:18, 66:16, 81:22,       67:18, 67:23, 68:1,      missing [2] - 12:11,     moved [2] - 86:19,
    98:9, 98:11                81:23, 89:16, 91:15,       68:5, 69:1, 69:3,         13:5                     101:10
   Magdalena [6] -             92:19, 93:3, 104:15,       69:14, 69:18, 69:21,     mistranslation [1] -     movement [2] - 46:4,
    41:23, 42:2, 42:9,         108:10                     69:25, 70:7, 70:12,       97:24                    101:7
    44:1, 44:4, 44:16         means [4] - 25:5,           70:14, 70:18, 70:22,     mistrial [1] - 29:24     MR [152] - 2:9, 4:18,
   magdalena [1] - 42:3        25:16, 32:19, 61:14        71:1, 71:6, 71:21,       modifications [1] -       5:6, 5:11, 5:13, 5:17,
   maintain [2] - 23:2,       meant [1] - 36:6            72:2, 72:7, 72:10,        54:4                     5:22, 6:3, 6:12, 6:14,
    105:12                    measures [2] - 17:3,        77:14                    Mom [2] - 62:16, 66:1     6:17, 7:2, 7:12, 7:14,
   maintained [3] -            20:8                      Micheli [39] - 34:21,     mom [14] - 49:14,         7:18, 7:21, 8:11,
    31:13, 33:7, 108:22       media [7] - 29:3, 29:6,     34:22, 35:13, 35:24,      49:19, 50:12, 51:16,     8:17, 8:20, 8:25, 9:7,
   male [3] - 69:16,           29:10, 29:14, 29:17,       35:25, 39:15, 39:16,      51:22, 51:25, 55:13,     9:9, 9:18, 9:24, 10:2,
    69:17, 105:17              30:6, 30:12                39:25, 40:1, 40:3,        55:17, 60:16, 60:20,     10:9, 10:15, 10:19,
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 139 of
                                     145                                 139


    11:1, 11:3, 11:8,       128:10                    noise [4] - 56:20, 66:8,   occupied [1] - 119:19        106:15, 109:18,
    11:12, 11:14, 11:16,   multiple [1] - 40:18        66:12, 66:20              occur [1] - 30:25            110:15, 110:17,
    11:20, 11:23, 12:1,    mundane [1] - 27:16        normal [1] - 79:22         occurred [4] - 43:22,        110:19, 125:7,
    12:4, 12:9, 12:14,     must [5] - 22:7, 23:20,    normally [2] - 16:22,       83:9, 83:16, 95:12          125:9, 127:24
    12:16, 12:21, 12:25,    24:3, 25:24, 27:2          32:24                     occurs [1] - 23:17          one's [1] - 27:19
    13:6, 13:9, 13:12,     mute [2] - 70:16           North [2] - 1:24,          October [3] - 37:9,         one-story [1] - 49:3
    13:15, 14:7, 15:13,    mysterious [1] - 60:16      128:21                     116:20, 116:25             ones [2] - 62:13,
    15:21, 15:24, 16:1,                               Northeast [1] - 1:17       OF [2] - 1:1, 1:4            121:23
    16:6, 16:8, 16:18,                N               notebook [2] - 31:10,      offense [1] - 39:24         open [17] - 19:13,
    16:25, 17:6, 17:12,                                31:14                     offenses [1] - 39:4          28:25, 35:23, 56:17,
    17:14, 17:22, 18:2,    name [12] - 15:4,          notebooks [1] - 31:12      offered [1] - 52:16          56:19, 66:2, 70:8,
    18:7, 18:20, 18:24,     16:21, 44:1, 48:7,        notepads [1] - 31:7        office [8] - 51:4, 81:2,     70:15, 75:19, 82:9,
    19:7, 19:10, 20:18,     61:23, 62:1, 62:3,        notes [2] - 31:6, 92:21     83:24, 83:25, 84:21,        91:11, 94:11, 105:7,
    20:19, 34:13, 34:14,    62:4, 77:21, 103:9,       noteworthy [1] - 81:17      85:2, 86:9, 100:13          105:17, 106:4,
    43:1, 43:3, 47:14,      103:10, 113:10            nothing [14] - 19:22,      Office [1] - 1:16            106:5, 118:20
    51:17, 52:1, 52:17,    names [2] - 18:4,           20:2, 20:9, 22:9,         OFFICER [6] - 2:19,         opened [8] - 68:1,
    54:8, 58:20, 59:13,     102:7                      26:16, 28:5, 29:18,        47:21, 88:12,               68:3, 70:20, 84:6,
    74:6, 74:15, 74:17,    near [3] - 35:11, 64:7,     47:18, 63:6, 77:10,        103:13, 113:1,              85:5, 92:2, 117:10,
    76:22, 77:2, 77:6,      123:14                     86:8, 103:5, 112:23,       126:20                      126:5
    77:16, 79:13, 79:15,   necesito [1] - 65:13        128:6                     officer [18] - 4:25, 5:2,   OPENING [4] - 2:7,
    80:8, 80:10, 80:12,    necessarily [1] - 10:20    notice [1] - 51:1           5:9, 60:8, 95:21,           2:8, 34:19, 43:2
    81:24, 82:1, 82:14,    need [4] - 28:13,          noticed [4] - 5:15,         96:1, 102:7, 103:24,       opening [14] - 23:23,
    83:1, 83:8, 83:20,      28:24, 65:15, 66:6         51:4, 73:19, 87:11         104:4, 104:7,               24:2, 31:17, 31:22,
    84:5, 85:11, 85:13,    negotiating [1] - 44:13                                105:10, 105:19,             31:24, 31:25, 32:4,
                                                      notified [1] - 5:9
    88:18, 88:22, 89:2,    neighbor's [1] - 35:6                                  111:22, 112:1,              34:17, 35:22, 47:11,
                                                      Number [3] - 58:3,
    90:8, 90:10, 90:12,    neighborhood [3] -                                     112:4, 112:9, 112:10        92:10, 94:1, 94:7,
                                                       96:22, 119:9
    90:16, 90:20, 90:24,    61:5, 78:3, 79:9                                                                  102:18
                                                      number [15] - 5:3, 5:4,    Officer [18] - 5:1,
    93:18, 93:19, 96:7,    neighbors [1] - 27:18                                                             operated [1] - 36:13
                                                       43:25, 62:5, 98:2,         95:22, 96:6, 96:8,
    96:9, 96:11, 97:23,    neighbors' [1] - 61:21                                                            OPERATOR [52] -
                                                       120:3, 120:5, 125:6,       96:14, 96:15, 103:3,
    98:2, 98:5, 98:6,      nervous [5] - 51:11,                                                               60:6, 60:9, 60:17,
                                                       125:9, 125:10,             104:5, 107:1, 109:5,
    98:18, 98:20, 99:11,                                                                                      60:21, 60:25, 61:5,
                            80:3, 80:4, 80:19          125:14, 125:20,            109:21, 112:20,
    99:16, 99:20, 100:4,                                                                                      61:9, 61:12, 61:17,
                           never [6] - 16:3, 16:21,    125:25                     113:7, 116:18,
    100:6, 100:17,                                                                                            61:23, 62:1, 62:3,
                            36:6, 95:4, 96:15,        numbers [3] - 124:18,       119:5, 119:13,
    100:21, 100:24,                                                                                           62:5, 62:7, 62:9,
                            112:5                      124:21, 125:1              120:12
    100:25, 102:19,                                                                                           62:13, 62:19, 62:21,
                           nevertheless [1] - 6:9                                officers [6] - 4:19,
    102:22, 102:23,                                                                                           63:4, 63:6, 63:10,
    103:2, 103:15,
                           New [2] - 104:4,                      O                4:21, 102:3, 107:22,
                            114:15                                                109:19, 111:24              63:19, 63:21, 64:15,
    107:10, 107:13,                                                                                           65:1, 65:4, 65:6,
                           newspaper [1] - 28:14      object [1] - 100:17        Official [1] - 1:23
    107:15, 109:1,                                                                                            65:9, 65:11, 65:17,
                           next [18] - 6:22, 28:15,   objection [21] - 25:1,     oils [1] - 115:10
    109:4, 112:6, 112:8,                                                                                      65:19, 66:3, 66:5,
                            31:22, 32:15, 50:21,       25:2, 25:3, 25:4,         OK [1] - 65:14
    112:13, 112:15,                                                                                           67:5, 67:10, 67:17,
                            56:12, 56:18, 77:5,        25:6, 25:10, 25:15,       old [2] - 48:8, 114:14
    112:16, 118:8,                                                                                            67:24, 68:3, 68:24,
                            78:24, 80:13, 81:19,       51:17, 52:1, 52:17,       once [6] - 34:1, 34:5,
    123:19, 127:4,                                                                                            69:2, 69:5, 69:13,
                            103:1, 105:24,             54:8, 58:20, 59:13,        86:25, 87:18, 111:3,
    127:16, 127:18,                                                                                           69:16, 69:23, 70:3,
                            112:18, 114:19,            79:13, 80:8, 85:11,        116:10
    127:22, 128:9,                                                                                            70:16, 70:19, 70:25,
                            119:4, 120:13,             90:10, 97:23, 99:11,      one [58] - 4:9, 4:19,
    128:11                                                                                                    71:5, 71:25, 72:6,
                            123:15                     99:20, 118:8               4:20, 5:3, 5:5, 5:15,
   MS [41] - 2:7, 34:20,                                                                                      72:8
                           nickel [1] - 82:17         objectionable [1] -         6:5, 8:10, 15:15,
    48:2, 51:19, 52:3,                                                                                       opinion [4] - 24:19,
                           night [27] - 4:13, 6:6,     25:20                      15:16, 16:19, 17:8,
    52:14, 52:20, 54:6,                                                                                       27:19, 27:21
                            34:23, 36:11, 36:25,      objections [1] - 24:22      17:10, 19:5, 25:6,
    54:11, 58:5, 58:7,                                                                                       opinions [3] - 27:20,
                            39:15, 40:4, 46:5,        objective [3] - 46:18,      25:13, 25:16, 28:2,
    58:18, 58:23, 59:10,                                                                                      29:11, 30:22
                            46:9, 46:13, 49:8,         46:19, 46:21               38:7, 38:20, 39:5,
    59:16, 59:20, 59:23,                                                                                     opportunity [7] -
                            49:9, 49:10, 49:12,       obligation [1] - 24:23      39:11, 39:13, 41:11,
    60:1, 60:11, 63:1,                                                                                        28:17, 30:17, 41:16,
                            49:13, 49:18, 49:19,      observe [2] - 105:6,        43:25, 44:17, 44:18,
    64:2, 64:19, 66:10,                                                                                       58:13, 59:2, 59:6,
                            52:11, 58:16, 59:5,        107:16                     46:5, 49:3, 59:24,
    67:20, 68:8, 69:7,                                                                                        111:16
                            97:7, 98:15, 102:8,       observed [3] - 105:7,       64:24, 70:20, 70:21,
    71:8, 72:12, 74:2,                                                                                       opposed [2] - 76:11,
                            118:22, 118:24,            107:2, 117:10              72:24, 73:2, 78:18,
    76:24, 77:1, 112:19,                                                                                      97:21
                            119:15, 119:25            obviously [1] - 12:11       85:21, 87:4, 87:15,
    113:6, 118:6,                                                                                            opposing [1] - 25:1
                           NO [1] - 1:2               occasion [1] - 104:9        90:7, 91:21, 94:7,
    118:13, 122:22,
                           nobody [3] - 63:12,        occasionally [1] -          94:17, 94:21, 96:3,        orally [1] - 34:4
    122:24, 122:25,
                            63:13, 63:15               33:16                      96:17, 101:13,             order [9] - 4:1, 22:21,
    123:21, 123:22,
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 140 of
                                     145                                 140


    22:25, 44:1, 76:18,     papi [2] - 65:8, 70:23    per [1] - 21:21           11:4                       89:21, 94:18,
    84:14, 108:2,           paralyzed [5] - 36:2,     percent [4] - 94:13,     photographs [18] -          106:12, 108:8,
    114:20, 128:1            36:3, 37:4, 40:7,         94:14, 98:13, 98:16      9:7, 17:16, 52:8,          111:16, 124:25,
   orders [1] - 87:18        46:4                     perfect [1] - 127:19      52:10, 53:19, 53:23,       126:4
   Osvaldo [4] - 41:23,     paralyzing [1] - 18:25    perhaps [2] - 23:4,       91:21, 117:24,            pointed [8] - 35:24,
    44:1, 44:4, 44:16       parents [4] - 34:22,       29:20                    118:3, 119:14,             39:15, 82:17, 84:1,
   otherwise [1] - 15:12     48:21, 48:24, 57:11      permanently [2] -         119:15, 119:24,            85:15, 98:24,
   outline [1] - 31:18      parents' [12] - 52:9,      76:25, 112:14            120:12, 120:14,            101:15, 110:6
   outside [36] - 11:2,      52:11, 52:25, 53:8,      permission [2] -          120:15, 120:18,           pointing [5] - 57:16,
    25:24, 32:22, 32:23,     53:12, 53:22, 53:25,      83:20, 90:12             125:2, 125:3               82:12, 85:5, 86:7,
    35:10, 50:2, 51:1,       54:15, 55:20, 66:25,     permit [2] - 27:8,       photos [1] - 124:18         94:2
    51:3, 51:4, 55:14,       75:15, 75:16              27:25                   physical [1] - 114:9       points [1] - 32:10
    55:18, 56:6, 57:20,     parks [1] - 63:14         permits [1] - 81:24      physically [3] - 84:23,    police [25] - 46:18,
    60:16, 61:3, 66:8,      part [7] - 17:17, 37:5,   person [59] - 10:4,       86:17, 86:19               60:8, 72:19, 72:21,
    66:12, 68:2, 68:4,       84:24, 92:2, 115:22,      43:25, 45:10, 45:14,    pick [1] - 18:5             72:23, 75:2, 75:11,
    68:12, 71:1, 71:5,       116:13, 121:12            60:25, 68:24, 69:13,    picked [2] - 13:16,         75:21, 75:23, 76:1,
    71:14, 71:16, 71:25,    participate [1] - 37:7     69:23, 70:4, 70:5,       97:8                       86:14, 87:9, 87:11,
    73:3, 76:4, 80:24,      participation [1] -        71:16, 73:6, 73:12,     picture [6] - 6:21, 7:5,    87:18, 89:4, 89:8,
    81:18, 83:11, 86:4,      22:2                      73:14, 73:16, 85:16,     10:6, 10:17, 11:24,        95:21, 97:6, 97:10,
    89:11, 96:18,           particular [2] - 20:4,     85:18, 85:20, 85:21,     112:3                      102:3, 104:7, 112:1,
    110:13, 110:14,          108:18                    85:22, 85:23, 85:25,    pictured [2] - 52:8,        112:4, 112:9
    111:1                   parties [3] - 23:5,        86:1, 87:17, 87:19,      53:19                     Police [19] - 40:19,
   over-try [1] - 13:18      28:7, 127:2               87:20, 88:6, 88:7,      pictures [5] - 111:19,      103:3, 103:20,
   overall [1] - 125:2      partners [8] - 36:8,       92:13, 92:22, 92:25,     111:20, 111:21,            103:22, 103:25,
   overalls [1] - 120:19     36:15, 36:23, 37:8,       93:3, 93:4, 93:6,        111:25, 112:10             104:2, 112:20,
   overheads [1] -           37:11, 40:14, 41:5,       93:9, 93:10, 93:12,     pieces [1] - 30:24          113:12, 113:13,
    104:21                   41:11                     93:15, 93:20, 93:22,    piecing [1] - 93:24         113:15, 113:19,
   overheard [1] - 68:12    partnership [1] -          94:4, 94:11, 94:12,     Pines [1] - 48:19           113:20, 113:25,
   overruled [6] - 25:15,    38:17                     94:21, 95:8, 95:10,     pistol [1] - 97:18          114:1, 115:2, 115:3,
    52:2, 85:12, 96:10,     paso [1] - 63:22           95:21, 96:3, 99:14,     pitch [4] - 50:10,          115:4, 116:22
    99:12, 99:21            pass [3] - 9:14, 34:2,     106:10, 106:16,          68:20, 69:9, 108:2        polled [1] - 16:22
   overtrying [1] - 13:25    59:17                     106:23, 107:11,         place [9] - 6:3, 6:4,      poor [1] - 91:18
   own [1] - 28:20          passed [3] - 87:20,        110:5, 121:6             34:2, 36:22, 64:7,        por [1] - 71:22
                             88:2, 110:21             persons [4] - 29:6,       94:23, 115:19,            porch [1] - 53:8
             P              past [1] - 54:17           94:7, 94:24, 102:12      116:8, 125:2              pores [1] - 115:10
                            patient [1] - 122:20      perspective [1] - 10:2   placed [2] - 94:2,         porque [1] - 70:14
   P.A [1] - 1:19           patrol [3] - 89:10,       pets [1] - 63:4           119:23                    Port [1] - 115:1
   p.m [5] - 1:8, 14:19,     104:1, 109:11            phase [2] - 26:6, 27:4   plainly [1] - 19:21        position [3] - 9:2,
    126:9, 126:21,          pause [2] - 74:16,        phone [21] - 23:1,       plan [5] - 37:8, 37:18,     113:15, 124:16
    128:12                   98:19                     35:11, 35:17, 50:17,     38:7, 38:23, 40:24        positioned [1] - 88:6
   padrino [5] - 37:23,     paused [9] - 60:10,        51:5, 51:13, 53:13,     planning [4] - 36:23,      possession [2] -
    41:24, 42:5, 42:9        62:25, 64:1, 64:18,       53:14, 55:10, 55:16,     37:1, 37:6, 41:17          39:14, 39:18
   PAGE [1] - 2:2            66:9, 67:19, 68:7,        57:25, 61:3, 61:19,     play [1] - 60:2            possible [4] - 8:5,
   page [17] - 28:15,        69:6, 71:7                61:20, 62:10, 65:6,     played [2] - 2:14, 60:5     97:20, 98:16, 104:19
    52:23, 53:6, 53:10,     pay [1] - 42:6             65:15, 65:24, 67:8,     playpen [1] - 49:24        possibly [3] - 21:24,
    54:14, 54:24, 55:2,     Pay [3] - 65:24, 65:25,    71:24                   pleading [1] - 105:18       85:10, 85:11
    63:2, 67:21, 73:11,      67:9                     photo [5] - 118:24,      pled [2] - 41:13, 42:1     posts [1] - 29:6
    78:18, 89:11, 100:7,    peephole [3] - 50:3,       119:2, 121:6,           plenty [2] - 14:4, 27:23   potential [1] - 9:3
    105:21, 105:24,          55:25, 81:4               123:20, 124:10          point [42] - 9:5, 12:6,    potentially [2] - 13:3,
    118:14, 119:8           Pembroke [1] - 48:19      photograph [17] -         13:1, 13:10, 13:13,        112:11
   pages [1] - 123:8        pencils [1] - 31:7         5:23, 6:18, 9:5, 9:6,    13:22, 14:8, 14:9,        powder [1] - 115:16
   PAGES [1] - 1:11         people [21] - 17:2,        42:13, 57:14,            18:6, 27:16, 30:10,       power [19] - 35:5,
   pair [1] - 122:10         38:16, 46:20, 71:10,      111:17, 111:22,          47:3, 48:24, 51:15,        50:8, 50:9, 50:19,
   panel [1] - 15:8          80:6, 84:8, 85:4,         114:11, 121:17,          51:16, 55:15, 55:16,       50:20, 50:23, 50:24,
   PANEL [1] - 2:4           87:13, 94:10, 94:14,      121:21, 122:1,           55:20, 56:15, 56:16,       51:2, 51:13, 51:24,
   Papi [15] - 63:22,        94:15, 99:23, 100:9,      123:23, 124:3,           57:9, 57:10, 57:25,        55:13, 60:19, 61:16,
    63:23, 65:12, 65:13,     100:21, 101:1,            124:7, 124:13, 126:7     66:24, 68:9, 68:12,        61:17, 62:24, 79:16,
    65:21, 65:22, 67:6,      101:2, 101:8,            photographed [2] -        68:18, 72:18, 75:16,       79:24, 124:8
    69:3, 69:25, 70:14,      101:25, 102:10,           119:22, 121:3            75:19, 80:4, 84:13,       Powers [1] - 128:19
    71:2, 71:21, 72:2        105:8, 106:12            photographing [1] -       86:3, 87:5, 87:16,        POWERS [2] - 1:23,
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 141 of
                                     145                                 141


    128:20                    proof [5] - 26:17,         que [1] - 65:14            ready [7] - 20:17,          2:20
   precaution [1] - 35:13      26:20, 43:4, 43:10        questioned [1] - 32:14      20:18, 20:19, 34:23,      redirect [6] - 32:10,
   precise [1] - 99:1         proper [4] - 25:6,         questioning [1] -           35:8, 81:21, 126:15        32:12, 32:13, 32:16,
   precluded [1] - 128:2       25:13, 25:16, 25:17        100:18                    real [1] - 99:3             33:11, 76:23
   preliminary [1] - 22:1     properly [1] - 54:13       questions [12] - 14:22,    realize [1] - 87:13        reduce [5] - 44:10,
   PRELIMINARY [2] -          property [2] - 10:4,        23:25, 24:6, 24:22,       realized [2] - 79:23,       44:20, 45:14, 45:19,
    2:5, 21:9                  35:11                      31:25, 47:8, 76:22,        95:1                       46:20
   preocupes [1] - 71:22      proposed [1] - 17:10        90:20, 100:4,             realizing [1] - 53:23      reference [7] - 14:20,
   presence [2] - 32:22,      Prosecutions [1] -          102:19, 112:6,            really [9] - 21:17,         15:9, 42:8, 60:9,
    32:24                      1:16                       112:13                     44:21, 50:23, 56:13,       68:18, 82:22, 117:1
   present [12] - 14:11,      prosecutor [1] - 5:9       quick [1] - 109:16          57:4, 61:3, 61:4,         referenced [2] - 28:22,
    22:6, 24:1, 24:18,        protect [4] - 83:18,       quickly [10] - 17:13,       82:5, 92:17                28:23
    26:22, 33:8, 33:21,        84:3, 100:13, 100:14       25:9, 83:18, 91:3,        reason [1] - 30:5          referencing [1] -
    34:4, 34:17, 39:22,       protected [1] - 86:12       92:12, 94:24, 99:4,       reasonable [7] - 27:3,      100:20
    40:23, 43:20              prove [9] - 26:21,          99:13, 100:16,             39:23, 42:23, 43:4,       referred [1] - 28:20
   presented [7] - 7:9,        27:2, 39:23, 46:8,         101:12                     43:5, 43:10, 44:2         referring [6] - 9:8,
    23:12, 23:15, 23:24,       46:10, 46:12, 46:13,      Quien [2] - 63:23,         reasons [1] - 21:15         16:23, 66:13, 66:19,
    25:12, 28:25               46:15, 46:25               70:23                     rebut [1] - 14:9            71:15, 123:24
   presenting [1] - 32:5      proven [1] - 26:15         quien [1] - 70:23          rebuttal [5] - 13:22,      refinery [1] - 37:3
   Preserves [1] - 104:22     provided [1] - 31:7        quite [2] - 6:7, 87:21      14:10, 33:16, 33:18       reflect [1] - 107:13
   presiding [1] - 4:6        public [2] - 15:5, 20:3                               receive [3] - 122:13,      refresher [1] - 31:11
   Presta [1] - 65:21         publicity [1] - 28:10                 R                127:9, 127:19             refrigerator [2] -
   presta [2] - 65:22,        publish [2] - 59:17,                                  received [21] - 22:19,      86:11, 86:12
    67:8                       90:12                     rack [1] - 84:15            23:13, 24:24, 30:23,      regard [3] - 30:3,
   presumed [1] - 26:14       puerta [4] - 65:22,        racked [2] - 85:6,          36:12, 38:25, 40:25,       30:21, 45:4
   pretty [3] - 98:8,          65:23, 70:15               86:25                      52:18, 52:19, 54:9,       regards [3] - 119:18,
    109:16, 116:8             pulled [1] - 107:17        racking [1] - 84:12         54:10, 58:21, 58:22,       121:9, 122:13
   previewed [1] - 41:10      pulling [1] - 35:23        radio [7] - 28:12,          59:14, 59:15, 90:11,      regular [2] - 23:3,
   previously [1] -           purchase [10] - 37:20,      28:13, 66:14, 66:16,       90:15, 118:10,             108:4
    100:12                     38:5, 38:10, 41:25,        104:14, 104:15,            118:11, 119:13,           reject [1] - 26:3
   print [1] - 115:18          42:4, 42:10, 42:11,        104:16                     120:11                    relate [1] - 39:3
   prison [1] - 44:9           42:14, 43:22, 44:13       raining [2] - 35:7,        RECEIVED [1] - 3:2         relates [5] - 28:9,
   proactive [1] - 17:2       purple [1] - 75:9           50:23                     recess [3] - 88:11,         30:12, 38:21, 38:23,
   probation [1] - 10:11      purpose [4] - 10:21,       raise [4] - 21:1, 47:16,    126:10, 128:6              84:24
   probe [2] - 18:21,          23:14, 23:16, 83:2         77:8, 112:21              recognize [13] - 21:17,    relation [1] - 39:12
    18:24                     purposes [3] - 11:4,       raised [2] - 101:13,        52:7, 53:1, 53:19,        relationship [1] - 13:4
   problems [3] - 14:1,        122:22, 124:20             127:4                      58:9, 58:11, 58:25,       relax [1] - 15:2
    15:2, 16:10               pushed [3] - 83:23,        rambling [1] - 24:8         70:24, 89:23,             relevance [1] - 7:22
   procedure [1] - 14:6        84:9, 100:13              ran [3] - 49:24, 93:4,      117:24, 118:1,            relevant [4] - 8:1,
   proceed [3] - 5:19,        pushing [2] - 84:23,        95:8                       119:10, 119:12             12:7, 13:25
    17:11, 20:17               102:17                    random [1] - 104:18        recollection [1] -         relief [1] - 72:16
   proceeded [1] -            Put [1] - 76:1             Raonel [2] - 10:3, 36:9     106:2                     relies [1] - 43:25
    104:21                    put [17] - 11:24, 33:25,   rapidly [4] - 100:11,      record [8] - 18:8,         religion [1] - 45:16
   proceedings [4] -           47:21, 70:16, 72:25,       100:16, 101:3, 101:6       22:19, 82:25, 83:2,       rely [3] - 26:9, 43:11,
    74:16, 98:19,              73:1, 86:9, 94:2,         rather [7] - 29:21,         107:13, 123:8,             46:22
    128:12, 128:16             95:23, 97:8, 98:11,        53:2, 55:20, 80:21,        127:17                    relying [1] - 46:19
   proceeds [1] - 38:25        104:21, 106:14,            93:21, 97:3, 125:14       recording [6] - 2:14,      remain [1] - 26:24
   process [8] - 18:25,        124:25, 125:1             re [4] - 32:12, 32:13       60:4, 66:11, 71:9,        remained [1] - 86:14
    31:15, 32:16, 33:9,       puts [1] - 46:24           re-re-cross [1] - 32:12     72:11, 72:14              remember [8] - 27:21,
    87:2, 89:3, 115:17,       putting [1] - 55:2         re-re-redirect [1] -       recordings [4] - 42:3,      29:9, 49:9, 76:18,
    121:12                                                32:13                      42:7, 42:12, 44:17         98:24, 99:5, 126:11,
                                                         reach [3] - 31:5, 44:3,    records [5] - 9:2, 15:5,
   processing [1] - 40:8                 Q                                                                      126:17
   procure [2] - 39:20,                                   60:7                       22:24, 23:2, 23:7         remind [1] - 124:1
    42:16                     Q-Tip [1] - 116:4          reached [3] - 37:21,       recovered [7] - 6:5,       removed [5] - 7:18,
   produced [1] - 100:11      quadriplegic [1] -          105:1, 117:19              6:6, 7:25, 8:2, 10:10,     7:20, 11:3, 12:20,
   proffer [3] - 7:21, 8:1,    16:16                     reaching [1] - 22:15        10:22, 10:23               122:19
    8:6                       quality [1] - 45:25        read [8] - 22:21, 28:9,    recreated [1] - 92:1       render [1] - 21:4
   prohibited [3] - 29:8,     quantity [1] - 44:14        28:15, 31:13, 34:3,       REDIRECT [2] - 100:5,      renewed [1] - 18:11
    29:12, 30:14              Quari [1] - 40:12           43:6, 43:9, 120:7          112:7                     renewing [1] - 18:9
   prohibits [1] - 26:25      Que [1] - 63:22            reads [1] - 128:1          Redirect [2] - 2:17,       repeat [4] - 93:18,
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 142 of
                                     145                                 142


    98:4, 99:13, 109:25       67:4, 67:22, 68:23,      route [2] - 4:10, 18:7     scenes [2] - 114:6,         124:17, 125:5
   rephrase [1] - 96:9        69:12, 71:18             RPR [1] - 128:20            114:11                    seeing [1] - 53:11
   REPORTED [1] - 1:23      resumes [1] - 88:25        Ruiz [3] - 44:1, 44:4,     schedule [2] - 4:14,       seem [1] - 13:17
   reporter [1] - 59:23     resuming [1] - 126:23       44:16                      21:23                     sees [1] - 60:16
   Reporter [1] - 1:23      retire [1] - 34:11         rule [5] - 18:16, 25:2,    Scheduled [1] - 1:7        selected [3] - 9:24,
   REPORTER [4] -           retribution [2] - 17:23,    30:6, 88:19, 88:20        school [2] - 114:18,        27:13, 47:1
    59:25, 103:4, 103:8,      17:25                    Rules [1] - 24:24           114:22                    selection [3] - 16:3,
    103:12                  return [1] - 42:20         rules [6] - 18:16,         science [1] - 114:15        18:13, 41:10
   representative [1] -     revealed [3] - 24:19,       22:22, 23:14, 26:12,      Science [1] - 114:24       sell [1] - 37:23
    40:12                     32:3                      30:18                     screamed [1] - 56:16       seller [3] - 37:22, 38:2
   Republic [2] - 48:15,    review [5] - 16:23,        ruling [2] - 18:9, 25:10   screaming [1] - 64:12      sense [2] - 47:7, 54:12
    77:23                     26:12, 58:13, 59:2,      running [2] - 4:9, 86:1    Screaming [1] - 72:10      sensing [1] - 63:7
   request [2] - 34:6,        59:6                                                screen [6] - 54:18,        sent [1] - 115:20
    34:9                    revolver [3] - 82:17,                 S                81:6, 88:5, 89:14,        sentence [5] - 44:10,
   requesting [1] - 98:1      91:13, 91:15                                         106:6                      44:21, 45:14, 45:19,
   requests [2] - 34:12,    ricochet [1] - 9:1         S" [3] - 15:24, 19:12,     se [1] - 63:25              46:21
    74:13                   ridges [2] - 115:9          19:17                     seat [3] - 47:21, 88:24,   separate [2] - 10:9,
   require [1] - 22:22      right-hand [1] - 123:7     safe [1] - 72:17            103:8                      108:22
   requires [1] - 30:7      ripe [1] - 36:13           safety [2] - 19:24,        seated [4] - 4:7, 19:16,   separated [1] - 107:21
   rescue [6] - 65:4,       rise [5] - 4:4, 19:15,      105:12                     21:8, 127:2               separately [1] - 47:7
    108:17, 108:19,           88:12, 88:15, 126:20     Salazar [1] - 14:15        second [10] - 5:17,        separating [1] - 83:3
    108:20, 111:11,         rises [1] - 45:13          sample [1] - 116:10         5:19, 5:22, 17:7,         September [17] -
    111:12                  road [2] - 104:1,          save [2] - 22:21, 99:25     17:10, 26:20, 45:3,        34:21, 36:4, 36:22,
   research [1] - 28:19       109:10                   saves [1] - 23:7            53:6, 110:19, 119:8        49:9, 52:11, 53:24,
   Reserve [1] - 62:2       rob [5] - 36:11, 36:16,    saw [34] - 57:13,          seconds [7] - 76:12,        78:8, 78:21, 90:3,
   residence [21] - 78:9,     37:1, 37:11, 40:24        57:22, 60:20, 60:21,       76:13, 91:5, 93:5,         90:5, 101:20,
    89:4, 89:7, 104:9,      robbed [2] - 40:15,         61:18, 69:16, 72:16,       96:4, 110:18               101:23, 102:1,
    104:25, 106:18,           78:12                     73:16, 80:2, 80:6,        Section [1] - 1:16          102:4, 104:6,
    106:19, 107:23,         robberies [2] - 17:2,       81:16, 82:20, 82:23,      secure [1] - 119:6          116:19, 118:4
    107:25, 108:6,            41:5                      83:9, 83:16, 84:6,        secured [3] - 106:18,      serial [2] - 120:3,
    117:7, 117:9,           robbery [45] - 5:25,        85:17, 85:18, 86:1,        119:21, 120:11             120:5
    117:11, 117:13,           6:6, 6:8, 6:10, 7:19,     86:8, 88:2, 92:1,         securing [1] - 117:8       serve [1] - 27:13
    117:19, 118:4,            8:1, 9:19, 12:12,         92:25, 93:5, 93:9,        security [2] - 105:3,      services [1] - 104:1
    118:16, 120:24,           17:1, 35:21, 36:22,       93:12, 93:25, 95:10,       127:12                    session [4] - 4:5,
    122:5, 124:5, 124:8       36:24, 37:6, 37:7,        99:14, 102:4,             SECURITY [4] - 47:21,       21:14, 88:15, 126:12
   resident [1] - 119:20      37:17, 38:10, 38:21,      106:23, 114:14,            88:12, 113:1, 126:20      set [2] - 36:10, 36:16
   residents [1] - 107:17     38:22, 39:2, 39:6,        121:23                    see [69] - 19:9, 25:23,    setting [1] - 101:6
   resist [1] - 28:20         39:8, 39:9, 39:12,       scared [5] - 56:17,         34:9, 35:2, 35:15,        seven [8] - 4:10,
   resolve [1] - 5:10         39:14, 40:11, 41:5,       73:25, 85:19, 92:23,       35:19, 40:4, 42:13,        97:20, 98:15,
   resolved [3] - 4:18,       41:6, 41:18, 46:10,       93:2                       42:14, 46:17, 50:3,        104:24, 109:13,
    21:24, 127:18             78:13, 78:24, 84:7,      Scene [1] - 115:2           50:22, 51:4, 54:25,        111:10, 113:21,
   respect [1] - 94:23        84:9, 85:8, 85:9,        SCENE [2] - 2:22,           55:25, 56:1, 56:2,         114:3
   respond [2] - 30:17,       87:14, 90:17, 102:1,      113:3                      56:8, 57:1, 57:12,        several [7] - 18:12,
    114:6                     102:4, 102:10,           scene [36] - 40:6,          61:2, 62:9, 62:17,         85:10, 94:6, 94:15,
   responded [3] - 40:6,      102:11, 102:14            40:8, 42:14, 69:24,        62:19, 62:20, 64:7,        94:24, 98:17, 102:12
    71:11, 117:1            role [1] - 115:24           105:6, 105:11,             65:11, 65:19, 68:16,      shaken [2] - 57:10,
   responding [4] - 4:21,   roles [1] - 113:22          105:12, 108:8,             68:24, 69:1, 69:2,         62:12
    5:2, 109:18             room [12] - 20:13,          108:22, 109:19,            69:13, 69:14, 73:17,      shall [1] - 88:20
   responds [1] - 24:9        29:5, 33:2, 49:20,        111:22, 112:4,             74:10, 74:23, 75:21,      shambles [1] - 108:5
   responsibility [2] -       54:16, 54:20, 55:4,       113:10, 113:17,            75:23, 81:2, 81:4,        Shimpeno [1] - 109:21
    22:13, 105:10             55:19, 55:20, 55:21,      113:24, 114:2,             81:16, 81:18, 82:5,       shirt [1] - 73:20
   responsible [1] - 22:4     66:25, 67:1               114:4, 114:10,             82:16, 86:8, 87:20,       shoot [15] - 81:21,
   rest [2] - 17:8, 79:8    Room [1] - 1:17             114:16, 114:20,            99:18, 101:7,              84:15, 85:14, 86:6,
   resting [2] - 32:19,     rooms [1] - 55:24           114:25, 115:6,             102:14, 105:14,            86:23, 86:24, 87:1,
    33:14                   roughly [1] - 108:7         115:24, 116:15,            105:16, 105:17,            90:7, 94:24, 95:2,
                            round [1] - 12:10           117:8, 119:1,              105:25, 106:3,
   rests [1] - 45:13                                                                                          98:23, 98:24, 99:1,
                            rounds [10] - 8:24,         120:14, 120:16,            107:2, 111:8,              99:13, 99:15
   resume [3] - 21:15,
                              12:2, 12:4, 12:8,         120:18, 121:5,             111:25, 115:9,
    126:12, 128:7                                                                                            shooter [1] - 74:11
                              12:15, 12:16, 12:17,      121:10, 122:11,            115:14, 115:15,
   resumed [9] - 60:14,                                                                                      shooting [14] - 12:10,
                              12:18, 12:19, 35:25       123:2, 124:24, 126:4       118:18, 121:20,
    63:3, 64:14, 64:25,                                                                                       74:19, 85:17, 87:2,
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 143 of
                                     145                                 143


    87:3, 87:5, 87:6,          35:24, 53:12, 57:16,       93:15, 93:20, 105:7,       121:1, 121:18,             40:7, 57:25, 62:9,
    90:5, 90:18, 91:3,         81:9, 94:21, 124:5         105:16, 119:20             121:21, 123:12,            62:17, 68:19, 68:20,
    95:22, 101:11,            side-by-side [1] -         sometime [1] - 53:23        125:6                      68:21, 69:8, 69:10,
    101:14, 117:2              94:21                     sometimes [11] - 9:1,      stamp [1] - 123:19          69:24, 70:6, 71:25
   short [1] - 18:20          sidebar [2] - 14:14,        23:5, 23:16, 25:9,        stamped [2] - 120:21,      stipulate [2] - 22:20,
   shorts [2] - 73:20,         32:25                      25:19, 30:24, 32:24,       123:23                     23:5
    87:21                     Sidebar [2] - 14:16,        34:7, 34:8, 115:11,       stamps [1] - 124:1         stipulations [4] -
   shot [55] - 8:6, 8:8,       19:13                      126:13                    stand [7] - 32:6,           22:21, 23:9, 23:10,
    8:10, 12:9, 12:21,        sidewalk [2] - 86:1,       soon [3] - 50:16,           42:20, 46:17, 81:23,       23:11
    12:23, 13:2, 19:5,         93:10                      56:20, 72:16               83:19, 88:25, 89:7        stood [1] - 110:14
    36:3, 37:16, 46:5,        signal [2] - 22:14,        sorry [12] - 8:19, 15:4,   standards [1] - 43:20      stop [7] - 37:15,
    46:11, 46:15, 63:18,       30:19                      21:16, 51:20, 52:21,      standing [4] - 51:5,        37:16, 37:17, 63:1,
    63:20, 63:21, 64:15,      signed [1] - 128:4          59:23, 73:10,              51:25, 55:14, 61:18        67:20, 69:25, 88:9
    64:16, 64:20, 64:21,      silent [1] - 26:24          121:19, 123:7,            start [4] - 21:22, 33:5,   stopped [1] - 85:17
    64:22, 64:24, 65:3,       similar [1] - 15:3          123:19, 123:21,            49:12, 126:16             stopping [4] - 64:3,
    65:11, 65:19, 65:20,      simple [1] - 36:7           127:15                    started [9] - 49:22,        66:11, 68:9, 71:9
    67:25, 68:2, 68:4,        simply [6] - 5:1, 22:12,   sort [4] - 7:3, 15:1,       51:2, 51:23, 53:14,       story [2] - 8:14, 49:3
    69:17, 69:18, 69:19,       27:12, 30:11, 32:25,       16:23, 38:17               80:5, 85:8, 92:10,        straight [1] - 49:24
    70:20, 72:8, 72:9,         38:15                     sounded [1] - 57:4          94:1, 94:15               Street [2] - 1:17, 1:20
    84:2, 85:7, 85:14,        single [2] - 94:7, 117:7   sounds [1] - 14:4          starting [2] - 65:4,       street [5] - 86:2, 93:9,
    85:25, 86:5, 86:21,       sister [2] - 48:11,        south [1] - 124:5           94:14                      93:10, 95:11, 99:14
    87:1, 87:4, 87:6,          50:17                     South [1] - 127:8          starts [2] - 26:18,        strictly [2] - 29:8,
    91:6, 93:5, 97:22,        siting [1] - 49:19         Southeast [1] - 1:20        63:14                      29:11
    98:17, 99:4, 99:22,       sitting [3] - 107:3,       SOUTHERN [1] - 1:1         state [7] - 19:21, 23:2,   strike [4] - 18:9,
    100:2, 101:12,             107:5, 107:8              Southwest [3] - 48:23,      46:12, 46:15, 51:9,        46:20, 83:13, 102:9
    101:15                    situation [1] - 94:23       60:23, 117:1               82:25, 103:8              striking [1] - 8:18
   shots [11] - 56:21,        six [9] - 29:24, 29:25,    space [3] - 84:21,         statement [14] - 24:2,     struck [3] - 8:20, 36:1,
    56:22, 56:24, 57:1,        83:4, 92:7, 95:12,         84:23, 85:2                31:17, 31:23, 31:24,       45:18
    57:3, 57:6, 64:6,          95:15, 95:18, 102:5,      Spanish [23] - 4:3,         32:1, 32:2, 44:12,        studied [1] - 114:23
    98:15, 98:17,              106:22                     42:7, 62:16, 63:22,        86:15, 94:6, 96:13,       stuff [1] - 45:11
    104:19, 109:7             skin [1] - 92:18            63:25, 65:12, 65:21,       96:19, 96:20, 102:8       stylist [1] - 48:13
   shouted [1] - 56:19        skinny [3] - 93:15,         67:6, 67:11, 67:12,       STATEMENT [4] - 2:7,       subject [4] - 7:23, 9:8,
   shouting [1] - 85:10        93:17, 93:20               67:13, 67:14, 69:3,        2:8, 34:19, 43:2           15:10, 28:4
   show [27] - 9:3, 10:17,    slate [1] - 26:19           70:14, 70:23, 71:2,       statements [7] -           submit [5] - 44:6,
    10:20, 12:8, 13:6,        slowly [2] - 35:18,         71:21, 71:23, 72:2,        23:23, 32:4, 34:17,        45:20, 45:24, 46:16,
    31:19, 31:20, 44:6,        82:9                       77:7, 79:18, 84:10,        47:11, 95:15, 95:18,       116:15
    54:24, 75:8, 78:16,                                   93:8                       128:3                     submitted [2] -
                              small [2] - 14:25,
    78:18, 81:23, 83:19,                                 Spanish-speaking [1]       STATES [3] - 1:1, 1:4,      115:20, 116:11
                               27:16
    89:19, 89:22, 96:21,                                  - 77:7                     1:12
                              smudge [1] - 75:10                                                               subsequent [1] -
    105:19, 105:20,                                      spanned [1] - 40:17        States [10] - 1:16,
                              sneakers [1] - 122:9                                                              31:10
    105:24, 114:14,                                      SPEAKER [6] - 67:12,        1:24, 4:5, 20:18,
                              so.. [1] - 76:9                                                                  substantial [1] - 54:3
    118:14, 119:8,                                        67:14, 69:20, 70:10,       34:13, 77:6, 102:22,
                              social [7] - 29:3, 29:5,                                                         substantive [1] - 39:3
    120:3, 121:21,                                        70:13, 71:19               103:2, 127:22,
                               29:10, 29:14, 29:17,                                                            sudden [2] - 21:12,
    124:13, 126:2                                        speaking [3] - 30:11,       128:20
                               30:6, 30:11                                                                      45:15
   showed [3] - 10:11,                                    45:6, 77:7                stations [1] - 28:13
                              socks [1] - 122:10                                                               suddenly [2] - 34:25,
    120:12, 121:6                                        Special [1] - 1:16         stay [1] - 65:6
                              sold [1] - 38:25                                                                  35:5
   shower [7] - 34:24,                                   specific [3] - 9:21,       STENOGRAPHICAL
                              solemnly [5] - 21:3,                                                             suggest [6] - 15:5,
    35:2, 50:6, 50:7,                                     10:16, 23:17               LY [1] - 1:22
                               47:17, 77:9, 103:4,                                                              16:21, 19:22, 20:9,
    50:8, 50:16, 50:20                                   specifically [2] -         step [10] - 73:14,
                               112:22                                                                           33:23, 34:11
   showering [1] - 50:15                                  49:21, 125:4               76:14, 106:16,
                              solo [1] - 65:24                                                                 suggesting [2] - 8:23,
   showing [10] - 10:22,                                 specified [1] - 99:14       106:21, 110:2,
                              solution [2] - 17:5,                                                              17:5
    52:21, 53:6, 54:13,                                  speculate [1] - 13:19       110:3, 110:9, 122:5,
                               17:10                                                                           suggestion [2] -
    57:14, 73:8, 100:7,                                  spell [1] - 103:9           123:11, 123:15
                              solutions [1] - 15:7                                                              16:14, 17:7
    120:21, 121:16,                                                                 stepped [1] - 111:5
                              someone [24] - 8:18,       spending [1] - 30:5                                   suggestions [2] -
    121:18                                                                          steps [3] - 88:14,
                               11:10, 11:18, 23:1,       spite [1] - 30:5                                       15:20, 24:10
   shown [2] - 46:8,                                                                 114:20, 126:25
                               29:20, 29:23, 29:25,      spray [1] - 115:12                                    suggests [1] - 18:4
    120:5                                                                           sterile [3] - 116:3,
                               30:6, 50:1, 51:13,        St [1] - 115:2                                        Suite [1] - 1:20
   shut [1] - 50:25                                                                  116:5
                               51:25, 55:13, 60:20,      stain [3] - 122:8,                                    support [1] - 6:24
   siblings [1] - 48:10                                                             stickers [1] - 125:6
                               63:14, 64:17, 65:2,        125:12, 125:19                                       surface [2] - 115:13,
   side [9] - 35:20, 35:23,                                                         still [17] - 4:10, 35:9,
                               68:4, 68:12, 76:6,        stains [6] - 120:23,                                   116:6
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 144 of
                                     145                                 144


   surveillance [1] - 37:5      45:15, 92:21, 93:24        112:18, 112:25,            96:13, 97:18, 102:8,        66:25, 102:11
   sustained [5] - 25:4,      testimony [24] - 4:25,       113:2, 118:9,              108:16, 118:2,            tu [3] - 62:16, 70:14,
    51:18, 79:14, 80:9,         6:19, 7:9, 12:7,           122:21, 122:23,            118:3, 118:24,              70:23
    80:11                       22:18, 26:3, 26:10,        126:9, 126:22,             119:2, 119:14,            Tuesday [1] - 1:5
   sustaining [1] - 25:5        31:8, 31:9, 41:17,         126:24, 127:1,             119:24, 124:10            turn [6] - 28:13, 78:7,
   swab [1] - 116:6             42:22, 44:3, 45:13,        127:15, 127:20,          top [2] - 63:2, 67:20         89:11, 97:6, 101:10,
   swear [5] - 21:3,            45:22, 46:19, 47:17,       127:24                   total [1] - 8:21              123:9
    47:17, 77:9, 103:4,         74:10, 75:1, 77:9,       themselves [1] - 39:4      totally [1] - 86:21         turned [6] - 97:10,
    112:22                      84:24, 92:3, 96:15,      there's· [1] - 61:15       touch [1] - 116:8             100:2, 108:11,
   sweat [2] - 115:10,          109:13, 112:22           thereafter [1] - 33:21     touched [1] - 115:15          108:12, 119:5, 126:6
    115:11                    tests [2] - 26:5, 26:8     therefore [1] - 25:13      towards [18] - 56:8,        turning [1] - 58:24
   switch [2] - 124:14,       texted [1] - 50:17         Thereupon [2] - 60:4,        57:10, 57:19, 57:21,      turns [2] - 76:8, 89:17
    124:16                    THE [159] - 1:12, 1:15,      72:11                      72:23, 75:1, 82:19,       TV [3] - 49:20, 50:4,
   SWORN [1] - 2:4              1:19, 4:7, 5:5, 5:7,     thin [5] - 93:15, 93:17,     83:23, 86:7, 98:21,         50:5
   sworn [2] - 21:2,            5:14, 5:21, 6:1, 6:11,     93:20, 93:21, 93:22        99:18, 99:22, 99:23,      twice [1] - 111:5
    21:25                       6:13, 6:16, 6:23, 7:3,   third [5] - 43:21, 45:1,     99:24, 100:1, 100:3,      twist [1] - 36:6
                                7:13, 7:17, 7:20, 8:8,     45:4, 53:10, 110:20        100:13, 101:9             two [22] - 4:8, 5:4,
               T                8:14, 8:18, 8:23, 9:4,   threat [1] - 39:10         Tower [1] - 1:20              14:25, 21:11, 22:16,
                                9:8, 9:10, 9:16, 9:21,   threats [1] - 107:24       town [1] - 117:4              33:17, 37:9, 38:14,
   table [1] - 83:3             10:1, 10:6, 10:13,       three [26] - 4:8, 8:17,    track [1] - 123:8             38:16, 39:1, 39:2,
   tampered [1] - 124:9         10:17, 10:25, 11:2,        8:20, 8:23, 32:13,       traffic [1] - 21:18           41:5, 68:2, 68:4,
   tap [1] - 106:7              11:6, 11:9, 11:13,         36:4, 36:8, 36:15,       training [1] - 115:3          69:16, 87:22,
   tape [3] - 115:19,           11:15, 11:18, 11:22,       38:9, 38:12, 39:3,       transcript [7] - 58:25,       105:17, 107:22,
     117:8, 118:20              11:24, 12:3, 12:5,         43:18, 49:3, 57:8,         59:2, 59:4, 59:7,           113:14, 113:16,
   targets [1] - 17:18          12:11, 12:15, 12:17,       75:12, 76:4, 76:7,         59:8, 59:18, 60:3           125:9
   technical [1] - 39:6         12:23, 13:4, 13:7,         82:10, 82:11, 94:9,      transcription [1] -         type [2] - 91:15,
   TECHNICIAN [2] -             13:10, 13:13, 13:17,       95:25, 101:21,             128:16                      114:13
     2:22, 113:3                14:8, 14:14, 14:17,        105:8, 125:9             translated [1] - 42:8       types [1] - 114:6
   technician [7] -             14:19, 15:1, 15:15,      three-car [1] - 49:3       translation [2] - 86:16,    typical [1] - 17:1
     113:10, 113:17,            15:22, 15:25, 16:5,      threshold [3] - 91:23,       97:25
                                16:7, 16:10, 16:20,
     113:24, 114:2,
                                17:4, 17:13, 17:21,
                                                           100:8, 109:24            transported [2] -                      U
     114:21, 115:6                                       THROUGH [2] - 2:16,          121:11, 122:16
   technicians [1] -            17:24, 18:3, 18:11,        77:16                    traumatic [1] - 91:7        U.S [1] - 32:18
     114:4                      18:23, 19:1, 19:8,       throughout [6] -                                       under [1] - 4:23
                                                                                    treated [1] - 122:20
   telefono [4] - 65:13,        19:15, 19:16, 19:19,       13:18, 24:5, 36:9,                                   understood [3] -
                                                                                    treatment [1] - 121:11
     65:21, 67:7, 71:23         20:12, 20:17, 20:20,       43:7, 95:18                                           11:16, 92:6, 98:7
                                                                                    trial [16] - 22:2, 22:10,
   telephone [2] - 22:24,       20:22, 20:23, 21:1,      Thursday [4] - 21:16,                                  undisputed [2] -
                                                                                      24:5, 27:4, 27:7,
     62:5                       21:7, 21:8, 21:10,         126:12, 126:23,                                       43:17, 46:3
                                                                                      27:22, 27:24, 28:11,
   television [1] - 78:25       34:15, 42:25, 47:11,       128:7                                                unindicted [1] - 16:18
                                                                                      29:25, 31:16, 36:9,
                                47:20, 51:18, 52:2,      tie [2] - 12:17, 31:3                                  Unit [1] - 115:2
   temptation [1] - 28:21                                                             36:20, 38:8, 39:21,
                                52:16, 52:18, 54:9,      tie-in [1] - 12:17                                     UNITED [3] - 1:1, 1:4,
   ten [1] - 72:2                                                                     42:17, 128:2
                                58:4, 58:6, 58:21,                                                               1:12
   tender [2] - 90:21,                                   tied [1] - 17:19           TRIAL [1] - 1:10
                                59:14, 59:19, 59:22,
     109:1                                               timely [1] - 21:19         trials [1] - 29:3           United [10] - 1:16,
                                60:13, 74:4, 74:13,
   tenders [1] - 74:2                                    timing [1] - 33:5          tried [3] - 42:15,           1:24, 4:5, 20:18,
                                76:23, 76:25, 77:3,
   term [6] - 27:4, 29:18,                               Tip [1] - 116:4              62:21, 119:20              34:13, 77:6, 102:22,
                                77:5, 77:12, 79:14,
     29:21, 29:22, 39:6,                                 tipped [2] - 116:3,        trouble [1] - 29:2           103:2, 127:22,
                                80:9, 80:11, 81:25,
     40:16                                                 116:5                    true [1] - 21:4              128:20
                                82:2, 82:25, 83:7,
   terms [1] - 29:23                                     todavia [1] - 62:16        trust [2] - 43:13, 45:5     University [1] - 114:23
                                83:22, 85:12, 88:9,
   terrified [3] - 56:25,                                today [2] - 108:24,        trusted [1] - 44:7          unless [2] - 12:7,
                                88:16, 88:20, 88:23,
     72:15, 74:1                                           127:19                   trustworthy [2] -            15:11
                                89:1, 90:11, 90:14,
   testified [9] - 27:1,                                 today's [1] - 127:25         44:23, 47:8               unlocked [6] - 35:18,
                                90:22, 93:7, 93:17,
     47:23, 77:14, 95:4,                                 together [5] - 31:3,       truth [11] - 47:18,          56:13, 56:20, 64:5,
                                96:8, 96:10, 97:25,
     103:13, 109:7,                                        75:3, 75:12, 76:20,        77:10, 77:11, 103:5,       82:4, 82:7
                                98:4, 99:12, 99:13,
     109:23, 111:10,                                       93:24                      112:23                    unsure [1] - 30:13
                                99:21, 99:22,
     113:3                                               tomorrow [3] - 21:14,      try [7] - 13:18, 14:3,      up [38] - 5:8, 6:19,
                                100:19, 100:22,
   testifies [1] - 7:4                                     126:12, 126:19             18:19, 21:4, 21:23,        9:14, 13:16, 17:16,
                                102:21, 102:24,
   testify [8] - 4:20, 5:1,                              tons [1] - 72:24             31:7, 66:5                 17:25, 18:6, 19:2,
                                103:1, 103:7,
     12:5, 26:22, 41:14,                                 took [18] - 13:21,         trying [10] - 5:15, 16:4,    26:1, 26:23, 29:23,
                                103:10, 107:4,
     94:9, 95:7, 108:24                                    36:22, 51:20, 81:3,        18:6, 22:13, 36:3,         34:24, 35:6, 35:13,
                                107:5, 107:7, 107:8,
   testifying [4] - 41:23,                                 86:11, 92:21, 94:23,       42:4, 60:7, 61:12,         55:18, 62:12, 73:2,
                                109:2, 112:14,
Case 1:17-cr-20701-MGC Document 316 Entered on FLSD Docket 12/26/2019 Page 145 of
                                     145                                 145


    79:4, 79:11, 81:23,       119:23                    wasted [1] - 29:25          88:25, 90:21, 93:8,       127:11
    82:15, 83:19, 85:7,      vehicles [1] - 118:21      watching [4] - 49:20,       102:19, 102:21,          York [1] - 104:4
    86:6, 86:22, 87:1,       verdict [6] - 21:4,         50:4, 50:5, 78:25          103:1, 107:13,           yourself [5] - 45:21,
    88:8, 97:9, 97:20,        22:11, 22:15, 26:25,      water [1] - 116:5           109:1, 112:13,            47:8, 48:5, 77:19,
    110:17, 120:3,            31:5, 42:21               weapon [21] - 64:17,        112:14, 112:18,           113:9
    121:25, 122:4,           verify [1] - 80:24          65:1, 65:2, 82:12,         126:25                   youth [1] - 104:1
    123:11, 124:2,           ves [1] - 62:16             84:1, 84:4, 85:15,        WITNESS [16] - 2:11,
    124:13, 125:11,          vestibule [1] - 108:3       85:18, 85:21, 86:20,       47:20, 60:13, 77:12,                Z
    125:19                   via [1] - 104:14            93:1, 94:25, 95:1,         82:2, 83:7, 83:22,
   up-to-date [1] - 35:6     victim [8] - 8:9, 8:14,     97:12, 98:10, 99:6,        99:13, 99:22, 103:7,     ZACCA [68] - 1:19,
   ups [1] - 120:19           8:19, 10:3, 19:4,          99:14, 100:12,             103:10, 107:5,            2:9, 4:18, 5:6, 5:11,
   urge [1] - 28:21           72:8, 105:13, 112:10       101:15, 120:4              107:8, 112:25,            5:17, 5:22, 6:3, 6:12,
   utterance [1] - 80:10     victim's [2] - 7:22, 8:4   wearing [2] - 73:20,        113:2, 126:24             6:14, 6:17, 7:2,
                             victims [4] - 41:8,         87:21                     witness's [2] - 26:3,      15:21, 15:24, 16:1,
              V               49:10, 107:21,            weather [1] - 28:3          26:9                      16:6, 16:8, 17:12,
                              108:23                    web [1] - 48:13            witnesses [20] - 6:15,     17:14, 17:22, 18:2,
   Valheurdis [1] - 38:19    view [3] - 31:4, 31:5,     weeks [3] - 29:24,          7:14, 9:10, 9:18,         18:7, 18:20, 18:24,
   Valhuerdis [3] - 10:3,     53:12                      29:25, 37:9                10:7, 10:9, 10:12,        19:7, 19:10, 20:19,
    36:9, 37:9               violate [1] - 30:17        weird [4] - 50:23, 66:7,    10:13, 12:13, 17:3,       34:14, 43:1, 43:3,
   value [2] - 114:10,       violates [1] - 30:6         66:12, 66:20               22:18, 24:6, 26:1,        51:17, 52:1, 52:17,
    120:20                   violence [8] - 14:21,      welcome [1] - 21:10         26:2, 28:7, 32:6,         54:8, 58:20, 59:13,
   van [1] - 65:14            14:24, 17:22, 17:24,      wet [1] - 116:5             32:17, 39:22, 42:18       74:6, 74:15, 74:17,
   various [2] - 28:20,       19:1, 19:2, 19:3,         whatsoever [1] - 20:9      women [1] - 115:11         76:22, 77:2, 79:13,
    114:6                     19:8                      white [9] - 85:24,         wondering [1] - 15:5       80:8, 85:11, 88:18,
   VASQUEZ [22] - 10:9,      violent [2] - 15:9, 17:2    92:14, 92:16, 92:17,      word [2] - 45:6, 45:9      90:10, 90:24, 93:18,
    10:15, 10:19, 11:12,                                 92:18, 107:3, 107:6,      words [3] - 27:5, 85:8,    93:19, 96:9, 96:11,
                             visible [1] - 115:18
    11:14, 11:16, 12:14,                                 107:9                      95:5                      98:5, 98:6, 98:18,
                             voice [3] - 60:12,
    12:16, 12:21, 12:25,                                whole [5] - 14:21,         worry [1] - 71:22          98:20, 99:16, 100:4,
                              66:14, 68:14
    13:6, 13:9, 13:12,                                                             worst [2] - 19:5, 19:7     100:17, 102:23,
                             VOICE [1] - 63:25           77:10, 103:5,
    13:15, 14:7, 15:13,                                  112:23, 114:17            worth [3] - 5:18, 37:3,    109:4, 112:6,
                             voices [4] - 35:20,
    16:18, 16:25, 17:6,                                                             37:12                     112:16, 118:8,
                              56:21, 85:9, 85:10        wife [14] - 35:15,
    34:13, 80:10, 83:1                                                             wounds [2] - 8:21, 9:3     123:19, 127:4,
                             voir [2] - 22:9, 26:23      79:12, 79:16, 80:13,
   VAZQUEZ [64] - 1:15,                                                            write [2] - 31:7, 31:10    127:16, 127:18,
                             vs [1] - 1:5                80:18, 80:21, 82:8,
    5:13, 7:12, 7:14,                                                              wrongfully [1] - 39:1      128:9
                                                         83:18, 83:23, 84:22,
    7:18, 7:21, 8:11,                                                                                        Zacca [8] - 1:19, 2:14,
                                        W                85:2, 86:9, 100:13,
    8:17, 8:20, 8:25, 9:7,                                                                                    2:17, 2:20, 12:22,
                                                         110:13                               X               12:25, 42:25, 98:3
    9:9, 9:18, 9:24, 10:2,   wait [3] - 65:14, 89:9,    willing [2] - 37:23,
    11:1, 11:3, 11:8,                                                              XXXX [1] - 62:7           zoom [1] - 121:19
                              122:21                     43:11
    11:20, 11:23, 12:1,      waiting [3] - 108:14,      Wilson [1] - 5:1
    12:4, 12:9, 20:18,        108:17, 112:10            window [7] - 50:2,                    Y
    47:14, 77:6, 77:16,      wake [1] - 55:17            51:3, 63:15, 81:1,
    79:15, 80:12, 81:24,     walk [8] - 55:10, 56:8,     81:7, 81:12, 81:14        year [1] - 37:19
    82:1, 82:14, 83:8,        72:21, 73:6, 82:15,       windows [2] - 81:15,       years [18] - 16:3,
    83:20, 84:5, 85:13,       82:19, 106:9, 108:3        81:16                      40:17, 48:17, 78:2,
    88:22, 89:2, 90:8,                                  wipe [1] - 115:11           95:12, 95:15, 95:19,
                             walked [7] - 57:10,
    90:12, 90:16, 90:20,                                Witness [3] - 77:4,         103:23, 106:22,
                              57:19, 57:21, 72:23,
    96:7, 97:23, 98:2,                                   102:25, 112:17             112:2, 112:3,
                              76:10, 89:9, 108:1
    99:11, 99:20, 100:6,                                                            113:14, 113:16,
                             walking [7] - 4:15,        witness [49] - 7:4,
    100:21, 100:24,                                                                 113:21, 114:1,
                              57:13, 57:16, 57:22,       7:10, 10:21, 10:22,
    100:25, 102:19,                                                                 114:3, 114:14
                              57:24, 76:8, 76:14         12:18, 13:20, 22:12,
    102:22, 103:2,                                                                 yelled [2] - 50:12,
                             walkway [11] - 53:8,        23:6, 24:9, 24:12,
    103:15, 107:10,                                                                 83:24
                              88:2, 106:1, 107:2,        24:13, 25:9, 25:12,
    107:13, 107:15,                                                                yelling [3] - 70:1,
                              107:18, 108:15,            25:19, 26:5, 26:7,
    109:1, 112:8,                                                                   105:8, 105:17
                              120:23, 121:7,             32:7, 32:8, 32:11,
    112:13, 112:15,                                                                yellow [2] - 117:8,
                              121:17, 122:4, 125:4       32:13, 32:15, 33:12,
    127:22, 128:11                                                                  118:20
                             wants [4] - 5:1, 18:15,     33:17, 40:23, 41:2,
   Vazquez [5] - 2:16,                                                             yesterday [11] - 14:17,
                              45:16                      45:11, 46:17, 54:19,
    2:17, 2:19, 2:20,                                    54:21, 74:3, 74:19,        19:20, 25:23, 26:13,
                             warning [1] - 30:5
    13:17                                                                           26:23, 27:6, 31:23,
                             Wasi [1] - 40:12            76:25, 77:5, 83:2,
   vehicle [2] - 119:6,                                  83:4, 83:5, 88:14,         43:4, 47:1, 127:6,
                             waste [2] - 85:6, 100:1
